 



Exhibit 10.4
AMENDED AND RESTATED
REVOLVING CREDIT, CAPEX LOAN
AND
SECURITY AGREEMENT
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)
WITH
GEOKINETICS INC.,
GEOPHYSICAL DEVELOPMENT CORPORATION,
QUANTUM GEOPHYSICAL INC.,
GEOKINETICS EXPLORATION INC.,
TRACE ENERGY SERVICES, INC.,
GEOKINETICS HOLDINGS, INC.,
GRANT GEOPHYSICAL, INC.,
GRANT GEOPHYSICAL (INT’L), INC.,
GRANT GEOPHYSICAL CORP.,
AND
ADVANCED SEISMIC TECHNOLOGY, INC.
(BORROWERS)
December 15, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      I   DEFINITIONS     1  
 
                   
 
    1.1.     Accounting Terms     1  
 
                   
 
    1.2.     General Terms     2  
 
                   
 
    1.3.     Uniform Commercial Code Terms     28  
 
                   
 
    1.4.     Certain Matters of Construction     28  
 
                    II   ADVANCES, PAYMENTS     29  
 
                   
 
    2.1.     Revolving Advances     29  
 
                   
 
    2.2.     Procedure for Revolving Advances Borrowing     30  
 
                   
 
    2.3.     Disbursement of Advance Proceeds     32  
 
                   
 
    2.4.     Loans     32  
 
                   
 
    2.5.     Maximum Advances     33  
 
                   
 
    2.6.     Repayment of Advances     33  
 
                   
 
    2.7.     Repayment of Excess Advances     34  
 
                   
 
    2.8.     Statement of Account     34  
 
                   
 
    2.9.     Letters of Credit     34  
 
                   
 
    2.10.     Issuance of Letters of Credit     34  
 
                   
 
    2.11.     Requirements For Issuance of Letters of Credit     35  
 
                   
 
    2.12.     Disbursements, Reimbursement     36  
 
                   
 
    2.13.     Repayment of Participation Advances     37  
 
                   
 
    2.14.     Documentation     37  
 
                   
 
    2.15.     Determination to Honor Drawing Request     37  
 
                   
 
    2.16.     Nature of Participation and Reimbursement Obligations     38  
 
                   
 
    2.17.     Indemnity     39  
 
                   
 
    2.18.     Liability for Acts and Omissions     39  

i



--------------------------------------------------------------------------------



 



                     
 
    2.19.     Additional Payments     41  
 
                   
 
    2.20.     Manner of Borrowing and Payment     41  
 
                   
 
    2.21.     Mandatory Prepayments     42  
 
                   
 
    2.22.     Reduction of Commitments     43  
 
                   
 
    2.23.     Use of Proceeds     44  
 
                   
 
    2.24.     Defaulting Lender     44  
 
                    III   INTEREST AND FEES     45  
 
                   
 
    3.1.     Interest     45  
 
                   
 
    3.2.     Letter of Credit Fees     46  
 
                   
 
    3.3.     Closing Fee and Facility Fee     47  
 
                   
 
    3.4.     Collateral Evaluation Fee, Collateral Monitoring Fee; Late
Reporting Fee     47  
 
                   
 
    3.5.     Computation of Interest and Fees     48  
 
                   
 
    3.6.     Maximum Charges     48  
 
                   
 
    3.7.     Increased Costs     49  
 
                   
 
    3.8.     Basis For Determining Interest Rate Inadequate or Unfair     49  
 
                   
 
    3.9.     Capital Adequacy     50  
 
                   
 
    3.10.     Gross Up for Taxes     50  
 
                   
 
    3.11.     Withholding Tax Exemption     51  
 
                    IV   COLLATERAL: GENERAL TERMS     52  
 
                   
 
    4.1.     Security Interest in the Collateral     52  
 
                   
 
    4.2.     Perfection of Security Interest     52  
 
                   
 
    4.3.     Disposition of Collateral     52  
 
                   
 
    4.4.     Preservation of Collateral     53  
 
                   
 
    4.5.     Ownership of Collateral     53  
 
                   
 
    4.6.     Defense of Agent’s and Lenders’ Interests     54  

ii



--------------------------------------------------------------------------------



 



                     
 
    4.7.     Books and Records     54  
 
                   
 
    4.8.     Financial Disclosure     54  
 
                   
 
    4.9.     Compliance with Laws     55  
 
                   
 
    4.10.     Inspection of Premises     55  
 
                   
 
    4.11.     Insurance     55  
 
                   
 
    4.12.     Failure to Pay Insurance     56  
 
                   
 
    4.13.     Payment of Taxes     56  
 
                   
 
    4.14.     Payment of Leasehold Obligations     56  
 
                   
 
    4.15.     Receivables     56  
 
                   
 
    4.16.     Maintenance of Equipment     59  
 
                   
 
    4.17.     Exculpation of Liability     59  
 
                   
 
    4.18.     Environmental Matters     59  
 
                   
 
    4.19.     Financing Statements     62  
 
                   
 
    4.20.     Location of Equipment     62  
 
                    V   REPRESENTATIONS AND WARRANTIES     62  
 
                   
 
    5.1.     Authority     62  
 
                   
 
    5.2.     Formation and Qualification     62  
 
                   
 
    5.3.     Survival of Representations and Warranties     63  
 
                   
 
    5.4.     Tax Returns     63  
 
                   
 
    5.5.     Financial Statements     63  
 
                   
 
    5.6.     Entity Names     64  
 
                   
 
    5.7.     O.S.H.A. and Environmental Compliance     64  
 
                   
 
    5.8.     Solvency; No Litigation, Violation, Indebtedness or Default     65
 
 
                   
 
    5.9.     Patents, Trademarks, Copyrights and Licenses     66  
 
                   
 
    5.10.     Licenses and Permits     67  

iii



--------------------------------------------------------------------------------



 



                     
 
    5.11.     Default of Indebtedness     67  
 
                   
 
    5.12.     No Default     67  
 
                   
 
    5.13.     No Burdensome Restrictions     67  
 
                   
 
    5.14.     No Labor Disputes     67  
 
                   
 
    5.15.     Use of Proceeds; Margin Regulations     67  
 
                   
 
    5.16.     Investment Company Act     67  
 
                   
 
    5.17.     Disclosure     67  
 
                   
 
    5.18.     Swaps     68  
 
                   
 
    5.19.     Conflicting Agreements     68  
 
                   
 
    5.20.     Application of Certain Laws and Regulations     68  
 
                   
 
    5.21.     Business and Property of Borrowers     68  
 
                   
 
    5.22.     Section 20 Subsidiaries     68  
 
                   
 
    5.23.     Anti-Terrorism Laws     68  
 
                   
 
    5.24.     Trading with the Enemy     69  
 
                   
 
    5.25.     Mechanic’s Liens     69  
 
                   
 
    5.26.     Restricted Subsidiaries     69  
 
                   
 
    5.27.     Delivery of Acquisition Agreement     69  
 
                   
 
    5.28.     Internal Controls and Procedures     70  
 
                    VI   AFFIRMATIVE COVENANTS     70  
 
                   
 
    6.1.     Payment of Fees     70  
 
                   
 
    6.2.     Conduct of Business and Maintenance of Existence and Assets     70
 
 
                   
 
    6.3.     Violations     70  
 
                   
 
    6.4.     Government Receivables     70  
 
                   
 
    6.5.     Financial Covenants     71  
 
                   
 
    6.6.     Execution of Supplemental Instruments     71  

iv



--------------------------------------------------------------------------------



 



                     
 
    6.7.     Payment of Indebtedness     71  
 
                   
 
    6.8.     Standards of Financial Statements     71  
 
                   
 
    6.9.     Federal Securities Laws     71  
 
                   
 
    6.10.     Mechanic’s Liens     71  
 
                   
 
    6.11.     Restricted Subsidiaries     71  
 
                   
 
    6.12.     Exercise of Rights     72  
 
                   
 
    6.13.     Maintenance of Material Contracts     72  
 
                    VII   NEGATIVE COVENANTS     72  
 
                   
 
    7.1.     Merger, Consolidation, Acquisition and Sale of Assets     72  
 
                   
 
    7.2.     Creation of Liens     72  
 
                   
 
    7.3.     Guarantees     72  
 
                   
 
    7.4.     Investments     72  
 
                   
 
    7.5.     Loans     73  
 
                   
 
    7.6.     Capital Expenditures     73  
 
                   
 
    7.7.     Dividends     73  
 
                   
 
    7.8.     Indebtedness     73  
 
                   
 
    7.9.     Nature of Business     74  
 
                   
 
    7.10.     Transactions with Affiliates     74  
 
                   
 
    7.11.     [Reserved]     74  
 
                   
 
    7.12.     Subsidiaries     74  
 
                   
 
    7.13.     Fiscal Year and Accounting Changes     74  
 
                   
 
    7.14.     Pledge of Credit     74  
 
                   
 
    7.15.     Amendment of Articles of Incorporation or By-Laws     74  
 
                   
 
    7.16.     Compliance with ERISA     74  
 
                   
 
    7.17.     Prepayment of Indebtedness     75  
 
                   

v



--------------------------------------------------------------------------------



 



                     
 
    7.18.     Anti-Terrorism Laws     76  
 
                   
 
    7.19.     Membership/Partnership Interests     76  
 
                   
 
    7.20.     Trading with the Enemy Act     76  
 
                   
 
    7.21.     Other Agreements     76  
 
                   
 
    7.22.     Change of Control     76  
 
                   
 
    7.23.     Note Documents     76  
 
                    VIII   CONDITIONS PRECEDENT     76  
 
                   
 
    8.1.     Conditions to Initial Advances     76  
 
                   
 
    8.2.     Conditions to Each Advance     80  
 
                   
 
    8.3.     Conditions to Each CapEx Loan     81  
 
                    IX   INFORMATION AS TO BORROWERS     81  
 
                   
 
    9.1.     Disclosure of Material Matters     81  
 
                   
 
    9.2.     Schedules     81  
 
                   
 
    9.3.     Environmental Reports     82  
 
                   
 
    9.4.     Litigation     82  
 
                   
 
    9.5.     Material Occurrences     82  
 
                   
 
    9.6.     Government Receivables     82  
 
                   
 
    9.7.     Annual Financial Statements     82  
 
                   
 
    9.8.     Quarterly Financial Statements     83  
 
                   
 
    9.9.     Monthly Financial Statements     83  
 
                   
 
    9.10.     Borrowing Base Certificate     83  
 
                   
 
    9.11.     Other Reports     84  
 
                   
 
    9.12.     Additional Information     84  
 
                   
 
    9.13.     Projected Operating Budget     84  
 
                   
 
    9.14.     [Reserved]     84  

vi



--------------------------------------------------------------------------------



 



                     
 
    9.15.     Notice of Suits, Adverse Events     84  
 
                   
 
    9.16.     ERISA Notices and Requests     84  
 
                   
 
    9.17.     Additional Documents     85  
 
                   
 
    9.18.     SEC Information     85  
 
                   
 
    9.19.     Appraisals     85  
 
                    X   EVENTS OF DEFAULT     86  
 
                   
 
    10.1.     Nonpayment     86  
 
                   
 
    10.2.     Breach of Representation     86  
 
                   
 
    10.3.     Financial Information     86  
 
                   
 
    10.4.     Judicial Actions     86  
 
                   
 
    10.5.     Noncompliance     86  
 
                   
 
    10.6.     Judgments     86  
 
                   
 
    10.7.     Bankruptcy     86  
 
                   
 
    10.8.     Inability to Pay     87  
 
                   
 
    10.9.     Affiliate Bankruptcy     87  
 
                   
 
    10.10.     Material Adverse Effect     87  
 
                   
 
    10.11.     Lien Priority     87  
 
                   
 
    10.12.     Permitted Capital Lease Facility Default     87  
 
                   
 
    10.13.     Cross Default     87  
 
                   
 
    10.14.     Breach of Guaranty     87  
 
                   
 
    10.15.     Change of Ownership     87  
 
                   
 
    10.16.     Invalidity     87  
 
                   
 
    10.17.     Licenses     88  
 
                   
 
    10.18.     Seizures     88  
 
                   
 
    10.19.     Operations     88  

vii



--------------------------------------------------------------------------------



 



                     
 
    10.20.     Pension Plans     88  
 
                   
 
    10.21.     Permitted Investor Notes Facility Default     88  
 
                    XI   LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT     88  
 
                   
 
    11.1.     Rights and Remedies     88  
 
                   
 
    11.2.     Agent’s Discretion     91  
 
                   
 
    11.3.     Setoff     91  
 
                   
 
    11.4.     Rights and Remedies not Exclusive     91  
 
                   
 
    11.5.     Allocation of Payments After Event of Default     91  
 
                    XII   WAIVERS AND JUDICIAL PROCEEDINGS     92  
 
                   
 
    12.1.     Waiver of Notice     92  
 
                   
 
    12.2.     Delay     92  
 
                   
 
    12.3.     Jury Waiver     92  
 
                   
 
    12.4.     Waiver of Rights Under Texas Deceptive Trade Practices Act     93
 
 
                    XIII   EFFECTIVE DATE AND TERMINATION.     93  
 
                   
 
    13.1.     Term     93  
 
                   
 
    13.2.     Termination     93  
 
                    XIV   REGARDING AGENT     94  
 
                   
 
    14.1.     Appointment     94  
 
                   
 
    14.2.     Nature of Duties     94  
 
                   
 
    14.3.     Lack of Reliance on Agent and Resignation     95  
 
                   
 
    14.4.     Certain Rights of Agent     95  
 
                   
 
    14.5.     Reliance     95  
 
                   
 
    14.6.     Notice of Default     96  
 
                   
 
    14.7.     Indemnification     96  
 
                   
 
    14.8.     Agent in its Individual Capacity     96  

viii



--------------------------------------------------------------------------------



 



                     
 
    14.9.     Delivery of Documents     96  
 
                   
 
    14.10.     Borrowers’ Undertaking to Agent     96  
 
                   
 
    14.11.     No Reliance on Agent’s Customer Identification Program     97  
 
                   
 
    14.12.     Other Agreements     97  
 
                    XV   BORROWING AGENCY     97  
 
                   
 
    15.1.     Borrowing Agency Provisions     97  
 
                   
 
    15.2.     Waiver of Subrogation     98  
 
                    XVI   MISCELLANEOUS     98  
 
                   
 
    16.1.     Governing Law     98  
 
                   
 
    16.2.     Entire Understanding     98  
 
                   
 
    16.3.     Successors and Assigns; Participations; New Lenders     101  
 
                   
 
    16.4.     Application of Payments     103  
 
                   
 
    16.5.     Indemnity     103  
 
                   
 
    16.6.     Notice     104  
 
                   
 
    16.7.     Survival     106  
 
                   
 
    16.8.     Severability     106  
 
                   
 
    16.9.     Expenses     106  
 
                   
 
    16.10.     Injunctive Relief     106  
 
                   
 
    16.11.     Consequential Damages     107  
 
                   
 
    16.12.     Captions     107  
 
                   
 
    16.13.     Counterparts; Facsimile Signatures     107  
 
                   
 
    16.14.     Construction     107  
 
                   
 
    16.15.     Confidentiality; Sharing Information     107  
 
                   
 
    16.16.     Publicity     108  
 
                   
 
    16.17.     Non-Applicability of Chapter 346     108  

ix



--------------------------------------------------------------------------------



 



                     
 
    16.18.     Certifications From Banks and Participants; US PATRIOT Act    
108  
 
                   
 
    16.19.     Amendment and Restatement     108  

 x

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED REVOLVING CREDIT, CAPEX LOAN
AND
SECURITY AGREEMENT
     Amended and Restated Revolving Credit, CapEx Loan and Security Agreement
dated as of December 15, 2006, among GEOKINETICS INC., a Delaware corporation
(“Geokinetics”), GEOPHYSICAL DEVELOPMENT CORPORATION, a Texas corporation
(“GDC”), QUANTUM GEOPHYSICAL, INC., a Texas corporation (“Quantum”), GEOKINETICS
EXPLORATION INC., formerly known as Trace Energy Services Ltd., an entity
organized under the laws of Canada (“Exploration”), and TRACE ENERGY SERVICES,
INC., a Texas corporation (“Trace Energy (U.S.)”), GEOKINETICS HOLDINGS, INC., a
Delaware corporation (“Geokinetics Holdings”), GRANT GEOPHYSICAL, INC., a
Delaware corporation (“Grant Geophysical”), GRANT GEOPHYSICAL (INT’L), INC., a
Texas corporation (“Grant Geophysical International”), GRANT GEOPHYSICAL CORP.,
a Texas corporation (“Grant Corp.”), ADVANCED SEISMIC TECHNOLOGY, INC.
(“Advanced Seismic”), a Texas corporation (Geokinetics, GDC, Quantum,
Exploration, Trace Energy (U.S.), Geokinetics Holdings, Grant Geophysical, Grant
Geophysical International, Grant Corp. and Advanced Seismic, each a “Borrower,”
and collectively, “Borrowers”), the financial institutions which are now or
which hereafter become a party hereto (collectively, the “Lenders” and
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
administrative and collateral agent for Lenders (PNC, in such capacity, the
“Agent”).
W I T N E S S E T H:
     WHEREAS, Geokinetics, GDC, Quantum, Trace Energy Services Ltd., Trace
Energy (U.S.), Agent and Lenders are party to that certain Revolving Credit,
Term Loan and Security Agreement dated as of June 12, 2006, as amended by that
certain Joinder and Amendment No. 1 to Revolving Credit, Term Loan and Security
Agreement, dated as of September 8, 2006, by and among the Borrowers, Agent and
Lenders (as amended, the “Original Agreement”); and
     WHEREAS, the parties hereto wish to completely amend, restate and modify
(but not extinguish) the Original Agreement through the execution of this
Agreement; and
     WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to Borrower, a revolving credit facility and a capital expenditure
facility upon and subject to the terms and conditions set forth in this
Agreement;
     IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:
I DEFINITIONS.
     1.1. Accounting Terms. As used in this Agreement, the Other Documents or
any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



be defined in accordance with GAAP as applied in preparation of the audited
financial statements of Borrowers for the fiscal year ended December 31, 2005.
     1.2. General Terms. For purposes of this Agreement the following terms
shall have the following meanings:
     “Accountants” shall have the meaning set forth in Section 9.7 hereof.
     “Acquisition Agreement” shall mean collectively, (a) the Stock Purchase
Agreement including all exhibits and schedules thereto dated as of July 29, 2005
between SCF-III, L.P., a Delaware limited partnership and James White, and
individual resident of Texas, as sellers (individually and collectively,
“Seller”) and Geokinetics as buyer and (b) the Grant Acquisition Agreement.
     “Advance Rate” shall have the meaning set forth in Section 2.1(a)(y)(ii)
hereof.
     “Advanced Seismic” shall mean Advanced Seismic Technology, Inc., a Texas
corporation.
     “Advances” shall mean and include the Revolving Advances, Letters of
Credit, as well as the CapEx Loans.
     “Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.
     “Agent” shall have the meaning set forth in the preamble to this Agreement
and shall include its successors and assigns.
     “Agreement” shall mean this Amended and Restated Revolving Credit, CapEx
Loan and Security Agreement, as the same may be amended, restated, supplemented
or otherwise modified from time to time.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the higher of (i) the Base Rate in effect on such day and (ii) the Federal Funds
Open Rate in effect on such day plus 1/2 of 1%.
     “Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism
or money laundering, including Executive Order No. 13224, the USA PATRIOT Act,
the Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Applicable Law” shall mean all laws, rules and regulations applicable to
the Person, conduct, transaction, covenant, Other Document or contract in
question, including all applicable common law and equitable principles; all
provisions of all applicable provincial, state, federal and foreign
constitutions, statutes, rules, regulations and orders of any Governmental Body,
and all orders, judgments and decrees of all courts and arbitrators.
     “Applicable Margins” means collectively, the Applicable Revolving Domestic
Rate Margin, the Applicable CapEx Domestic Rate Margin, the Applicable Revolving
Eurodollar Rate Margin, and the Applicable CapEx Eurodollar Rate Margin.
     “Applicable CapEx Domestic Rate Margin” shall mean the per annum interest
rate margin from time to time in effect applicable to CapEx Loans, and payable
in addition to the Alternate Base Rate with respect to Domestic Rate Loans,
which shall be one-half of one percent (0.50%) as of the Restated Closing Date,
and otherwise determined by reference to Section 3.1 of the Agreement; provided,
however, that until receipt by Agent of the certified financial statements for
the fiscal year ending December 31, 2006, the Applicable CapEx Domestic Rate
Margin shall be one-half of one percent (0.50%).
     “Applicable CapEx Eurodollar Rate Margin” shall mean the per annum interest
rate margin from time to time in effect applicable to CapEx Loans, and payable
in addition to the Eurodollar Rate with respect to Eurodollar Rate Loans, which
shall be two and three-quarters percent (2.75%) as of the Restated Closing Date,
and otherwise determined by reference to Section 3.1 of the Agreement; provided,
however, that until receipt by Agent of the certified financial statements for
the fiscal year ending December 31, 2006, the Applicable CapEx Eurodollar Rate
Margin shall be two and three-quarters percent (2.75%).
     “Applicable Revolving Domestic Rate Margin” shall mean the per annum
interest rate margin from time to time in effect applicable to Revolving
Advances, and payable in addition to the Alternate Base Rate with respect to
Domestic Rate Loans, which shall be zero percent (0.0%) as of the Restated
Closing Date, and otherwise determined by reference to Section 3.1 of the
Agreement; provided, however, that until receipt by Agent of the certified
financial statements for the fiscal year ending December 31, 2006, the
Applicable Revolving Domestic Rate Margin shall be zero percent (0.00%).
     “Applicable Revolving Eurodollar Rate Margin” shall mean the per annum
interest rate margin from time to time in effect applicable to Revolving
Advances, and payable in addition to the Eurodollar Rate with respect to
Eurodollar Rate Loans, which shall be two and one-quarter percent (2.25%) as of
the Restated Closing Date, and otherwise determined by reference to Section 3.1
of the Agreement; provided, however, that until receipt by Agent of the
certified financial statements for the fiscal year ending December 31, 2006, the
Applicable Revolving Eurodollar Rate Margin shall be two and one-quarter percent
(2.25%).
     “Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Geokinetics or any of the
Subsidiaries to any person other than Geokinetics or any Subsidiary of (a) any
Equity Interests of any of the Subsidiaries or (b) any other assets of
Geokinetics or any of its Subsidiaries.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Authority” shall have the meaning set forth in Section 4.18(d).
     “Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
     “Blocked Accounts” shall have the meaning set forth in Section 4.15(h).
     “Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).
     “Blocked Person” shall have the meaning set forth in Section 5.23(b)
hereof.
     “Books and Records” shall have the meaning set forth in Section 4.5(b)
hereof.
     “Borrower” or “Borrowers” shall have the meaning set forth in the preamble
to this Agreement and shall extend to all permitted successors and assigns of
such Persons.
     “Borrowers on a Consolidated Basis” shall mean the consolidation in
accordance with GAAP of the accounts or other items of the Borrowers and their
respective Subsidiaries.
     “Borrowers’ Account” shall have the meaning set forth in Section 2.8.
     “Borrowing Agent” shall mean Geokinetics.
     “Borrowing Base Certificate” shall mean a certificate in substantially the
form of Exhibit 1.2 duly executed by the President, Chief Financial Officer or
Controller of the Borrowing Agent and delivered to the Agent, appropriately
completed, by which such officer shall certify to Agent the Formula Amount and
calculation thereof as of the date of such certificate.
     “Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
     “Capital Expenditures” shall mean, for any period, (a) the aggregate amount
of additions to property, plant and equipment and other capital expenditures of
Geokinetics and its Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of Geokinetics for such period prepared in
accordance with GAAP, and (b) Capitalized Lease Obligations or Synthetic Lease
Obligations incurred by Geokinetics and its consolidated Subsidiaries during
such period, but excluding in each case any such expenditure made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “CapEx Loan Rate” shall mean, with respect to CapEx Loans, an interest rate
per annum equal to (a) the lesser of (i) the sum of the Alternate Base Rate plus
the Applicable CapEx Domestic Rate Margin and (ii) the Maximum Rate, with
respect to Domestic Rate Loans, and (b) the lesser of (i) the sum of the
Eurodollar Rate plus the Applicable CapEx Eurodollar Rate Margin and (ii) the
Maximum Rate, with respect to the Eurodollar Rate Loans.
     “CapEx Loans” shall have the meaning set forth in Section 2.4 hereof.
     “Capitalized Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
     “Cash Balance” shall mean all cash in Blocked Accounts or Depository
Accounts.
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
     “Change of Control” shall mean (a) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors (or individuals performing similar functions) of Geokinetics
(together with any new directors whose election by the board of directors of
Geokinetics or whose nomination for election by the holders of Equity Interests
of Geokinetics was approved by a vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute two-thirds of the
directors then in office and (b) the occurrence of any event (whether in one or
more transactions) which results in a transfer of control of any Borrower to any
single person or single group of persons (within the meaning of the Securities
Exchange Act of 1934) who is or are not an Original Owner or (c) any merger or
consolidation of or with any Borrower or sale of all or substantially all of the
property or assets of any Borrower provided, however, the Borrowers may enter
into a merger or consolidation between and among the Borrowers and wholly owned
subsidiaries of the Borrowers, so long as Borrowers have received Agent’s prior
written consent to such merger or consolidation, have delivered the
documentation requested by Agent in its consent regarding such merger or
consolidation and if Geokinetics is a party to such merger or consolidation, it
is the surviving entity. For purposes of this definition, “control of any
Borrower” shall mean the power, direct or indirect, by contract or otherwise
(x) to vote 50% or more of the Equity Interests having ordinary voting power for
the election of directors (or the individuals performing similar functions) of
any Borrower or (y) to direct or cause the direction of the management and
policies of any Borrower.
     “Change of Ownership” shall mean (a) any single person or single group of
persons (within the meaning of the Securities Exchange Act of 1934) who are not
Original Owners shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the SEC under the Securities Exchange Act of 1934) of
20% or more of the Equity Interests of any Borrower having the right to vote for
the election of directors (or individuals performing similar
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



functions) of any Borrower under ordinary circumstances (including, for purposes
of the calculation of percentage ownership, any Equity Interests into which any
Equity Interests of any Borrower are convertible or for which any such Equity
Interests of any Borrower or of any other Person may be exchanged and any Equity
Interests issuable to such Original Owners upon exercise of any warrants,
options or similar rights which may at the time of calculation be held by such
Original Owners) or (b) any merger, consolidation or sale of substantially all
of the property or assets of any Borrower; provided, that the sale by any
Borrower of any Equity Interests of any other Borrower shall be deemed a sale of
substantially all of such Borrower’s assets.
     “Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Affiliates.
     “CIT” shall mean The CIT Group/Equipment Financing, Inc.
     “CIT Intercreditor Agreement” shall mean an Intercreditor Agreement among
Agent, Borrowers and CIT which shall be in form and substance satisfactory to
Agent in its sole discretion.
     “Code” shall mean the Internal Revenue Code of 1986, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.
     “Collateral” shall mean and include:
     (a) all Receivables;
     (b) all Equipment;
     (c) all General Intangibles;
     (d) all Inventory;
     (e) all Investment Property;
     (f) all Subsidiary Stock;
     (g) all of each Borrower’s right, title and interest in and to, whether now
owned or hereafter acquired and wherever located, (i) its respective goods and
other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin,
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



reclamation and repurchase; (iii) all additional amounts due to any Borrower
from any Customer relating to the Receivables; (iv) other property, including
warranty claims, relating to any goods securing the Obligations; (v) all of each
Borrower’s contract rights, rights of payment which have been earned under a
contract right, instruments (including promissory notes), documents, chattel
paper (including electronic chattel paper), warehouse receipts, deposit
accounts, letters of credit and money; (vi) all commercial tort claims (whether
now existing or hereafter arising); (vii) if and when obtained by any Borrower,
all real and personal property of third parties in which such Borrower has been
granted a lien or security interest as security for the payment or enforcement
of Receivables; (viii) all letter of credit rights (whether or not the
respective letter of credit is evidenced by a writing); (ix) all supporting
obligations; (x) all licenses and permits to the extent Borrowers may grant a
security interest in the same in accordance with Applicable Laws and (xi) any
other goods, personal property or real property now owned or hereafter acquired
in which any Borrower has expressly granted a security interest or may in the
future grant a security interest to Agent hereunder, or in any amendment or
supplement hereto or thereto, or under any other agreement between Agent and any
Borrower;
     (h) all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Borrower or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f),
or (g) of this Paragraph; and
     (i) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), or
(h) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.
     “Collateral Assignment of Acquisition Agreement” shall mean collectively,
(a) that certain Collateral Assignment of Acquisition Agreement dated as of the
Original Closing Date, executed by Geokinetics in favor of Agent and
acknowledged by Seller and (b) that certain Collateral Assignment of Acquisition
Agreement dated as of September 8, 2006, executed by Geokinetics Holdings in
favor of Agent and acknowledged by the sellers under the Grant Acquisition
Agreement.
     “Commitment Percentage” of any Lender shall mean the percentage set forth
below such Lender’s name on the signature page hereof as same may be adjusted
upon any assignment by a Lender pursuant to Section 16.3 hereof.
     “Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.
     “Compliance Certificate” shall mean a compliance certificate to be signed
by the Chief Financial Officer or Controller of Borrowing Agent, which shall
state that, based on an examination sufficient to permit such officer to make an
informed statement, no Default or Event
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



of Default exists, or if such is not the case, specifying such Default or Event
of Default, its nature, when it occurred, whether it is continuing and the steps
being taken by Borrowers with respect to such default and, such certificate
shall have appended thereto calculations which set forth Borrowers’ compliance
with the requirements or restrictions imposed by Sections 6.5, 7.4, 7.5, 7.6,
7.7, 7.8 and 7.11.
     “Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal,
provincial, state or other Applicable Law.
     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period plus
     (a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of
     (i) consolidated interest expense for such period,
     (ii) consolidated income tax expense for such period,
     (iii) foreign currency translation gain or loss,
     (iv) all amounts attributable to depreciation and amortization for such
period,
     (v) non-recurring fees and expenses incurred in connection with the
Transactions,
     (vi) any non-cash charges (other than the write-down of current assets) for
such period,
     minus (b) without duplication all cash payments made during such period on
account of non-cash charges added to Consolidated Net Income pursuant to clause
(a)(vi) above in a previous period.
     Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect
to the Grant Acquisition, and Asset Sales (other than any dispositions in the
ordinary course of business) consummated at any time on or after the first day
of the respective Test Period as if the Grant Acquisition had been effected on
the first day of such period and as if each such Asset Sale had been consummated
on the day prior to the first day of such period.
     “Consolidated Net Income” shall mean, for any period with respect to any
person, the net income or loss of such person for such period determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
excluded (without duplication):
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     (a) the income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary,
     (b) the income or loss of any person accrued prior to the date (i) it
becomes a Subsidiary or is merged into or consolidated with such person or
(ii) its assets are acquired by such person or its Subsidiaries,
     (c) the income or loss in respect of any Investment in a joint venture
(other than a Subsidiary) except to the extent of the amount of dividends or
other distributions actually paid to such person during such period,
     (d) after-tax gains and losses realized upon the sale or other disposition
of any property that is sold or otherwise disposed of other than in the ordinary
course of business, and
     (e) extraordinary gains, losses or charges.
     “Contract Rate” shall mean, as applicable, the Revolving Interest Rate or
the CapEx Loan Rate.
     “Controlled Group” shall mean, at any time, each Borrower and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control and all other entities which, together
with any Borrower, are treated as a single employer under Section 414 of the
Code.
     “Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
     “Customs” shall have the meaning set forth in Section 2.11(b) hereof.
     “Debt for Borrowed Money” of any Person means, at any date of
determination, the sum of, without duplication, (a) all items that, in
accordance with GAAP, would be classified as indebtedness on a consolidated
balance sheet of such Person at such date and (b) all Capital Lease Obligations
and Synthetic Lease Obligations of such person and all obligations of such
person as an account party in respect of letters of credit or letters of
guaranty, in each case, to the extent functioning as indebtedness for borrowed
money.
     “Default” shall mean an event, circumstance or condition which, with the
giving of notice or passage of time or both, would constitute an Event of
Default.
     “Default Rate” shall have the meaning set forth in Section 3.1 hereof.
     “Defaulting Lender” shall have the meaning set forth in Section 2.24(a)
hereof.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
     “Documents” shall have the meaning set forth in Section 8.1(c) hereof.
     “Dollar” and the sign “$” shall mean (i) lawful money of the United States
of America or (ii) with respect to any lawful money of Canada, the amount of
such Canadian money converted to lawful money of the United States of America
calculated on the basis of Agent’s selling rate of exchange in effect from time
to time.
     “Domestic Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.
     “Domestic Rate Loan” shall mean any Advance that bears interest based upon
the Alternate Base Rate.
     “Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.
     “Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
     “Earnings Before Interest and Taxes” shall mean for any period the sum of
(i) net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary gains) plus (ii) all interest expense of Borrowers on a
Consolidated Basis for such period, plus (iii) all charges against income of
Borrowers on a Consolidated Basis for such period for federal, state and local
taxes actually paid.
     “EBITDA” shall mean for any period the sum of (i) Earnings Before Interest
and Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period, plus (iv) other one time non-cash
charges, or non-cash extraordinary losses, minus (v) other one-time non-cash
gains or non-cash extraordinary gains.
     “Eligible Domestic Receivables” shall mean and include with respect to each
Borrower, each Receivable, other than Eligible Foreign Receivables, of such
Borrower arising in the Ordinary Course of Business and which Agent, in its sole
credit judgment, shall deem to be an Eligible Domestic Receivable, based on such
considerations as Agent may from time to time deem appropriate. A Receivable
shall not be deemed eligible unless such Receivable is subject to Agent’s first
priority perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent. In addition, no Receivable shall be an Eligible Domestic
Receivable if:
          (a) it arises out of a sale made by any Borrower to an Affiliate of
any Borrower or to a Person controlled by an Affiliate of any Borrower;
          (b) it is due or unpaid more than ninety (90) days after the original
invoice date;
          (c) it is due or unpaid more than sixty (60) days after the original
due date;
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          (d) fifty percent (50%) or more of the Receivables from such Customer
are not deemed Eligible Receivables hereunder. Such percentage may, in Agent’s
sole discretion, be increased or decreased from time to time;
          (e) any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;
          (f) the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent,
(vi) file a petition seeking to take advantage of any other law providing for
the relief of debtors, (vii) acquiesce to, or fail to have dismissed, any
petition which is filed against it in any involuntary case under such bankruptcy
laws, or (viii) take any action for the purpose of effecting any of the
foregoing;
          (g) the sale is to a Customer outside the continental United States of
America, unless the sale is (i) on letter of credit, guaranty or acceptance
terms, in each case acceptable to Agent in its sole discretion; or (ii) made to
a Customer located in Canada of a size, industry and creditworthiness which
shall be satisfactory to Agent in its sole discretion;
          (h) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
          (i) Agent believes, in its sole judgment, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;
          (j) the Customer is (i) the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances or (ii) the government of Canada, unless the
applicable Borrower complies with the requirements of the Financial
Administration Act (Canada) as to the grant of security or assignments with
respect to such Receivable;
          (k) the goods giving rise to such Receivable have not been delivered
to and accepted by the Customer or the services giving rise to such Receivable
have not been performed by the applicable Borrower and accepted by the Customer
or the Receivable otherwise does not represent a final sale;
          (l) the Receivables of the Customer exceed a credit limit determined
by Agent, in its sole discretion, to the extent such Receivable exceeds such
limit;
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          (m) the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim, or represents a progress billing or is otherwise
contingent upon the applicable Borrower’s completion of any further performance,
the Customer is also a creditor or supplier of a Borrower or the Receivable is
contingent in any respect or for any reason;
          (n) the applicable Borrower has made any agreement with any Customer
for any deduction therefrom, except for discounts or allowances made in the
Ordinary Course of Business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;
          (o) any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed;
          (p) such Receivable is not payable to a Borrower; or
          (q) such Receivable is not otherwise satisfactory to Agent as
determined in good faith by Agent in the exercise of its discretion in a
reasonable manner.
     “Eligible Foreign Receivables” shall mean and include with respect to each
Borrower, each Receivable received from a Person headquartered in or formed
under the laws of a country other than the United States, arising in the
Ordinary Course of Business and which Agent, in its sole credit judgment, shall
deem to be an Eligible Foreign Receivable, based on such considerations as Agent
may from time to time deem appropriate. A Receivable shall not be deemed an
Eligible Foreign Receivable unless such Receivable is subject to Agent’s first
priority perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent. In addition, no Receivable shall be an Eligible Foreign
Receivable if any of the items listed in parts (a) through (q) of the definition
of “Eligible Domestic Receivable” shall apply to such Receivable.
     “Eligible Receivables” shall mean, collectively, all Eligible Foreign
Receivables and Eligible Domestic Receivables.
     “Environmental Complaint” shall have the meaning set forth in
Section 4.18(d) hereof.
     “Environmental Laws” shall mean all federal, state, provincial, foreign and
local environmental, land use, zoning, health, chemical use, safety and
sanitation laws, statutes, ordinances and codes relating to the protection of
the environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto.
     “Equipment” shall mean and include as to each Borrower all of such
Borrower’s goods (other than Inventory) whether now owned or hereafter acquired
and wherever located including all equipment, machinery, apparatus, motor
vehicles, fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
     “Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then
current Interest Period relating thereto the interest rate per annum determined
by Agent by dividing (the resulting quotient rounded upwards, if necessary, to
the nearest 1/100th of 1% per annum) (i) the rate of interest determined by
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the average of the London interbank
offered rates for U.S. Dollars quoted by the British Bankers’ Association as set
forth on Moneyline Telerate (or appropriate successor or, if British Banker’s
Association or its successor ceases to provide such quotes, a comparable
replacement determined by Agent) display page 3750 (or such other display page
on the Moneyline Telerate system as may replace display page 3750) two
(2) Business Days prior to the first day of such Interest Period for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage. The Eurodollar Rate may also be expressed by the
following formula:
Average of London interbank offered rates quoted by BBA as shown on
Eurodollar Rate =Moneyline Telerate Service display page 3750 or appropriate
successor
1.00 — Reserve Percentage.]
     The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate
Loan that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
     “Eurodollar Rate Loan” shall mean an Advance at any time that bears
interest based on the Eurodollar Rate.
     “Event of Default” shall have the meaning set forth in Article X hereof.
     “Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.
     “Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
     “Exploration” shall mean Geokinetics Exploration Inc., formerly known as
Trace Energy Services Ltd., an entity organized under the laws of Canada.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Federal Funds Effective Rate” for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
     “Federal Funds Open Rate” shall mean the rate per annum determined by the
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the “open” rate for federal funds
transactions as of the opening of business for federal funds transactions among
members of the Federal Reserve System arranged by federal funds brokers on such
day, as quoted by Garvin Guybutler Corporation, any successor entity thereto, or
any other broker selected by the Agent, as set forth on the applicable Telerate
display page; provided, however; that if such day is not a Business Day, the
Federal Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day, or if no such rate shall be quoted by a Federal funds
broker at such time, such other rate as determined by the Agent in accordance
with its usual procedures.
     “Fixed Charge Coverage Ratio” shall mean and include, with respect to any
fiscal period, the ratio of (a) EBITDA minus the sum of (i) all unfinanced
Capital Expenditures made during such period, (ii) all cash taxes paid during
such period and (iii) cash dividends paid in connection with the Preferred
Equity to (b) the sum of all Senior Debt Payments (excluding repayments of the
Investor Notes if such repayments are made from the proceeds of the issuance of
equity as permitted by this Agreement) during such period. For the purposes of
this definition, “unfinanced Capital Expenditures” shall exclude: (1) Capital
Expenditures made prior to December 31, 2007, using the $20,000,000 of excess
cash reflected on Borrowers’ balance sheet as of the Restated Closing Date,
(2) Capital Expenditures made prior to December 31, 2007, using up to $6,700,000
of the proceeds from the Investor Notes and (3) Capital Expenditures made using
proceeds of the issuance of Equity Interests on terms and conditions
satisfactory to Agent.
     “Foreign Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.
     “Foreign Subsidiary” of any Person, shall mean any Subsidiary of such
Person that is not organized or incorporated in the United States or any State
or territory thereof.
     “Formula Amount” shall have the meaning set forth in Section 2.1(a).
     “Funded Debt” shall mean, with respect to any Person, without duplication,
all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



date of creation thereof, and specifically including Capitalized Lease
Obligations, current maturities of long-term debt, revolving credit and
short-term debt extendible beyond one year at the option of the debtor, and also
including, in the case of Borrower, the Obligations and, without duplication,
Indebtedness consisting of guaranties of Funded Debt of other Persons.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America in effect from time to time.
     “GDC” shall mean Geophysical Development Corporation, a Texas corporation.
     “GDC UK” shall mean GDC, UK, Ltd., an entity formed under the laws of the
United Kingdom.
     “General Intangibles” shall mean and include as to each Borrower all of
such Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).
     “Geokinetics” shall mean Geokinetics Inc., a Delaware corporation.
     “Geokinetics Holdings” shall mean Geokinetics Holdings, Inc., a Delaware
corporation, a wholly owned subsidiary of Geokinetics.
     “Governmental Acts” shall have the meaning set forth in Section 2.17.
     “Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government, including, without limitation, the
SEC.
     “Grant Acquisition” shall mean the acquisition of all of the outstanding
capital stock of Grant Geophysical, Inc., a Delaware corporation, and its
subsidiaries pursuant to the Grant Acquisition Agreement.
     “Grant Acquisition Agreement” shall mean that certain Stock Purchase
Agreement including all exhibits and schedules thereto dated as of September 8,
2006 by and among Geokinetics Holdings, as buyer, and Elliot Associates, L.P., a
Delaware limited partnership and Elliot International, L.P., a Cayman Islands
limited partnership, as sellers.
     “Grant Corp.” shall mean Grant Geophysical Corp., a Texas corporation.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Grant Entities” shall mean individually and collectively, Grant
Geophysical, Grant Geophysical International, Grant Corp. and Advanced Seismic.
     “Grant Geophysical” shall mean Grant Geophysical, Inc., a Delaware
corporation.
     “Grant Geophysical International” shall mean Grant Geophysical (Int’l),
Inc., a Texas corporation.
     “Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.
     “Guarantor Security Agreement” shall mean any security agreement executed
by any Guarantor in favor of Agent securing the Guaranty of such Guarantor.
     “Guaranty” shall mean any guaranty of the obligations of Borrowers executed
by a Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders.
     “Hazardous Discharge” shall have the meaning set forth in Section 4.18(d)
hereof.
     “Hazardous Substance” shall mean, without limitation, any flammable
explosives, radon, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, Hazardous Wastes, hazardous or Toxic Substances or
related materials as defined in CERCLA, the Hazardous Materials Transportation
Act, as amended (49 U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of
the New York State Environmental Conservation Law or any other applicable
Environmental Law and in the regulations adopted pursuant thereto.
     “Hazardous Wastes” shall mean all waste materials subject to regulation
under CERCLA, RCRA or applicable state law, and any other applicable provincial,
Federal and state laws now in force or hereafter enacted relating to hazardous
waste disposal.
     “Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
     “Indebtedness” of a Person at a particular date shall mean all obligations
of such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Indenture” shall mean an Indenture by and among Geokinetics, GDC, Quantum,
Trace Energy (U.S.), Geokinetics Holdings, Grant Geophysical, Grant Corp.,
Advanced Seismic and Indenture Trustee, which shall be in form and substance
satisfactory to Agent in Agent’s sole discretion.
     “Indenture Trustee” shall mean Wells Fargo Bank, N.A.
     “Ineligible Security” shall mean any security which may not be underwritten
or dealt in by member banks of the Federal Reserve System under Section 16 of
the Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
     “Initial Adjustment Date” shall mean the later of (i) March 1, 2007 or
(ii) the first day of the month following the date of delivery of the financial
statements for the quarter ending December 31, 2006, pursuant to Section 9.8
hereof.
     “Intellectual Property” shall mean property constituting under any
Applicable Law a patent, patent application, copyright, trademark, service mark,
trade name, mask work, trade secret or license or other right to use any of the
foregoing.
     “Intellectual Property Claim” shall mean the assertion by any Person of a
claim (whether asserted in writing, by action, suit or proceeding or otherwise)
that any Borrower’s ownership, use, marketing, sale or distribution of any
Inventory, Equipment, Intellectual Property or other property or asset is
violative of any ownership of or right to use any Intellectual Property of such
Person.
     “Intellectual Property Security Agreement” shall mean that certain
Intellectual Property Security Agreement, dated as of the Original Closing Date,
executed by Borrowers in favor of Agent, together with all amendments,
restatements or other modifications thereof.
     “Interest Period” shall mean the period provided for any Eurodollar Rate
Loan pursuant to Section 2.2(b).
     “Interest Rate Hedge” shall mean an interest rate exchange, collar, cap,
swap, adjustable strike cap, adjustable strike corridor or similar agreements
entered into by any Borrower or its Subsidiaries in order to provide protection
to, or minimize the impact upon, such Borrower, any Guarantor and/or their
respective Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
     “Inventory” shall mean and include as to each Borrower all of such
Borrower’s now owned or hereafter acquired goods, merchandise and other personal
property, wherever located, to be furnished under any consignment arrangement,
contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Borrower’s business
or used in selling or furnishing such goods, merchandise and other personal
property, and all documents of title or other documents representing them. For
the purposes of this Agreement, “Inventory” shall include seismic data collected
for sale to Customers.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Investment Property” shall mean and include as to each Borrower, all of
such Borrower’s now owned or hereafter acquired securities (whether certificated
or uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.
     “Investor Notes” shall mean those notes, in an aggregate principal amount
not to exceed $110,000,000, issued under the Indenture.
     “Issuer” shall mean any Person who issues a Letter of Credit and/or accepts
a draft pursuant to the terms hereof.
     “Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to the premises located at the addresses listed on
Schedule 4.19.
     “Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
     “Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge
which is provided by any Lender and with respect to which the Agent confirms
meets the following requirements: such Interest Rate Hedge (i) is documented in
a standard International Swap Dealer Association Agreement, (ii) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (iii) is entered into for
hedging (rather than speculative) purposes. The liabilities of any Borrower to
the provider of any Lender-Provided Interest Rate Hedge (the “Hedge
Liabilities”) shall be “Obligations” hereunder, guaranteed obligations under any
Guaranty and secured obligations under any Guarantor Security Agreement and
otherwise treated as Obligations for purposes of each of the Other Documents.
The Liens securing the Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents.
     “Letter of Credit Fees” shall have the meaning set forth in Section 3.2.
     “Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.12(d).
     “Letter of Credit Sublimit” shall mean $5,000,000.00.
     “Letters of Credit” shall have the meaning set forth in Section 2.9.
     “Leverage Ratio” means, at any date of determination, the ratio of (a) Debt
for Borrowed Money as of the last day of such Test Period to (b) Consolidated
EBITDA for such Test Period, in each case as determined for the Parent and its
Subsidiaries on a consolidated basis.
     “License Agreement” shall mean any agreement between any Borrower and a
Licensor pursuant to which such Borrower is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Borrower or otherwise in connection with
such Borrower’s business operations.
     “Licensor” shall mean any Person from whom any Borrower obtains the right
to use (whether on an exclusive or non-exclusive basis) any Intellectual
Property in connection with
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



such Borrower’s manufacture, marketing, sale or other distribution of any
Inventory or otherwise in connection with such Borrower’s business operations.
     “Licensor/Agent Agreement” shall mean an agreement between Agent and a
Licensor, in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-à-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.
     “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
     “Lien Waiver Agreement” shall mean an agreement which is executed in favor
of Agent by a Person who owns or occupies premises at which any Collateral may
be located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of any Borrower or any Guarantor, (b) any Borrower’s
ability to duly and punctually pay or perform the Obligations in accordance with
the terms thereof, (c) the value of the Collateral, or Agent’s Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Agent’s and each Lender’s rights and remedies under this
Agreement and the Other Documents.
     “Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
     “Maximum CapEx Loan Amount” shall mean $6,500,000.00 less repayments of the
CapEx Loans.
     “Maximum Loan Amount” shall mean the Maximum Revolving Advance Amount plus
the Maximum CapEx Loan Amount.
     “Maximum Rate” shall have the meaning set forth in Section 3.6.
     “Maximum Revolving Advance Amount” shall mean $14,500,000.00.
     “Maximum Undrawn Amount” shall mean with respect to any outstanding Letter
of Credit, the amount of such Letter of Credit that is or may become available
to be drawn,
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



including all automatic increases provided for in such Letter of Credit, whether
or not any such automatic increase has become effective.
     “Mitcham Lease” shall mean that certain Lease Agreement dated June 30,2005
entered into by Borrowers with Mitcham Industries. Inc.
     “Modified Commitment Transfer Supplement” shall have the meaning set forth
in Section 16.3(e).
     “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA.
     “Multiple Employer Plan” shall mean a Plan which has two or more
contributing sponsors (including any Borrower or any member of the Controlled
Group) at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA.
     “Negative Pledge” shall mean that certain Negative Pledge, dated as of the
Original Closing Date, executed by Borrowers in favor of Agent.
     “Net Worth” shall mean, at a particular date, (a) the aggregate amount of
all assets of Geokinetics and its consolidated Subsidiaries as may be properly
classified as such in accordance with GAAP consistently applied, less (b) the
aggregate amount of all liabilities of Geokinetics and its consolidated
Subsidiaries.
     “Note” shall mean, collectively, the CapEx Note and the Revolving Credit
Note.
     “Note Documents” shall mean any and all documents relating to the Investor
Notes, including security documents.
     “Note Indebtedness Limitation” shall mean at any particular date the
maximum amount of Obligations (i) which may at such time be outstanding pursuant
to this Agreement that constitute “Permitted Debt” (as such term is defined in
the Indenture), (ii) which may be secured by the Liens granted to Agent for the
benefit of Lenders pursuant to this Agreement and the Other Documents, with all
of such Liens constituting “Permitted Collateral Liens” (as such term is defined
in the Indenture), and (iii) which will not cause or result in a violation of
the Indenture, will not result in or require the creation or imposition of any
Lien upon any Collateral to secure the Investor Notes that is not subordinate
and junior to the Liens granted to Agent for the benefit of Lenders pursuant to
this Agreement and the Other Documents or cause or result in any holders of the
Investor Notes (or any trustee or agent for the benefit thereof) having the
right to demand repayment, repurchase, retirement or redemption thereof or any
similar right with respect thereto, as determined by Agent in its sole
discretion.
     “Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender of any kind or nature, present or future (including any interest or
other amounts accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



interest or other amounts is allowed in such proceeding), whether or not
evidenced by any note, guaranty or other instrument, whether arising under any
agreement, instrument or document, (including this Agreement and the Other
Documents) whether or not for the payment of money, whether arising by reason of
an extension of credit, opening of a letter of credit, loan, equipment lease or
guarantee, under any interest or currency swap, future, option or other similar
agreement, or in any other manner, whether arising out of overdrafts or deposit
or other accounts or electronic funds transfers (whether through automated
clearing houses or otherwise) or out of the Agent’s or any Lenders non-receipt
of or inability to collect funds or otherwise not being made whole in connection
with depository transfer check or other similar arrangements, whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including,
but not limited to, any and all of any Borrower’s Indebtedness and/or
liabilities under this Agreement, the Other Documents or under any other
agreement between Agent or Lenders and any Borrower and any amendments,
extensions, renewals or increases and all costs and expenses of Agent and any
Lender incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys’ fees and expenses and all obligations of
any Borrower to Agent or Lenders to perform acts or refrain from taking any
action.
     “Original Agreement” shall mean that certain Revolving Credit, Term Loan
and Security Agreement, dated June 12, 2006, by and among Geokinetics, GDC,
Quantum, Trace Energy Services Ltd., Trace Energy (U.S.), the Lenders and Agent,
as the same may be amended, restated or otherwise modified from time to time.
     “Original Closing Date” shall mean June 12, 2006 or such other date as may
be agreed to by the parties hereto.
     “Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Restated Closing
Date.
     “Original Owner” shall mean: (a) Maple Leaf Partners, L.P., GeoLease
Partners, L.P. or its assigns, Maple Leaf Offshore, Ltd., Blackhawk Investors,
II, LLC, Steven A. Webster, William R. Ziegler, Maple Leaf Partners I, L.P.,
Avista Capital Partners, L.P., Avista Capital Partners (Offshore), L.P., and
Levant America, S.A., with respect to Geokinetics, (b) Geokinetics, with respect
to each of GDC, Quantum and Trace Energy Services Ltd., (c) GDC, with respect to
GDC UK, and (d) Trace Energy Services Ltd., with respect to Trace Energy (U.S.).
     “Other Documents” shall mean the Note, the Negative Pledge, the
Questionnaire, the Pledge Agreement, the Collateral Assignment of Acquisition
Agreement, the Senior Subordination Agreement, any Guaranty, any Guarantor
Security Agreement, the Intellectual Property Security Agreement, any
Lender-Provided Interest Rate Hedge and any and all other agreements,
instruments and documents, including guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



heretofore, now or hereafter executed by any Borrower or any Guarantor and/or
delivered to Agent or any Lender in respect of the transactions contemplated by
this Agreement.
     “Out-of-Formula Loans” shall have the meaning set forth in Section 15.2(b).
     “Parent” of any Person shall mean a corporation or other entity owning,
directly or indirectly at least 50% of the shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors of
the Person, or other Persons performing similar functions for any such Person.
     “Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
     “Participation Advance” shall have the meaning set forth in
Section 2.12(d).
     “Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.
     “Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.
     “Pension Benefit Plan” shall mean at any time (i) any employee pension
benefit plan (including a Multiple Employer Plan, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code and either (A) is maintained by any
member of the Controlled Group for employees of any member of the Controlled
Group; or (B) has at any time within the preceding five years been maintained by
any entity which was at such time a member of the Controlled Group for employees
of any entity which was at such time a member of the Controlled Group and/or
(ii) (A) a “pension plan” or “plan” which is subject to the funding requirements
of the Income Tax Act Canada, The Pensions Benefits Act (Quebec), or applicable
pension benefits legislation in any other Canadian jurisdiction and is
applicable to employees resident in Canada of a Person, and (B) any other
foreign pension benefit plan or similar arrangement applicable to employees of a
Person.
     “Permanent Reserves” shall mean, an amount equal to the aggregate amounts
owing by any Borrower to any of its sub-contractors or trade creditors which
remain unpaid more than ninety (90) days from the date of invoice.
     “Permitted Capital Lease Facility” shall mean the $6,000,000 Texas
Equipment Lease with Quantum as lessee and CIT as lessor to be entered into
after the Original Closing Date for the lease of certain seismic equipment and
which is guaranteed by Geokinetics, Trace Energy Services Ltd. and GDC, which
shall be in form and substance satisfactory to Agent in its sole discretion.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the
benefit of Agent and Lenders; (b) Liens for taxes, assessments or other
governmental charges not delinquent or being contested in good faith and by
appropriate proceedings and with respect to which proper reserves have been
taken by Borrowers; provided, that, the Lien shall have no effect on the
priority of the Liens in favor of Agent or the value of the assets in which
Agent has such a Lien and a stay of enforcement of any such Lien shall be in
effect; (c) Liens disclosed in the financial statements referred to in
Section 5.5, the existence of which Agent has consented to in writing;
(d) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance; (e) deposits
or pledges to secure bids, tenders, contracts (other than contracts for the
payment of money), leases, statutory obligations, surety and appeal bonds and
other obligations of like nature arising in the Ordinary Course of Business;
(f) Liens arising by virtue of the rendition, entry or issuance against any
Borrower or any Subsidiary, or any property of any Borrower or any Subsidiary,
of any judgment, writ, order, or decree for so long as each such Lien (1) is in
existence for less than 20 consecutive days after it first arises or is being
Properly Contested and (2) is at all times junior in priority to any Liens in
favor of Agent; (g) mechanics’, workers’, materialmen’s or other like Liens
arising in the Ordinary Course of Business with respect to obligations which are
not due or which are being contested in good faith by the applicable Borrower;
(h) Liens placed upon fixed assets hereafter acquired to secure a portion of the
purchase price thereof, provided that (x) any such lien shall not encumber any
other property of any Borrower and (y) the aggregate amount of Indebtedness
secured by such Liens incurred as a result of such purchases during any fiscal
year shall not exceed the amount provided for in Section 7.6; (j) Liens in favor
of CIT to the extent such Liens are permitted by and remain subject to the terms
of the CIT Intercreditor Agreement; (k) Liens on assets in favor of Indenture
Trustee to secure the Investor Notes so long as the Investor Notes are subject
to the RBC Intercreditor Agreement and only to the extent Agent has a valid
first priority Lien with respect to such assets; and (l) Liens disclosed on
Schedule 1.2.
     “Permitted Indebtedness” shall have the meaning set forth in Section 7.8
hereof.
     “Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
     “Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Pension Benefit Plan), maintained for
employees of any Borrower or any member of the Controlled Group or any such Plan
to which any Borrower or any member of the Controlled Group is required to
contribute on behalf of any of its employees.
     “Pledge Agreement” shall mean, individually and collectively, each Pledge
Agreement executed by a Borrower in favor of Agent.
     “PNC” shall have the meaning set forth in the preamble to this Agreement
and shall extend to all of its successors and assigns.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Preferred Equity” shall mean that preferred stock issued in connection
with the conversion of the Subordinated Debt.
     “Pro Forma Balance Sheet” shall have the meaning set forth in
Section 5.5(a) hereof.
     “Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.5(b) hereof.
     “Projections” shall have the meaning set forth in Section 5.5(b) hereof.
     “Properly Contested” shall mean, in the case of any Indebtedness of any
Person (including any taxes) that is not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay same
or concerning the amount thereof, (i) such Indebtedness is being properly
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; (ii) such Person has established appropriate reserves as
shall be required in conformity with GAAP; (iii) the non-payment of such
Indebtedness will not have a Material Adverse Effect and will not result in the
forfeiture of any assets of such Person; (iv) no Lien is imposed upon any of
such Person’s assets with respect to such Indebtedness unless such Lien is at
all times junior and subordinate in priority to the Liens in favor of the Agent
(except only with respect to property taxes that have priority as a matter of
applicable state law) and enforcement of such Lien is stayed during the period
prior to the final resolution or disposition of such dispute; (v) if such
Indebtedness results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such Person, such Person
forthwith pays such Indebtedness and all penalties, interest and other amounts
due in connection therewith.
     “Purchasing CLO” shall have the meaning set forth in Section 16.3(d)
hereof.
     “Purchasing Lender” shall have the meaning set forth in Section 16.3(c)
hereof.
     “Quantum” shall mean Quantum Geophysical, Inc., a Texas corporation.
     “Questionnaire” shall mean the Documentation Information Questionnaire and
the responses thereto provided by Borrowing Agent and delivered to Agent.
     “RBC Intercreditor Agreement” shall mean an Intercreditor Agreement among
Agent, Geokinetics, GDC, Quantum, Trace Energy (U.S.), Geokinetics Holdings,
Grant Geophysical, Grant Geophysical International, Grant Corp., Advanced
Seismic and Indenture Trustee which shall be in form and substance satisfactory
to Agent in its sole discretion.
     “RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§
6901 et seq., as same may be amended from time to time.
     “Real Property” shall mean all of each Borrower’s right, title and interest
in and to the owned and leased premises identified on Schedule 4.19 hereto.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.
     “Register” shall have the meaning set forth in Section 16.3(e).
     “Reimbursement Obligation” shall have the meaning set forth in
Section 2.12(b) hereof.
     “Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
     “Reportable Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder.
     “Required Lenders” shall mean Lenders holding at least sixty-six and
two-thirds percent (66 2/3%) of the Advances and, if no Advances are
outstanding, shall mean Lenders holding sixty-six and two-thirds percent (66
2/3%) of the Commitment Percentages.
     “Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.
     “Restated Closing Date” shall mean December 15, 2006, or such other date as
may be agreed to by the parties hereto.
     “Restricted Subsidiary” means a Subsidiary which, as of the Restated
Closing Date, has either (x) no material assets, (y) no material operations or
(z) no employees.
     “Revolving Advances” shall mean Advances made other than Letters of Credit,
the Term Loan and the CapEx Loans.
     “Revolving Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Advances and to acquire participations
in Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s revolving exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to this Agreement and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to this Agreement.
     “Revolving Credit Note” shall mean the promissory note referred to in
Section 2.1(a) hereof, as it may be increased, amended, extended or replaced
from time to time.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Revolving Interest Rate” shall mean, with respect to Revolving Advances,
an interest rate per annum equal to (a) the lesser of (i) the sum of the
Alternate Base Rate plus the Applicable Revolving Domestic Rate Margin and
(ii) the Maximum Rate, with respect to Domestic Rate Loans, and (b) the lesser
of (i) the sum of the Eurodollar Rate plus the Applicable Revolving Eurodollar
Rate Margin and (ii) the Maximum Rate, with respect to the Eurodollar Rate
Loans.
     “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
     “Section 20 Subsidiary” shall mean the Subsidiary of the bank holding
company controlling PNC, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Senior Bridge Debt” shall mean the loans in the original principal amount
of $100,000,000 made by Royal Bank of Canada, as agent, and certain other
lenders to Geokinetics Holdings pursuant to that certain Credit Agreement dated
as of September 8, 2006.
     “Senior Debt Payments” shall mean and include all cash actually expended by
any Borrower to make (a) interest payments on any Advances hereunder, plus
(b) scheduled principal payments on the CapEx Loans, plus (c) payments for all
fees, commissions and charges set forth herein and with respect to any Advances,
plus (d) capitalized lease payments, plus (e) payments with respect to any other
Indebtedness for borrowed money.
     “Settlement Date” shall mean the Restated Closing Date and thereafter
Wednesday or Thursday of each week or more frequently if Agent deems appropriate
unless such day is not a Business Day in which case it shall be the next
succeeding Business Day.
     “Subordinated Debt” shall mean the loans in the original principal amount
of $55,000,000 made by lenders party thereto to Geokinetics pursuant to that
certain Senior Subordinated Loan Agreement dated as of September 8, 2006.
     “Subsidiary” of any Person shall mean a corporation or other entity of
whose Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
     “Subsidiary Stock” shall mean all of the issued and outstanding Equity
Interests of any Subsidiary owned by any Borrower (not to exceed 66% of the
Equity Interests of any Foreign Subsidiary).
     “Synthetic Lease Obligations” shall mean all monetary obligations of a
person under (a) a so-called synthetic, off-balance sheet or tax retention lease
or (b) an agreement for the use or possession of any property (whether real,
personal or mixed) creating obligations which do not appear on the balance sheet
of such person, but which, upon the insolvency or bankruptcy of
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



such person, would be characterized as Indebtedness of such person (without
regard to accounting treatment).
     “Term” shall have the meaning set forth in Section 13.1 hereof.
     “Termination Event” shall mean (i) a Reportable Event with respect to any
Plan or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of
the Controlled Group from a Plan or Multiemployer Plan during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (iii) the providing of notice of intent to terminate a Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any
event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
any Borrower or any member of the Controlled Group from a Multiemployer Plan.
     “Test Period” shall mean, at any time, the four consecutive fiscal quarters
of Geokinetics most recently ended (in each case taken as one accounting period)
for which financial statements have been or are required to be delivered
pursuant to Section 9.7 or Section 9.8.
     “Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
applicable provincial laws, or any other applicable Federal, provincial or state
laws now in force or hereafter enacted relating to toxic substances. “Toxic
Substance” includes but is not limited to asbestos, polychlorinated biphenyls
(PCBs) and lead-based paints.
     “Trace Energy (U.S.)” shall mean Trace Energy Services, Inc., a Texas
corporation.
     “Trading with the Enemy Act” shall mean the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any enabling legislation or executive order relating
thereto.
     “Transactions” shall have the meaning set forth in Section 5.5 hereof.
     “Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
     “Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount plus the Cash Balance or (ii) the
Maximum Revolving Advance Amount minus (b) the sum of (i) the outstanding amount
of Advances (other than the CapEx Loans) plus (ii) all amounts due and owing to
any Borrower’s trade creditors which are 60 days or more past due, plus
(iii) fees and expenses for which Borrowers are liable but which have not been
paid or charged to Borrowers’ Account.
     “Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “USA PATRIOT Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
     “Week” shall mean the time period commencing with the opening of business
on a Wednesday and ending on the end of business the following Tuesday.
     “Working Capital” means the result of current assets (as determined in
accordance with GAAP), minus current liabilities (as determined in accordance
with GAAP), minus cash and cash equivalents.
     1.3. Uniform Commercial Code Terms. All terms used herein and defined in
the Uniform Commercial Code as adopted in the State of Texas from time to time
or the Personal Property Security Act of the applicable province with respect to
Exploration (the “Uniform Commercial Code”) shall have the meaning given therein
unless otherwise defined herein. Without limiting the foregoing, the terms
“accounts”, “chattel paper”, “instruments”, “general intangibles”, “payment
intangibles”, “supporting obligations”, “securities”, “investment property”,
“documents”, “deposit accounts”, “software”, “letter of credit rights”,
“inventory”, “equipment” and “fixtures”, as and when used in the description of
Collateral shall have the meanings given to such terms in Articles 8 or 9 of the
Uniform Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.
     1.4. Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof. All references herein to the time of day shall mean the time in Dallas,
Texas. Whenever the words “including” or “include” shall be used, such words
shall be understood to mean “including, without limitation” or “include, without
limitation”. A Default or Event of Default shall be deemed to exist at all times
during the period commencing on the date that such Default or Event of Default
occurs to the date on which such Default or Event of Default is waived in
writing pursuant to this Agreement or, in the case of a Default, is cured within
any period of cure expressly provided for in this Agreement; and an Event of
Default shall “continue” or be “continuing” until such Event of Default has been
waived in writing by the Required Lenders. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created,
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



entered into, made or received, or taken or omitted, for the benefit or account
of Agent and Lenders. Wherever the phrase “to the best of Borrowers’ knowledge”
or words of similar import relating to the knowledge or the awareness of any
Borrower are used in this Agreement or Other Documents, such phrase shall mean
and refer to (i) the actual knowledge of a senior officer of any Borrower or
(ii) the knowledge that a senior officer would have obtained if he had engaged
in good faith and diligent performance of his duties, including the making of
such reasonably specific inquiries as may be necessary of the employees or
agents of such Borrower and a good faith attempt to ascertain the existence or
accuracy of the matter to which such phrase relates. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or otherwise within the limitations of, another covenant shall
not avoid the occurrence of a default if such action is taken or condition
exists. In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.
II ADVANCES, PAYMENTS.
     2.1. Revolving Advances.
          (a) Amount of Revolving Advances. Subject to the terms and conditions
set forth in this Agreement including Sections 2.1(b), each Lender, severally
and not jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit, or (y) the Note
Indebtedness Limitation, or (z) an amount equal to the sum of:
     (i) up to 85%, subject to the provisions of Section 2.1(b) hereof, of
Eligible Domestic Receivables (the “Domestic Advance Rate”), plus
     (ii) up to the lesser of (A) 85%, subject to the provisions of
Section 2.1(b) hereof, of Eligible Foreign Receivables or (B) $10,000,000 (the
“Foreign Advance Rate” and together with the Domestic Advance Rate, the “Advance
Rate”), minus
     (iii) the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus
     (iv) such reserves as Agent may reasonably deem proper and necessary from
time to time, including, but not limited to, the Permanent Reserves.
     The amount derived from the sum of (x) Sections 2.1(a)(z)(i) and (ii) minus
(y) Section 2.1(a)(z)(iv) at any time and from time to time shall be referred to
as the “Formula Amount”. The Revolving Advances shall be evidenced by one or
more secured promissory notes (collectively, the “Revolving Credit Note”)
substantially in the form attached hereto as Exhibit 2.1(a).

 



--------------------------------------------------------------------------------



 



          (b) Discretionary Rights. The Advance Rates may be increased or
decreased by Agent at any time and from time to time in the exercise of its
reasonable discretion. Each Borrower consents to any such increases or decreases
and acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent. The rights
of Agent under this subsection are subject to the provisions of Section 16.2(b).
     2.2. Procedure for Revolving Advances Borrowing.
          (a) Borrowing Agent on behalf of any Borrower may notify Agent prior
to 10:00 a.m. (Dallas, Texas time) on a Business Day of a Borrower’s request to
incur, on that day, a Revolving Advance hereunder. Subject to the satisfaction
of the conditions set forth in Section 8.3 hereof, in the event any Borrower
desires a CapEx Loan, Borrowing Agent shall give Agent at least three (3)
Business Days’ prior written notice. Should any amount required to be paid as
interest hereunder, or as fees or other charges under this Agreement or any
other agreement with Agent or Lenders, or with respect to any other Obligation,
become due, same shall be deemed a request for a Revolving Advance as of the
date such payment is due, in the amount required to pay in full such interest,
fee, charge or Obligation under this Agreement or any other agreement with Agent
or Lenders, and such request shall be irrevocable.
          (b) Notwithstanding the provisions of subsection (a) above, in the
event any Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent
shall give Agent written notice by no later than 10:00 a.m. (Dallas, Texas time)
on the day which is three (3) Business Days prior to the date such Eurodollar
Rate Loan is to be borrowed, specifying (i) the date of the proposed borrowing
(which shall be a Business Day), (ii) the type of borrowing and the amount on
the date of such Advance to be borrowed, which amount shall be for at least
$500,000 and if greater, in an integral multiple of $100,000 and (iii) the
duration of the first Interest Period therefor. Interest Periods for Eurodollar
Rate Loans shall be for one, two, three or six months; provided, if an Interest
Period would end on a day that is not a Business Day, it shall end on the next
succeeding Business Day unless such day falls in the next succeeding calendar
month in which case the Interest Period shall end on the next preceding Business
Day. No Eurodollar Rate Loan shall be made available to any Borrower during the
continuance of a Default or an Event of Default. After giving effect to each
requested Eurodollar Rate Loan, including those which are converted from a
Domestic Rate Loan under Section 2.2(d), there shall not be outstanding more
than five (5) Eurodollar Rate Loans, in the aggregate.
          (c) Each Interest Period of a Eurodollar Rate Loan shall commence on
the date such Eurodollar Rate Loan is made and shall end on such date as
Borrowing Agent may elect as set forth in subsection (b)(iii) above provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the last day of the Term.
     Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(d), as the case may be. Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 10:00 a.m. (Dallas, Texas time) on the day which is
three
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



(3) Business Days prior to the last day of the then current Interest Period
applicable to such Eurodollar Rate Loan. If Agent does not receive timely notice
of the Interest Period elected by Borrowing Agent, Borrowing Agent shall be
deemed to have elected to convert to a Domestic Rate Loan subject to
Section 2.2(d) hereinbelow.
          (d) Provided that no Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a Eurodollar Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such Eurodollar Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (Dallas, Texas time) (i) on the day
which is three (3) Business Days’ prior to the date on which such conversion is
to occur with respect to a conversion from a Domestic Rate Loan to a Eurodollar
Rate Loan, or (ii) on the day which is one (1) Business Day prior to the date on
which such conversion is to occur with respect to a conversion from a Eurodollar
Rate Loan to a Domestic Rate Loan, specifying, in each case, the date of such
conversion, the loans to be converted and if the conversion is from a Domestic
Rate Loan to any other type of loan, the duration of the first Interest Period
therefor.
          (e) At its option and upon written notice given prior to 10:00 a.m.
(Dallas, Texas time) at least three (3) Business Days’ prior to the date of such
prepayment, any Borrower may prepay the Eurodollar Rate Loans in whole at any
time or in part from time to time, with accrued interest on the principal being
prepaid to the date of such repayment. Such Borrower shall specify the date of
prepayment of Advances which are Eurodollar Rate Loans and the amount of such
prepayment. In the event that any prepayment of a Eurodollar Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, such Borrower shall indemnify
Agent and Lenders therefor in accordance with Section 2.2(f) hereof.
          (f) Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
          (g) Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, shall make it unlawful for any Lender (for purposes of
this subsection (g), the term “Lender” shall include any Lender and the office
or branch where any Lender or any corporation or bank controlling such Lender
makes or maintains any Eurodollar Rate Loans) to make or maintain its Eurodollar
Rate Loans, the obligation of Lenders to make Eurodollar Rate Loans hereunder
shall
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



forthwith be cancelled and Borrowers shall, if any affected Eurodollar Rate
Loans are then outstanding, promptly upon request from Agent, either pay all
such affected Eurodollar Rate Loans or convert such affected Eurodollar Rate
Loans into loans of another type. If any such payment or conversion of any
Eurodollar Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such Eurodollar Rate Loan, Borrowers shall pay Agent, upon
Agent’s request, such amount or amounts as may be necessary to compensate
Lenders for any loss or expense sustained or incurred by Lenders in respect of
such Eurodollar Rate Loan as a result of such payment or conversion, including
(but not limited to) any interest or other amounts payable by Lenders to lenders
of funds obtained by Lenders in order to make or maintain such Eurodollar Rate
Loan. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.
     2.3. Disbursement of Advance Proceeds.
     All Advances shall be disbursed from whichever office or other place Agent
may designate from time to time and, together with any and all other Obligations
of Borrowers to Agent or Lenders, shall be charged to Borrowers’ Account on
Agent’s books. During the Term, Borrowers may use the Revolving Advances by
borrowing, prepaying and reborrowing, all in accordance with the terms and
conditions hereof. The proceeds of each Revolving Advance requested by Borrowing
Agent on behalf of any Borrower or deemed to have been requested by any Borrower
under Section 2.2 hereof shall, with respect to requested Revolving Advances to
the extent Lenders make such Revolving Advances, be made available to the
applicable Borrower on the day so requested by way of credit to such Borrower’s
operating account at PNC, or such other bank located in the United States as
Borrowing Agent may designate following notification to Agent, in immediately
available federal funds or other immediately available funds or, with respect to
Revolving Advances deemed to have been requested by any Borrower, be disbursed
to Agent to be applied to the outstanding Obligations giving rise to such deemed
request.
     2.4. Loans.
          (a) CapEx Loans.
     (i) Subject to the terms and conditions of this Agreement, each Lender,
severally and not jointly, shall, from time to time, make available Advances to
one or more Borrowers (each, a “CapEx Loan” and collectively, the “CapEx Loans”)
to finance each applicable Borrower’s purchase of Equipment for use in each such
Borrower’s business. All such CapEx Loans shall be in such amounts as are
requested by Borrowing Agent, but in no event shall any CapEx Loan exceed ninety
(90%) percent of the net invoice cost (excluding taxes, shipping, delivery,
handling, installation, overhead and other so called “soft” costs) of the
Equipment then to be purchased by Borrowers and the total amount of all CapEx
Loans outstanding hereunder shall not exceed, in the aggregate, the sum of Six
Million Five Hundred Thousand Dollars ($6,500,000.00). Once repaid CapEx Loans
may not be reborrowed.
     (ii) Advances constituting CapEx Loans shall be accumulated during each six
month period (each a “Borrowing Period”) during the Term. Notwithstanding the
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



foregoing, the first Borrowing Period shall commence on the Restated Closing
Date and end on December 31, 2007 (the “Initial Borrowing Period”). Each
subsequent Borrowing Period shall consist of six month periods commencing on
January 1, 2008. For the twelve-month period commencing on the Restated Closing
Date and ending on December 31, 2007, only interest will be due and payable on
the CapEx Loans. Thereafter, at the end of each Borrowing Period, the sum of all
CapEx Loans made during the Borrowing Period shall amortize on the basis of a
forty-eight (48) month schedule (such amount as determined with respect to any
Borrowing Period, the “Amortization Amount”). Monthly principal payments will be
initially determined for the CapEx Loans made during the Initial Borrowing
Period and the amount of such monthly principal payments shall be increased upon
the completion of each such subsequent Borrowing Period by the Amortization
Amount for each such subsequent Borrowing Period. The CapEx Loans shall be, with
respect to principal, payable in equal monthly installments based upon the
amortization schedule set forth above, commencing on January 1, 2008 and on the
first day of each month thereafter with the balance payable upon the expiration
of the Term, subject to acceleration upon the occurrence of an Event of Default
under this Agreement or termination of this Agreement. CapEx Loans shall be
evidenced by one or more secured promissory notes (collectively, the “CapEx
Note”) in substantially the form attached hereto as Exhibit 2.4(a).
     (iii) Voluntary prepayments of the CapEx Loans shall be applied in the
inverse order of scheduled payments and may not be reborrowed.
     2.5. Maximum Advances. The aggregate balance of Revolving Advances
outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving
Advance Amount or (b) the Formula Amount, less, in each case, the aggregate
Maximum Undrawn Amount of all issued and outstanding Letters of Credit.
     2.6. Repayment of Advances.
          (a) The Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided. The CapEx Loans shall
be due and payable as provided in Section 2.4(a) hereof and in the CapEx Note,
subject to mandatory prepayments as herein provided.
          (b) Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by Agent on the date received. In
consideration of Agent’s agreement to conditionally credit Borrowers’ Account as
of the Business Day on which Agent receives those items of payment, each
Borrower agrees that, in computing the charges under this Agreement, all items
of payment shall be deemed applied by Agent on account of the Obligations one
(1) Business Day after (i) the Business Day Agent receives such payments via
wire transfer or electronic depository check or (ii) in the case of payments
received by Agent in any other form, the Business Day such payment constitutes
good funds in Agent’s account. Agent is not, however, required to credit
Borrowers’ Account for the amount of any item of payment which is unsatisfactory
to Agent and Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned to Agent unpaid.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          (c) All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 1:00 p.m. (Dallas, Texas time) on the due date
therefor in lawful money of the United States of America in federal funds or
other funds immediately available to Agent. Agent shall have the right to
effectuate payment on any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof.
          (d) Borrowers shall pay principal, interest, and all other amounts
payable hereunder, or under any related agreement, without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.
     2.7. Repayment of Excess Advances. The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be immediately due and payable without the necessity of any
demand, at the Payment Office, whether or not a Default or Event of Default has
occurred.
     2.8. Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender. Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month. The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty
(30) days after such statement is received by Borrowing Agent. The records of
Agent with respect to the loan account shall be conclusive evidence absent
manifest error of the amounts of Advances and other charges thereto and of
payments applicable thereto.
     2.9. Letters of Credit. Subject to the terms and conditions hereof, Agent
shall issue or cause the issuance of standby Letters of Credit (“Letters of
Credit”) for the account of any Borrower; provided, however, that Agent will not
be required to issue or cause to be issued any Letters of Credit to the extent
that the issuance thereof would then cause the sum of (i) the outstanding
Revolving Advances plus (ii) the Maximum Undrawn Amount of all outstanding
Letters of Credit to exceed the lesser of (x) the Maximum Revolving Advance
Amount or (y) the Formula Amount. The Maximum Undrawn Amount of outstanding
Letters of Credit shall not exceed in the aggregate at any time the Letter of
Credit Sublimit. All disbursements or payments related to Letters of Credit
shall be deemed to be Revolving Advances and shall bear interest at the
Revolving Interest Rate; Letters of Credit that have not been drawn upon shall
not bear interest.
     2.10. Issuance of Letters of Credit.
          (a) Borrowing Agent, on behalf of Borrowers, may request Agent to
issue or cause the issuance of a Letter of Credit by delivering to Agent at the
Payment Office, prior to
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



10:00 a.m. (Dallas, Texas time), at least five (5) Business Days’ prior to the
proposed date of issuance, Agent’s form of Letter of Credit Application (the
“Letter of Credit Application”) completed to the satisfaction of Agent; and,
such other certificates, documents and other papers and information as Agent may
reasonably request. Borrowing Agent, on behalf of Borrowers, also has the right
to give instructions and make agreements with respect to any application, any
applicable letter of credit and security agreement, any applicable letter of
credit reimbursement agreement and/or any other applicable agreement, any letter
of credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.
          (b) Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts, other written demands for payment, or acceptances
of usance drafts when presented for honor thereunder in accordance with the
terms thereof and when accompanied by the documents described therein and
(ii) have an expiry date not later than twelve (12) months after such Letter of
Credit’s date of issuance and in no event later than the last day of the Term.
Each standby Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, and any amendments or revision thereof adhered to
by the Issuer (“UCP 500”) or the International Standby Practices
(ISP98-International Chamber of Commerce Publication Number 590) (the “ISP98
Rules”), as determined by Agent, and each trade Letter of Credit shall be
subject to UCP 500.
          (c) Agent shall use its reasonable efforts to notify Lenders of the
request by Borrowing Agent for a Letter of Credit hereunder.
     2.11. Requirements For Issuance of Letters of Credit.
          (a) Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit and to accept and rely upon Agent’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit, the application therefor or any acceptance therefor.
          (b) In connection with all Letters of Credit issued or caused to be
issued by Agent under this Agreement, each Borrower hereby appoints Agent, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred, (i) to sign and/or endorse such Borrower’s name
upon any warehouse or other receipts, letter of credit applications and
acceptances, (ii) to sign such Borrower’s name on bills of lading; (iii) to
clear Inventory through the United States of America Customs Department
(“Customs”) in the name of such Borrower or Agent or Agent’s designee, and to
sign and deliver to Customs officials powers of attorney in the name of Borrower
for such purpose; and (iv) to complete in such Borrower’s name or Agent’s, or in
the name of Agent’s designee, any order, sale or transaction, obtain the
necessary documents in connection therewith, and collect the proceeds thereof.
Neither Agent nor its attorneys will be liable for any acts or omissions nor for
any error of judgment or mistakes of fact or law, except for Agent’s or its
attorney’s willful misconduct. This
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



power, being coupled with an interest, is irrevocable as long as any Letters of
Credit remain outstanding.
     2.12. Disbursements, Reimbursement.
          (a) Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Commitment Percentage of the
Maximum Face Amount of such Letter of Credit and the amount of such drawing,
respectively.
          (b) In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, Agent will promptly notify Borrowing
Agent. Provided that Borrowing Agent shall have received such notice, the
Borrowers shall reimburse (such obligation to reimburse Agent shall sometimes be
referred to as a “Reimbursement Obligation”) Agent prior to 12:00 p.m., Dallas,
Texas time on each date that an amount is paid by Agent under any Letter of
Credit (each such date, a “Drawing Date”) in an amount equal to the amount so
paid by Agent. In the event Borrowers fail to reimburse Agent for the full
amount of any drawing under any Letter of Credit by 12:00 p.m., Dallas, Texas
time, on the Drawing Date, Agent will promptly notify each Lender thereof, and
Borrowers shall be deemed to have requested that a Domestic Rate Loan be made by
the Lenders to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the lesser of Maximum
Revolving Advance Amount or the Formula Amount and subject to Section 8.2
hereof. Any notice given by Agent pursuant to this Section 2.12(b) may be oral
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
          (c) Each Lender shall upon any notice pursuant to Section 2.12(b) make
available to Agent an amount in immediately available funds equal to its
Commitment Percentage of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.12(d)) each be deemed to have made a
Domestic Rate Loan to Borrowers in that amount. If any Lender so notified fails
to make available to Agent the amount of such Lender’s Commitment Percentage of
such amount by no later than 2:00 p.m., Dallas, Texas time on the Drawing Date,
then interest shall accrue on such Lender’s obligation to make such payment,
from the Drawing Date to the date on which such Lender makes such payment (i) at
a rate per annum equal to the Federal Funds Rate during the first three days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Domestic Rate Loans on and after the fourth day following the
Drawing Date. Agent will promptly give notice of the occurrence of the Drawing
Date, but failure of Agent to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.12(c), provided
that such Lender shall not be obligated to pay interest as provided in
Section 2.12(c) (i) and (ii) until and commencing from the date of receipt of
notice from Agent of a drawing.
          (d) With respect to any unreimbursed drawing that is not converted
into a Domestic Rate Loan to Borrowers in whole or in part as contemplated by
Section 2.12(b), because of Borrowers’ failure to satisfy the conditions set
forth in Section 8.2 (other than any
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



notice requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Domestic Rate Loan. Each Lender’s payment to Agent pursuant to
Section 2.12(c) shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing and shall constitute a “Participation
Advance” from such Lender in satisfaction of its Participation Commitment under
this Section 2.12.
          (e) Each Lender’s Participation Commitment shall continue until the
last to occur of any of the following events: (x) Agent ceases to be obligated
to issue or cause to be issued Letters of Credit hereunder; (y) no Letter of
Credit issued or created hereunder remains outstanding and uncancelled and
(z) all Persons (other than the Borrowers) have been fully reimbursed for all
payments made under or relating to Letters of Credit.
     2.13. Repayment of Participation Advances.
          (a) Upon (and only upon) receipt by Agent for its account of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by the Agent under the Letter of Credit with respect to which any Lender
has made a Participation Advance to Agent, or (ii) in payment of interest on
such a payment made by Agent under such a Letter of Credit, Agent will pay to
each Lender, in the same funds as those received by Agent, the amount of such
Lender’s Commitment Percentage of such funds, except Agent shall retain the
amount of the Commitment Percentage of such funds of any Lender that did not
make a Participation Advance in respect of such payment by Agent.
          (b) If Agent is required at any time to return to any Borrower, or to
a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Agent pursuant to
Section 2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.
     2.14. Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Agent’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern and control. It is understood and agreed that, except in
the case of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment), Agent shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission (INCLUDING WITHOUT LIMITATION, WITH RESPECT TO ANY ACT OR INACTION
ARISING FROM AGENT’S NEGLIGENCE OR STRICT LIABILITY), in following the Borrowing
Agent’s or any Borrower’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.
     2.15. Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, Agent shall be
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit and that any other
drawing condition appearing on the face of such Letter of Credit has been
satisfied in the manner so set forth.
     2.16. Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrowers to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:
               (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Agent, any Borrower or any other Person for
any reason whatsoever;
               (ii) the failure of any Borrower or any other Person to comply,
in connection with a Letter of Credit Borrowing, with the conditions set forth
in this Agreement for the making of a Revolving Advance, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.12;
               (iii) any lack of validity or enforceability of any Letter of
Credit;
               (iv) any claim of breach of warranty that might be made by
Borrower or any Lender against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Borrower or any Lender may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be
acting), Agent or any Lender or any other Person, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Borrower or any
Subsidiaries of such Borrower and the beneficiary for which any Letter of Credit
was procured);
               (v) the lack of power or authority of any signer of (or any
defect in or forgery of any signature or endorsement on) or the form of or lack
of validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if
Agent or any of Agent’s Affiliates has been notified thereof;
               (vi) payment by Agent under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;
               (vii) the solvency of, or any acts or omissions by, any
beneficiary of any Letter of Credit, or any other Person having a role in any
transaction or obligation relating to a
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Letter of Credit, or the existence, nature, quality, quantity, condition, value
or other characteristic of any property or services relating to a Letter of
Credit;
               (viii) any failure by the Agent or any of Agent’s Affiliates to
issue any Letter of Credit in the form requested by Borrowing Agent, unless the
Agent has received written notice from Borrowing Agent of such failure within
three (3) Business Days after the Agent shall have furnished Borrowing Agent a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;
               (ix) any Material Adverse Effect on any Borrower or any
Guarantor;
               (x) any breach of this Agreement or any Other Document by any
party thereto;
               (xi) the occurrence or continuance of an insolvency proceeding
with respect to any Borrower or any Guarantor;
               (xii) the fact that a Default or Event of Default shall have
occurred and be continuing;
               (xiii) the fact that the Term shall have expired or this
Agreement or the Obligations hereunder shall have been terminated; and
               (xiv) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing.
     2.17. Indemnity. In addition to amounts payable as provided in
Section 16.5, each Borrower hereby agrees to protect, indemnify, defend, pay and
save harmless Agent and any of Agent’s Affiliates that have issued a Letter of
Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, settlements, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Agent or any of Agent’s
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Agent as determined by a final and
non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Agent or any of Agent’s Affiliates of a proper demand for
payment made under any Letter of Credit (INCLUDING, WITHOUT LIMITATION, WITH
RESPECT TO ANY OTHERWISE INDEMNIFIED MATTER ARISING FROM AGENT’S NEGLIGENCE OR
STRICT LIABILITY), except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Governmental Body (all such acts or omissions herein called “Governmental
Acts”).
     2.18. Liability for Acts and Omissions. As between Borrowers and Agent and
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit (INCLUDING, WITHOUT LIMITATION, ALL RISKS ATTRIBUTABLE TO ANY ACT OR
OMISSION ARISING FROM AGENT’S OR LENDER’S NEGLIGENCE OR STRICT LIABILITY). In
furtherance and not in limitation of the respective foregoing, Agent shall not
be responsible for:
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if Agent shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of Agent,
including any governmental acts, and none of the above shall affect or impair,
or prevent the vesting of, any of Agent’s rights or powers hereunder. Nothing in
the preceding sentence shall relieve Agent from liability for Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment) in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall Agent or Agent’s Affiliates be liable to any Borrower for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
     Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Agent under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.
     2.19. Additional Payments. Any sums expended by Agent or any Lender due to
any Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.
     2.20. Manner of Borrowing and Payment.
          (a) Each borrowing of Revolving Advances shall be advanced according
to the applicable Commitment Percentages of Lenders. Each borrowing of CapEx
Loans shall be advanced according to the applicable Commitment Percentages of
Lenders.
          (b) Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Revolving Advances, shall be
applied to the Revolving Advances pro rata according to the applicable
Commitment Percentages of Lenders. Each payment (including each prepayment) by
any Borrower on account of the principal of and interest on the CapEx Note,
shall be applied to that portion of the CapEx Loan evidenced by the CapEx Note
pro rata according to the Commitment Percentages of Lenders. Except as expressly
provided herein, all payments (including prepayments) to be made by any Borrower
on account of principal, interest and fees shall be made without set off or
counterclaim and shall be made to Agent on behalf of the Lenders to the Payment
Office, in each case on or prior to 1:00 p.m., Dallas, Texas time, in Dollars
and in immediately available funds.
          (c) (i) Notwithstanding anything to the contrary contained in
Sections 2.20(a) and (b) hereof, commencing with the first Business Day
following the Restated Closing Date, each borrowing of Revolving Advances shall
be advanced by Agent and each payment by any Borrower on account of Revolving
Advances shall be applied first to those Revolving Advances advanced by Agent.
On or before 1:00 p.m., Dallas, Texas time, on each Settlement Date commencing
with the first Settlement Date following the Restated Closing Date, Agent and
Lenders shall make certain payments as follows: (I) if the aggregate amount of
new Revolving Advances made by Agent during the preceding Week (if any) exceeds
the aggregate amount of repayments applied to outstanding Revolving Advances
during such preceding Week, then each Lender shall provide Agent with funds in
an amount equal to its applicable Commitment Percentage of the difference
between (w) such Revolving Advances and (x) such repayments and (II) if the
aggregate amount of repayments applied to outstanding Revolving Advances during
such Week exceeds the aggregate amount of new Revolving Advances made during
such Week, then Agent shall provide each Lender with funds in an amount equal to
its applicable Commitment Percentage of the difference between (y) such
repayments and (z) such Revolving Advances.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



               (ii) Each Lender shall be entitled to earn interest at the
applicable Contract Rate on outstanding Advances which it has funded.
               (iii) Promptly following each Settlement Date, Agent shall submit
to each Lender a certificate with respect to payments received and Advances made
during the Week immediately preceding such Settlement Date. Such certificate of
Agent shall be conclusive in the absence of manifest error.
          (d) If any Lender or Participant (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
          (e) Unless Agent shall have been notified by telephone, confirmed in
writing, by any Lender that such Lender will not make the amount which would
constitute its applicable Commitment Percentage of the Advances available to
Agent, Agent may (but shall not be obligated to) assume that such Lender shall
make such amount available to Agent on the next Settlement Date and, in reliance
upon such assumption, make available to Borrowers a corresponding amount. Agent
will promptly notify Borrowing Agent of its receipt of any such notice from a
Lender. If such amount is made available to Agent on a date after such next
Settlement Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Rate (computed on the basis of a
year of 360 days) during such period as quoted by Agent, times (ii) such amount,
times (iii) the number of days from and including such Settlement Date to the
date on which such amount becomes immediately available to Agent. A certificate
of Agent submitted to any Lender with respect to any amounts owing under this
paragraph (e) shall be conclusive, in the absence of manifest error. If such
amount is not in fact made available to Agent by such Lender within three
(3) Business Days after such Settlement Date, Agent shall be entitled to recover
such an amount, with interest thereon at the rate per annum then applicable to
such Revolving Advances hereunder, on demand from Borrowers; provided, however,
that Agent’s right to such recovery shall not prejudice or otherwise adversely
affect Borrowers’ rights (if any) against such Lender.
     2.21. Mandatory Prepayments.
          (a) Subject to Section 4.3 hereof and excluding the exceptions set
forth therein, when Borrower (i) sells or otherwise disposes of any Collateral
other than Inventory in
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



the Ordinary Course of Business, (ii) other than conversion of the Subordinated
Debt to Equity Interests, issues or sells any equity securities, capital stock
or other ownership interests, or receives any capital contributions (except to
the extent the proceeds of such a sale or issuance are applied to the repayment
of the Investor Notes), (iii) incurs any Indebtedness (other than as permitted
by Section 7.8 hereof), or (iv) receives any proceeds payable in connection with
(A) any condemnation proceedings affecting any of the foregoing or any rights
thereto or any interest in or to any Collateral or (B) any damage to or taking
of any of the foregoing or any rights in any Collateral or any interest therein
arising from or otherwise relating to any exercise of the power of eminent
domain, or any conveyance in lieu of or under threat of any such taking, then
Borrower shall repay the Advances in an amount equal to the net cash proceeds of
the foregoing (i.e., gross proceeds less the reasonable costs of such sales,
issuances, contributions or other dispositions), such repayments to be made
promptly but in no event more than one (1) Business Day following receipt of
such net proceeds, and until the date of payment, such proceeds shall be held in
trust for Agent. The foregoing shall not be deemed to be implied consent to any
such sale or transaction otherwise prohibited by the terms and conditions
hereof. Such repayments shall be applied (i) if the Collateral disposed of is
Equipment the purchase of which was financed by a CapEx Loan, (x) first, to the
outstanding principal installments of the CapEx Loans in the inverse order of
the maturities thereof and (y) second, to the remaining Advances in such order
as Agent may determine, subject to Borrowers’ ability to reborrow Revolving
Advances in accordance with the terms hereof or (ii) if the Collateral disposed
of is Equipment other than as set forth in (i) above, (x) first to the
outstanding principal installments of the CapEx Loans in the inverse order of
the maturities thereof and (y) second, to the remaining Advances in such order
as Agent may determine, subject to Borrowers’ ability to reborrow Revolving
Advances in accordance with the terms hereof.
     2.22. Reduction of Commitments.
          (a) The Borrowing Agent may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $1,000,000, and (ii) the
Borrowing Agent shall not reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of the Revolving Advances in accordance with
this Agreement, the sum of the outstanding Revolving Advances would exceed the
lesser of (i) the total Maximum Revolving Advance Amount and (ii) the Formula
Amount minus the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit.
          (b) The Borrowing Agent shall notify the Agent of any election to
reduce the Revolving Commitments under paragraph (a) of this Section at least
five Business Days prior to the effective date of such reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Agent shall advise the Lenders of the contents thereof. Each notice
delivered by the Borrowing Agent pursuant to this Section shall be irrevocable.
Any reduction of the Revolving Commitments shall be permanent. Each reduction of
the Revolving Commitments shall be made ratably among the Lenders in accordance
with their respective Commitment Percentage.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     2.23. Use of Proceeds.
          (a) Borrowers shall apply the proceeds of Advances to (i) pay fees and
expenses relating to the Transaction and (ii) provide for Borrowers’ working
capital needs (including Capital Expenditures permitted hereunder).
          (b) Without limiting the generality of Section 2.23(a) above, neither
the Borrowers, Guarantors, nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of the Trading with the
Enemy Act.
     2.24. Defaulting Lender.
          (a) Notwithstanding anything to the contrary contained herein, in the
event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Advance or to refund its portion of any excess interest received as provided
in Section 3.6 or (y) notifies either Agent or Borrowing Agent that it does not
intend to make available its portion of any Advance (if the actual refusal would
constitute a breach by such Lender of its obligations under this Agreement)
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.24 while such Lender Default remains in effect.
          (b) Advances shall be incurred pro rata from Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of any Lender or
any pro rata share of any Advances required to be advanced by any Lender shall
be increased as a result of such Lender Default. Amounts received in respect of
principal of any type of Advances shall be applied to reduce the applicable
Advances of each Lender (other than any Defaulting Lender) pro rata based on the
aggregate of the outstanding Advances of that type of all Lenders at the time of
such application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent. Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.
          (c) A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
Advances outstanding.
          (d) Other than as expressly set forth in this Section 2.24, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
Agent) and the other
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



parties hereto shall remain unchanged. Nothing in this Section 2.24 shall be
deemed to release any Defaulting Lender from its obligations under this
Agreement and the Other Documents, shall alter such obligations, shall operate
as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
          (e) In the event a Defaulting Lender retroactively cures to the
satisfaction of Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement.
III INTEREST AND FEES.
     3.1. Interest. Interest on Advances shall be payable in arrears on the
first day of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period. Interest charges
shall be computed on the actual principal amount of Advances outstanding during
the month at a rate per annum equal to (i) with respect to Revolving Advances,
the applicable Revolving Interest Rate and (ii) with respect to the CapEx Loans,
the applicable CapEx Loan Rate (as applicable, the “Contract Rate”). Whenever,
subsequent to the date of this Agreement, the Alternate Base Rate is increased
or decreased, the applicable Contract Rate shall be similarly changed without
notice or demand of any kind by an amount equal to the amount of such change in
the Alternate Base Rate during the time such change or changes remain in effect.
The Eurodollar Rate shall be adjusted with respect to Eurodollar Rate Loans
without notice or demand of any kind on the effective date of any change in the
Reserve Percentage as of such effective date. Upon and after the occurrence of
an Event of Default, and during the continuation thereof, at the option of Agent
or at the direction of Required Lenders, the Obligations shall bear interest at
the Contract Rate plus two percent (2%) per annum (as applicable, the “Default
Rate”).
     Commencing on the Initial Adjustment Date, the Applicable Margin with
respect to the Revolving Advances and the CapEx Loans will be adjusted (up or
down) prospectively as determined in accordance with the foregoing table based
on the Borrowers’ most recent Financials. For purposes of this Section 3.1,
“Financials” shall mean the annual or quarterly financial statements of the
Borrowers delivered pursuant to Section 9.7 and Section 9.8 of this Agreement.
Adjustments, if any, to the Applicable Margin shall be effective on the first
day of the calendar month after the Agent has received the applicable
Financials. If the Borrowers fail to deliver the Financials to the Agent at the
time required pursuant to this Agreement, then the Applicable Margin shall be
the highest Applicable Margin set forth in the foregoing table until five days
after such Financials are so delivered. During the period from the Restated
Closing Date through the Initial Adjustment Date, the Applicable Margin shall be
determined in accordance with the foregoing table as if the Fixed Charge
Coverage Ratio were greater than or equal to 1.50 to 1.00 but less than 2.00 to
1.00.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                                  If the Fixed   Applicable   Applicable  
Applicable     Charge   Revolving   Revolving   CapEx   Applicable Coverage
Ratio   Eurodollar Rate   Domestic Rate   Eurodollar Rate   CapEx Domestic is:  
Margin:   Margin:   Margin   Rate Margin
Less than 1.10:1.00
    2.75 %     0.50 %     3.25 %     1.00 %
 
                               
Greater than or equal to 1.10:1.00 and less than 1.50:1.00
    2.50 %     0.25 %     3.00 %     0.75 %
 
                               
Greater than or equal to 1.50:1.00 and less than 2.00:1.00
    2.25 %     0.00 %     2.75 %     0.50 %
 
                               
Greater than or equal to 2.00:1.00
    2.00 %     0.00 %     2.50 %     0.25 %

     3.2. Letter of Credit Fees.
          (a) Borrowers shall pay (x) to Agent, for the ratable benefit of
Lenders, fees for each Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
equal to the average daily face amount of each outstanding Letter of Credit
multiplied by the Applicable Revolving Eurodollar Rate Margin, such fees to be
calculated on the basis of a 360-day year for the actual number of days elapsed
and to be payable quarterly in arrears on the first day of each quarter and on
the last day of the Term, and (y) to the Issuer, a fronting fee of one quarter
of one percent (0.25%) per annum, together with any and all administrative,
issuance, amendment, payment and negotiation charges with respect to Letters of
Credit and all fees and expenses as agreed upon by the Issuer and the Borrowing
Agent in connection with any Letter of Credit, including in connection with the
opening, amendment or renewal of any such Letter of Credit and any acceptances
created thereunder and shall reimburse Agent for any and all fees and expenses,
if any, paid by Agent to the Issuer (all of the foregoing fees, the “Letter of
Credit Fees”). All such charges shall be deemed earned in full on the date when
the same are due and payable hereunder and shall not be subject to rebate or
pro-ration upon the termination of this Agreement for any reason. Any such
charge in effect at the time of a particular transaction shall be the charge for
that transaction, notwithstanding any subsequent change in the Issuer’s
prevailing charges for that type of transaction. All Letter of Credit Fees
payable hereunder shall be deemed earned in full on the date when the same are
due and payable hereunder and shall not be subject to rebate or pro-ration upon
the termination of this Agreement for any reason.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     On demand, Borrowers will cause cash to be deposited and maintained in an
account with Agent, as cash collateral, in an amount equal to one hundred and
five percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and each Borrower hereby irrevocably authorizes Agent, in its
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of Receivables or other Collateral or out of any other funds of such
Borrower coming into any Lender’s possession at any time. Agent will invest such
cash collateral (less applicable reserves) in such short-term money-market items
as to which Agent and such Borrower mutually agree and the net return on such
investments shall be credited to such account and constitute additional cash
collateral. No Borrower may withdraw amounts credited to any such account except
upon the occurrence of all of the following: (x) payment and performance in full
of all Obligations, (y) expiration of all Letters of Credit and (z) termination
of this Agreement.
     3.3. Closing Fee and Facility Fee.
          (a) Closing Fee. Upon the execution of this Agreement, Borrowers shall
pay to Agent a closing fee of $75,000.00.
          (b) Facility Fee. If, for any month during the Term, the average daily
unpaid balance of the Revolving Advances and undrawn amount of any outstanding
Letters of Credit for each day of such month does not equal the Maximum
Revolving Advance Amount and/or the average daily unpaid balance of the CapEx
Loans for each day of such month does not equal the Maximum CapEx Loan Amount,
then Borrowers shall pay to Agent for the ratable benefit of Lenders a fee at a
rate equal to one-quarter of one percent (.25%) per annum on the amount by which
the Maximum Revolving Advance Amount and/or Maximum CapEx Loan Amount (as
applicable) exceeds such average daily unpaid balance. Such fee shall be payable
to each Lender (in proportion to such Lender’s commitment) in arrears on the
first day of each month with respect to the previous month.
     3.4. Collateral Evaluation Fee, Collateral Monitoring Fee; Late Reporting
Fee.
          (a) Collateral Evaluation Fee. Borrowers shall pay Agent a collateral
evaluation fee equal to $1,250.00 per month commencing on the first day of the
month following the Restated Closing Date and on the first day of each month
thereafter during the Term. The collateral evaluation fee shall be deemed earned
in full on the date when same is due and payable hereunder and shall not be
subject to rebate or proration upon termination of this Agreement for any
reason.
          (b) Collateral Monitoring Fee. Borrowers shall pay to Agent on the
first day of each month following any month in which Agent performs any
collateral monitoring — namely any field examination, collateral analysis or
other business analysis, the need for which is to be determined by Agent and
which monitoring is undertaken by Agent or for Agent’s benefit — a collateral
monitoring fee in an amount of at least $750.00 per day (subject to change from
time to time based on market rates) for each person employed to perform such
monitoring, plus all costs and disbursements incurred by Agent in the
performance of such examination or analysis.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          (c) Late Reporting Fee. At Agent’s option, Borrowers shall pay to
Agent a late reporting fee in the amount of $500.00 per day, for each report or
other deliverable required on or after January 1, 2007, under Sections 9.7, 9.8,
9.9, 9.10, 9.11 and 9.13 which is not received by Agent on the date such report
or deliverable is due.
     3.5. Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension.
     3.6. Maximum Charges. It is the intention of the parties to comply strictly
with applicable usury laws. Accordingly, notwithstanding any provision to the
contrary in this Agreement or the Other Documents, in no event shall any
Obligations require the payment or permit the payment, taking, reserving,
receiving, collection or charging of any sums constituting interest under
Applicable Laws that exceed the maximum amount permitted by such laws, as the
same may be amended or modified from time to time (the “Maximum Rate”). If any
such excess interest is called for, contracted for, charged, taken, reserved or
received in connection herewith or therewith, or in any communication by Agent,
any Lender or any other Person to Borrower, any Guarantor or any other Person
liable for the Obligations, or in the event that all or part of the principal or
interest hereof or thereof shall be prepaid or accelerated, so that under any of
such circumstances or under any other circumstance whatsoever the amount of
interest contracted for, charged, taken, reserved or received on the amount of
principal actually outstanding from time to time under the Obligations shall
exceed the Maximum Rate, then in such event it is agreed that: (a) the
provisions of this paragraph shall govern and control; (b) neither Borrower, any
Guarantor nor any other Person now or hereafter liable for the payment of any of
the Obligations shall be obligated to pay the amount of such interest to the
extent it is in excess of the Maximum Rate; (c) any such excess interest which
is or has been received by Agent or any Lender, notwithstanding this paragraph,
shall be credited against the then unpaid principal balance of the Obligations
(or, if the principal amount of the Obligations shall have been paid in full,
refunded by Lenders to the party primarily liable on the Obligation, and each
Lender shall refund its pro rat share of such interest); and (d) the provisions
of this Agreement and the Obligations, and any other communication to Borrower
or any Guarantor, shall immediately be deemed reformed and such excess interest
reduced, without the necessity of executing any other document, to the Maximum
Rate. The right to accelerate the maturity of the Obligations does not include
the right to accelerate, collect or charge unearned interest, but only such
interest that has otherwise accrued as of the date of acceleration. Without
limiting the foregoing, all calculations of the rate of interest contracted for,
charged, taken, reserved or received in connection with any of the Obligations
which are made for the purpose of determining whether such rate exceeds the
Maximum Rate shall be made to the extent permitted by Applicable Laws by
amortizing, prorating, allocating and spreading during the period of the full
term of such Obligations, including all prior and subsequent renewals and
extensions hereof or thereof, all interest at any time contracted for, charged,
taken, reserved or received by Agent or any Lender. To the extent that either
Chapter 303 or 306, or both, of the Texas Finance Code apply in determining the
Maximum Rate, Agent and Lenders hereby elect to determine the applicable rate
ceiling by using the weekly ceiling from time to time in effect, subject to
Agent’s right subsequently to change
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



such method in accordance with Applicable Law, as the same may be amended or
modified from time to time.
     3.7. Increased Costs. In the event that any Applicable Law, treaty or
governmental regulation, or any change therein or in the interpretation or
application thereof, or compliance by any Lender (for purposes of this
Section 3.7, the term “Lender” shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender) and the office or branch
where Agent or any Lender (as so defined) makes or maintains any Eurodollar Rate
Loans with any request or directive (whether or not having the force of law)
from any central bank or other financial, monetary or other authority, shall:
          (a) subject Agent or any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Other Document or change the basis of taxation
of payments to Agent or any Lender of principal, fees, interest or any other
amount payable hereunder or under any Other Documents (except for changes in the
rate of tax on the overall net income of Agent or any Lender by the jurisdiction
in which it maintains its principal office);
          (b) impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
          (c) impose on Agent or any Lender or the London interbank Eurodollar
market any other condition with respect to this Agreement or any Other Document;
     and the result of any of the foregoing is to increase the cost to Agent or
any Lender of making, renewing or maintaining its Advances hereunder by an
amount that Agent or such Lender deems to be material or to reduce the amount of
any payment (whether of principal, interest or otherwise) in respect of any of
the Advances by an amount that Agent or such Lender deems to be material, then,
in any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be. Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.
     3.8. Basis For Determining Interest Rate Inadequate or Unfair. In the event
that Agent or any Lender shall have determined that:
          (a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or
          (b) Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank Eurodollar market, with
respect to an outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan,
or a proposed conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
then Agent shall give Borrowing Agent prompt written, telephonic or telegraphic
notice of such determination. If such notice is given, (i) any such requested
Eurodollar Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing
Agent shall
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



notify Agent no later than 10:00 a.m. (Dallas, Texas time) two (2) Business Days
prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of Eurodollar Rate
Loan, (ii) any Domestic Rate Loan or Eurodollar Rate Loan which was to have been
converted to an affected type of Eurodollar Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 10:00 a.m. (Dallas, Texas time) two (2) Business Days prior to the
proposed conversion, shall be maintained as an unaffected type of Eurodollar
Rate Loan, and (iii) any outstanding affected Eurodollar Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 10:00 a.m. (Dallas, Texas time) two (2) Business Days prior to the
last Business Day of the then current Interest Period applicable to such
affected Eurodollar Rate Loan, shall be converted into an unaffected type of
Eurodollar Rate Loan, on the last Business Day of the then current Interest
Period for such affected Eurodollar Rate Loans. Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of
Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate Loans and
no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.
     3.9. Capital Adequacy.
          (a) In the event that Agent or any Lender shall have determined that
any Applicable Law, rule, regulation or guideline regarding capital adequacy, or
any change therein, or any change in the interpretation or administration
thereof by any Governmental Body, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by Agent or any
Lender (for purposes of this Section 3.9, the term “Lender” shall include Agent
or any Lender and any corporation or bank controlling Agent or any Lender) and
the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on Agent or any Lender’s capital as a consequence of its
obligations hereunder to a level below that which Agent or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration Agent’s and each Lender’s policies with respect to capital
adequacy) by an amount deemed by Agent or any Lender to be material, then, from
time to time, Borrowers shall pay upon demand to Agent or such Lender such
additional amount or amounts as will compensate Agent or such Lender for such
reduction. In determining such amount or amounts, Agent or such Lender may use
any reasonable averaging or attribution methods. The protection of this
Section 3.9 shall be available to Agent and each Lender regardless of any
possible contention of invalidity or inapplicability with respect to the
Applicable Law, regulation or condition.
          (b) A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.
     3.10. Gross Up for Taxes. If any Borrower shall be required by Applicable
Law to withhold or deduct any taxes from or in respect of any sum payable under
this Agreement or any of the Other Documents to Agent, or any Lender, assignee
of any Lender, or Participant (each, individually, a “Payee” and collectively,
the “Payees”), (a) the sum payable to such Payee or
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Payees, as the case may be, shall be increased as may be necessary so that,
after making all required withholding or deductions, the applicable Payee or
Payees receives an amount equal to the sum it would have received had no such
withholding or deductions been made (the “Gross-Up Payment”), (b) such Borrower
shall make such withholding or deductions, and (c) such Borrower shall pay the
full amount withheld or deducted to the relevant taxation authority or other
authority in accordance with Applicable Law. Notwithstanding the foregoing and
only with respect to any withholdings or deductions for taxes payable pursuant
to the laws of the United States of America or any state or jurisdiction
thereof, no Borrower shall be obligated to make any portion of the Gross-Up
Payment that is attributable to any withholding or deductions that would not
have been paid or claimed had the applicable Payee or Payees properly claimed a
complete exemption with respect thereto pursuant to Section 3.11 hereof.
     3.11. Withholding Tax Exemption.
          (a) Each Payee that is not incorporated under the Laws of the United
States of America or a state thereof (and, upon the written request of Agent,
each other Payee) agrees that it will deliver to Borrowing Agent and Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code. The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
          (b) Each Payee required to deliver to Borrowing Agent and Agent a
valid Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver
such valid Withholding Certificate as follows: (A) each Payee which is a party
hereto on the Restated Closing Date shall deliver such valid Withholding
Certificate at least five (5) Business Days prior to the first date on which any
interest or fees are payable by any Borrower hereunder for the account of such
Payee; (B) each Payee shall deliver such valid Withholding Certificate at least
five (5) Business Days before the effective date of such assignment or
participation (unless Agent in its sole discretion shall permit such Payee to
deliver such Withholding Certificate less than five (5) Business Days before
such date in which case it shall be due on the date specified by Agent). Each
Payee which so delivers a valid Withholding Certificate further undertakes to
deliver to Borrowing Agent and Agent two (2) additional copies of such
Withholding Certificate (or a successor form) on or before the date that such
Withholding Certificate expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by Borrowing Agent or Agent.
          (c) Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b) hereof, Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



requirements imposed upon a withholding agent under §1.1441-7(b) of the
Regulations. Further, Agent is indemnified under §1.1461-1(e) of the Regulations
against any claims and demands of any Payee for the amount of any tax it deducts
and withholds in accordance with regulations under §1441 of the Code.
IV COLLATERAL: GENERAL TERMS
     4.1. Security Interest in the Collateral. To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located. Each Borrower shall mark its Books and Records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest. Each Borrower shall promptly provide Agent with written notice of all
commercial tort claims, such notice to contain the case title together with the
applicable court and a brief description of the claim(s). Upon delivery of each
such notice, such Borrower shall be deemed to hereby grant to Agent a security
interest and lien in and to such commercial tort claims and all proceeds
thereof.
     4.2. Perfection of Security Interest . Each Borrower shall take all action
that may be necessary or desirable, or that Agent may request, so as at all
times to maintain the validity, perfection, enforceability and priority of
Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering
to Agent, endorsed or accompanied by such instruments of assignment as Agent may
specify, and stamping or marking, in such manner as Agent may specify, any and
all chattel paper, instruments, letters of credits and advices thereof and
documents evidencing or forming a part of the Collateral, (iv) entering into
warehousing, lockbox and other custodial arrangements satisfactory to Agent, and
(v) executing and delivering financing statements, control agreements,
instruments of pledge, mortgages, notices and assignments, in each case in form
and substance satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien
under the Uniform Commercial Code or other Applicable Law. By its signature
hereto, each Borrower hereby authorizes Agent to file against such Borrower, one
or more financing, continuation or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Agent (which statements
may have a description of collateral which is broader than that set forth
herein). All charges, expenses and fees Agent may incur in doing any of the
foregoing, and any local taxes relating thereto, shall be charged to Borrowers’
Account as a Revolving Advance of a Domestic Rate Loan and added to the
Obligations, or, at Agent’s option, shall be paid to Agent for its benefit and
for the ratable benefit of Lenders immediately upon demand.
     4.3. Disposition of Collateral. Each Borrower will safeguard and protect
all Collateral for Agent’s general account and make no disposition thereof
whether by sale, lease or otherwise except (a) the sale of Inventory in the
Ordinary Course of Business and (b) the disposition or transfer of obsolete and
worn-out Equipment in the Ordinary Course of Business during any fiscal year
having an aggregate fair market value of not more than $500,000 and only to the
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



extent that (i) the proceeds of any such disposition are used to acquire
replacement Equipment which is subject to Agent’s first priority security
interest or (ii) the proceeds of which are remitted to Agent to be applied
pursuant to Section 2.21.
     4.4. Preservation of Collateral. In addition to the rights and remedies set
forth in Section 11.1 hereof, Agent: (a) may at any time take such steps as
Agent deems necessary to protect Agent’s interest in and to preserve the
Collateral, including the hiring of such security guards or the placing of other
security protection measures as Agent may deem appropriate; (b) may employ and
maintain at any of any Borrower’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrower’s owned or leased property. Each Borrower shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct. All of Agent’s
expenses of preserving the Collateral, including any expenses relating to the
bonding of a custodian, shall be charged to Borrowers’ Account as a Revolving
Advance and added to the Obligations.
     4.5. Ownership of Collateral.
          (a) With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (i) each Borrower shall be the sole owner
of and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of the its respective
Collateral to Agent; and, except for Permitted Encumbrances the Collateral shall
be free and clear of all Liens and encumbrances whatsoever; (ii) each document
and agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all respects;
(iii) all signatures and endorsements of each Borrower that appear on such
documents and agreements shall be genuine and each Borrower shall have full
capacity to execute same; and (iv) except with respect to Collateral being used
by work crews of any Borrower in the ordinary course of such Borrower’s
business, each Borrower’s Collateral shall be located as set forth on
Schedule 4.5 and shall not be removed from such location(s) without the prior
written consent of Agent except with respect to the sale of Inventory in the
Ordinary Course of Business and Equipment to the extent permitted in Section 4.3
hereof.
          (b) (i) There is no location at which any Borrower has any Inventory
(except for Inventory in transit) other than those locations listed on
Schedule 4.5; (ii) Schedule 4.5 hereto contains a correct and complete list, as
of the Restated Closing Date, of the legal names and addresses of each warehouse
at which Inventory of any Borrower is stored; none of the receipts received by
any Borrower from any warehouse states that the goods covered thereby are to be
delivered to bearer or to the order of a named Person or to a named Person and
such named Person’s assigns; (iii) Schedule 4.5 hereto sets forth a correct and
complete list as of the Restated Closing Date of (A) each place of business of
each Borrower and (B) the chief executive office of each Borrower; and
(iv) Schedule 4.5 hereto sets forth a correct and complete list as of the
Restated Closing Date of the location, by state and street address, of all Real
Property owned or
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



leased by each Borrower, together with the names and addresses of any landlords.
With respect to any books and records in connection with any Collateral or in
any way relating thereto or evidencing the Collateral (collectively, the “Books
and Records”) which are located at a leased location, such Books and Records
shall only be located in and at such locations for which Agent has received an
executed landlord agreement in form and substance satisfactory to Agent.
     4.6. Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect. During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3 hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the
Collateral. Each Borrower shall defend Agent’s interests in the Collateral
against any and all Persons whatsoever. At any time following demand by Agent
for payment of all Obligations, Agent shall have the right to take possession of
the indicia of the Collateral and the Collateral in whatever physical form
contained, including: labels, stationery, documents, instruments and advertising
materials. If Agent exercises this right to take possession of the Collateral,
Borrowers shall, upon demand, assemble it in the best manner possible and make
it available to Agent at a place reasonably convenient to Agent. In addition,
with respect to all Collateral, Agent and Lenders shall be entitled to all of
the rights and remedies set forth herein and further provided by the Uniform
Commercial Code or other Applicable Law. Each Borrower shall, and Agent may, at
its option, instruct all suppliers, carriers, forwarders, warehousers or others
receiving or holding cash, checks, Inventory, documents or instruments in which
Agent holds a security interest to deliver same to Agent and/or subject to
Agent’s order and if they shall come into any Borrower’s possession, they, and
each of them, shall be held by such Borrower in trust as Agent’s trustee, and
such Borrower will immediately deliver them to Agent in their original form
together with any necessary endorsement.
     4.7. Books and Records. Each Borrower shall (a) keep proper books of record
and account in which full, true and correct entries will be made of all dealings
or transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business. All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.
     4.8. Financial Disclosure. Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations. Each Borrower hereby
authorizes all
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Governmental Bodies to furnish to Agent and each Lender copies of reports or
examinations relating to such Borrower, whether made by such Borrower or
otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies.
     4.9. Compliance with Laws. Each Borrower shall comply with all Applicable
Laws with respect to the Collateral or any part thereof or to the operation of
such Borrower’s business the non-compliance with which could reasonably be
expected to have a Material Adverse Effect. Each Borrower may, however, contest
or dispute any Applicable Laws in any reasonable manner, provided that any
related Lien is inchoate or stayed and sufficient reserves are established to
the reasonable satisfaction of Agent to protect Agent’s Lien on or security
interest in the Collateral. The assets of Borrowers at all times shall be
maintained in accordance with the requirements of all insurance carriers which
provide insurance with respect to the assets of Borrowers so that such insurance
shall remain in full force and effect.
     4.10. Inspection of Premises. At all reasonable times and, unless a Default
or Event of Default shall have occurred or is continuing, during normal business
hours, Agent, each Lender and their agents shall have full access to and the
right to audit, appraise, check, inspect and make abstracts and copies from each
Borrower’s books, records, audits, correspondence and all other papers relating
to the Collateral and the operation of each Borrower’s business. Agent, any
Lender and their agents may enter upon any premises of any Borrower at any time
during business hours and at any other reasonable time, and from time to time,
for the purpose of inspecting and appraising the Collateral and any and all
records pertaining thereto and the operation of such Borrower’s business.
     4.11. Insurance. The assets and properties of each Borrower at all times
shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets and properties of
such Borrower so that such insurance shall remain in full force and effect. Each
Borrower shall bear the full risk of any loss of any nature whatsoever with
respect to the Collateral. At each Borrower’s own cost and expense in amounts
and with carriers acceptable to Agent, each Borrower shall (a) keep all its
insurable properties and properties in which such Borrower has an interest
insured against the hazards of fire, flood, sprinkler leakage, those hazards
covered by extended coverage insurance and such other hazards, and for such
amounts, as is customary in the case of companies engaged in businesses similar
to such Borrower’s; (b) maintain public and, if applicable, product liability
insurance against claims for personal injury, death or property damage suffered
by others; (c) maintain all such worker’s compensation or similar insurance as
may be required under the laws of any state or jurisdiction in which such
Borrower is engaged in business; (d) furnish Agent with (i) copies of all
policies and evidence of the maintenance of such policies by the renewal thereof
at least thirty (30) days before any expiration date, and (ii) appropriate loss
payable endorsements in form and substance satisfactory to Agent, naming Agent
as a co-insured and loss payee as its interests may appear with respect to all
insurance coverage referred to in clauses (a) and (c) above, and providing
(A) that all proceeds thereunder shall be payable to Agent, (B) no such
insurance shall be affected by any act or neglect of the insured or owner of the
property described in such policy, and (C) that such policy and loss payable
clauses may not be cancelled, amended or terminated unless at least thirty
(30) days’ prior written notice is given to Agent. In the event of any loss
thereunder, the carriers named therein hereby are directed by Agent and the
applicable Borrower
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



to make payment for such loss to Agent and not to such Borrower and Agent
jointly. If any insurance losses are paid by check, draft or other instrument
payable to any Borrower and Agent jointly, Agent may endorse such Borrower’s
name thereon and do such other things as Agent may deem advisable to reduce the
same to cash. Agent is hereby authorized to adjust and compromise claims under
insurance coverage referred to in clauses (a) and (b) above. All loss recoveries
received by Agent upon any such insurance may be applied to the Obligations, in
such order as Agent in its sole discretion shall determine. Any surplus shall be
paid by Agent to Borrowers or applied as may be otherwise required by law. Any
deficiency thereon shall be paid by Borrowers to Agent, on demand.
     4.12. Failure to Pay Insurance. If any Borrower fails to obtain insurance
as hereinabove provided, or to keep the same in force, Agent, if Agent so
elects, may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations.
     4.13. Payment of Taxes. Each Borrower will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Borrower or
any of the Collateral including real and personal property taxes, assessments
and charges and all franchise, income, employment, social security benefits,
withholding, and sales taxes unless such Borrower is contesting such taxes in
good faith, by appropriate proceedings, and is maintaining adequate reserves for
such taxes in accordance with GAAP. Notwithstanding the foregoing, if a Lien
securing any such taxes is filed in any public office and such Lien is not a
Permitted Lien, then the Borrowers shall pay all taxes secured by such Lien
immediately and remove such Lien of record promptly. If any tax by any
Governmental Body is or may be imposed on or as a result of any transaction
between any Borrower and Agent or any Lender which Agent or any Lender may be
required to withhold or pay or if any taxes, assessments, or other Charges
remain unpaid after the date fixed for their payment, or if any claim shall be
made which, in Agent’s or any Lender’s opinion, may possibly create a valid Lien
on the Collateral, Agent may without notice to Borrowers pay the taxes,
assessments or other Charges and each Borrower hereby agrees to indemnify,
defend and hold Agent and each Lender harmless in respect thereof. The amount of
any payment by Agent under this Section 4.13 shall be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations and, until Borrowers
shall furnish Agent with an indemnity therefor (or supply Agent with evidence
satisfactory to Agent that due provision for the payment thereof has been made),
Agent may hold without interest any balance standing to Borrowers’ credit and
Agent shall retain its security interest in and Lien on any and all Collateral
held by Agent.
     4.14. Payment of Leasehold Obligations. Each Borrower shall at all times
pay, when and as due, its rental obligations under all leases under which it is
a tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.
     4.15. Receivables.
          (a) Nature of Receivables. Each of the Receivables shall be a bona
fide and valid account representing a bona fide indebtedness incurred by the
Customer therein named, for
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



a fixed sum as set forth in the invoice relating thereto (provided immaterial or
unintentional invoice errors shall not be deemed to be a breach hereof) with
respect to an absolute sale or lease and delivery of goods upon stated terms of
a Borrower, or work, labor or services theretofore rendered by a Borrower as of
the date each Receivable is created. Same shall be due and owing in accordance
with the applicable Borrower’s standard terms of sale without dispute, setoff or
counterclaim except as may be stated on the accounts receivable schedules
delivered by Borrowers to Agent.
          (b) Solvency of Customers. Each Customer, to the best of each
Borrower’s knowledge, as of the date each Receivable is created, is and will be
solvent and able to pay all Receivables on which the Customer is obligated in
full when due or with respect to such Customers of any Borrower who are not
solvent such Borrower has set up on its books and in its financial records bad
debt reserves adequate to cover such Receivables.
          (c) Location of Borrowers. Each Borrower’s chief executive office is
located at the location set forth on Schedule 4.15(c). Until written notice is
given to Agent by Borrowing Agent of any other office at which any Borrower
keeps its records pertaining to Receivables, all such records shall be kept at
such executive office.
          (d) Collection of Receivables. Until any Borrower’s authority to do so
is terminated by Agent (which notice Agent may give at any time following the
occurrence of an Event of Default or a Default or when Agent in its sole
discretion deems it to be in Lenders’ best interest to do so), each Borrower
will, at such Borrower’s sole cost and expense, but on Agent’s behalf and for
Agent’s account, collect as Agent’s property and in trust for Agent all amounts
received on Receivables, and shall not commingle such collections with any
Borrower’s funds or use the same except to pay Obligations. Each Borrower shall
deposit in the Blocked Account or, upon request by Agent, deliver to Agent, in
original form and on the date of receipt thereof, all checks, drafts, notes,
money orders, acceptances, cash and other evidences of Indebtedness.
          (e) Notification of Assignment of Receivables. At any time, Agent
shall have the right to send notice of the assignment of, and Agent’s security
interest in and Lien on, the Receivables to any and all Customers or any third
party holding or otherwise concerned with any of the Collateral. Thereafter,
Agent shall have the sole right to collect the Receivables, take possession of
the Collateral, or both. Agent’s actual collection expenses, including, but not
limited to, stationery and postage, telephone and telegraph, secretarial and
clerical expenses and the salaries of any collection personnel used for
collection, may be charged to Borrowers’ Account and added to the Obligations.
          (f) Power of Agent to Act on Borrowers’ Behalf. Upon the occurrence
and during the continuation of a Default or Event of Default or as otherwise
provided in a lockbox agreement between Agent and any Borrower, Agent shall have
the right to receive, endorse, assign and/or deliver in the name of Agent or any
Borrower any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) to endorse such Borrower’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral; (ii) to sign such Borrower’s name on any invoice or
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



bill of lading relating to any of the Receivables, drafts against Customers,
assignments and verifications of Receivables; (iii) to send verifications of
Receivables to any Customer; (iv) to sign such Borrower’s name on all financing
statements or any other documents or instruments deemed necessary or appropriate
by Agent to preserve, protect, or perfect Agent’s interest in the Collateral and
to file same; (v) to demand payment of the Receivables; (vi) to enforce payment
of the Receivables by legal proceedings or otherwise; (vii) to exercise all of
such Borrower’s rights and remedies with respect to the collection of the
Receivables and any other Collateral; (viii) to settle, adjust, compromise,
extend or renew the Receivables; (ix) to settle, adjust or compromise any legal
proceedings brought to collect Receivables; (x) to prepare, file and sign such
Borrower’s name on a proof of claim in bankruptcy or similar document against
any Customer; (xi) to prepare, file and sign such Borrower’s name on any notice
of Lien, assignment or satisfaction of Lien or similar document in connection
with the Receivables; and (xii) to do all other acts and things necessary to
carry out this Agreement. All acts of said attorney or designee are hereby
ratified and approved, and said attorney or designee shall not be liable for any
acts of omission or commission nor for any error of judgment or mistake of fact
or of law (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO AN ACT OR INACTION
ARISING FROM AGENT’S NEGLIGENCE OR STRICT LIABILITY), unless done maliciously or
with gross (not mere) negligence (as determined by a court of competent
jurisdiction in a final non-appealable judgment); this power being coupled with
an interest is irrevocable while any of the Obligations remain unpaid. Agent
shall have the right at any time to change the address for delivery of mail
addressed to any Borrower to such address as Agent may designate and to receive,
open and dispose of all mail addressed to any Borrower.
          (g) No Liability. Neither Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO AN
ACT OR INACTION ARISING FROM AGENT’S OR ANY LENDER’S NEGLIGENCE OR STRICT
LIABILITY BUT NOT AGENT’S OR ANY LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom. Agent may, without notice or consent from any Borrower, sue
upon or otherwise collect, extend the time of payment of, compromise or settle
for cash, credit or upon any terms any of the Receivables or any other
securities, instruments or insurance applicable thereto and/or release any
obligor thereof. Agent is authorized and empowered to accept the return of the
goods represented by any of the Receivables, without notice to or consent by any
Borrower, all without discharging or in any way affecting any Borrower’s
liability hereunder.
          (h) Establishment of a Lockbox Account, Dominion Account. All proceeds
of Collateral shall be deposited by Borrowers into either (i) a lockbox account,
full dominion account or such other “blocked account” in which no Borrower has
access to the funds contained therein (“Blocked Accounts”) established at a bank
or banks (each such bank, a “Blocked Account Bank”) pursuant to an arrangement
with such Blocked Account Bank as may be selected by Borrowing Agent and be
acceptable to Agent or (ii) depository accounts (“Depository Accounts”)
established at the Agent for the deposit of such proceeds. Each applicable
Borrower (other than Exploration), Agent and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance
satisfactory to Agent directing such Blocked Account Bank to transfer such funds
so deposited to Agent, either to any account
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent. Exploration shall enter into a deposit account
control agreement with Agent and each Blocked Account Bank in form and substance
satisfactory to Agent directing such Blocked Account Bank, upon notice from
Agent (“Notice”), to transfer such funds so deposited to Agent, either to any
account maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent. Agent may deliver such Notice at anytime
(i) upon the occurrence and during the continuation of a Default or Event of
Default or (ii) Undrawn Availability is less than $3,000,000. All funds
deposited in such Blocked Accounts shall immediately become the property of
Agent and Borrowing Agent shall obtain the agreement by such Blocked Account
Bank to waive any offset rights against the funds so deposited. Neither Agent
nor any Lender assumes any responsibility for such blocked account arrangement,
including any claim of accord and satisfaction or release with respect to
deposits accepted by any Blocked Account Bank thereunder. All deposit accounts
and investment accounts of each Borrower and its Subsidiaries are set forth on
Schedule 4.15(h).
          (i) Adjustments. No Borrower will, without Agent’s consent, compromise
or adjust any Receivables (or extend the time for payment thereof) or accept any
returns of merchandise or grant any additional discounts, allowances or credits
thereon except for those compromises, adjustments, returns, discounts, credits
and allowances as have been heretofore customary in the business of such
Borrower, provided, however, that upon notice from Agent at any time upon the
occurrence and during the continuance of an Event of Default, no Borrower shall
adjust or compromise any Receivables under any circumstances.
     4.16. Maintenance of Equipment. The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved. No
Borrower shall use or operate the Equipment in violation of any law, statute,
ordinance, code, rule or regulation.
     4.17. Exculpation of Liability. Nothing herein contained shall be construed
to constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof (INCLUDING,
WITHOUT LIMITATION, WITH RESPECT TO AN ACT OR INACTION ARISING FROM AGENT’S OR
ANY LENDER’S NEGLIGENCE OR STRICT LIABILITY BUT NOT AGENT’S OR ANY LENDER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT). Neither Agent nor any Lender, whether
by anything herein or in any assignment or otherwise, assume any of any
Borrower’s obligations under any contract or agreement assigned to Agent or such
Lender, and neither Agent nor any Lender shall be responsible in any way for the
performance by any Borrower of any of the terms and conditions thereof.
     4.18. Environmental Matters.
          (a) Borrowers shall ensure that the Real Property and all operations
and businesses conducted thereon remain in compliance with all Environmental
Laws and they shall
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



not place or permit to be placed any Hazardous Substances on any Real Property
except as permitted by Applicable Law or appropriate governmental authorities.
          (b) Borrowers shall establish and maintain a system to assure and
monitor continued compliance with all applicable Environmental Laws which system
shall include periodic reviews of such compliance.
          (c) Borrowers shall (i) employ in connection with the use of the Real
Property appropriate technology necessary to maintain compliance with any
applicable Environmental Laws and (ii) dispose of any and all Hazardous Waste
generated at the Real Property only at facilities and with carriers that
maintain valid permits under RCRA and any other applicable Environmental Laws.
Borrowers shall use their best efforts to obtain certificates of disposal, such
as hazardous waste manifest receipts, from all treatment, transport, storage or
disposal facilities or operators employed by Borrowers in connection with the
transport or disposal of any Hazardous Waste generated at the Real Property.
          (d) In the event any Borrower obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or any
Borrower’s interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrowing
Agent shall, within five (5) Business Days, give written notice of same to Agent
detailing facts and circumstances of which any Borrower is aware giving rise to
the Hazardous Discharge or Environmental Complaint. Such information is to be
provided to allow Agent to protect its security interest in and Lien on the Real
Property and the Collateral and is not intended to create nor shall it create
any obligation upon Agent or any Lender with respect thereto.
          (e) Borrowing Agent shall promptly forward to Agent copies of any
request for information, notification of potential liability, demand letter
relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Substances at any other site owned, operated or used by any
Borrower to dispose of Hazardous Substances and shall continue to forward copies
of correspondence between any Borrower and the Authority regarding such claims
to Agent until the claim is settled. Borrowing Agent shall promptly forward to
Agent copies of all documents and reports concerning a Hazardous Discharge at
the Real Property that any Borrower is required to file under any Environmental
Laws. Such information is to be provided solely to allow Agent to protect
Agent’s security interest in and Lien on the Real Property and the Collateral.
          (f) Borrowers shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral or Real Property to
any Lien. If any Borrower shall
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



fail to respond promptly to any Hazardous Discharge or Environmental Complaint
or any Borrower shall fail to comply with any of the requirements of any
Environmental Laws, Agent on behalf of Lenders may, but without the obligation
to do so, for the sole purpose of protecting Agent’s interest in the Collateral:
(A) give such notices or (B) enter onto the Real Property (or authorize third
parties to enter onto the Real Property) and take such actions as Agent (or such
third parties as directed by Agent) deem reasonably necessary or advisable, to
clean up, remove, mitigate or otherwise deal with any such Hazardous Discharge
or Environmental Complaint. All reasonable costs and expenses incurred by Agent
and Lenders (or such third parties) in the exercise of any such rights,
including any sums paid in connection with any judicial or administrative
investigation or proceedings, fines and penalties, together with interest
thereon from the date expended at the Default Rate for Domestic Rate Loans
constituting Revolving Advances shall be paid upon demand by Borrowers, and
until paid shall be added to and become a part of the Obligations secured by the
Liens created by the terms of this Agreement or any other agreement between
Agent, any Lender and any Borrower.
          (g) Promptly upon the written request of Agent from time to time,
Borrowers shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge and the
potential costs in connection with abatement, cleanup and removal of any
Hazardous Substances found on, under, at or within the Real Property. Any report
or investigation of such Hazardous Discharge proposed and acceptable to an
appropriate Authority that is charged to oversee the clean-up of such Hazardous
Discharge shall be acceptable to Agent. If such estimates, individually or in
the aggregate, exceed $100,000, Agent shall have the right to require Borrowers
to post a bond, letter of credit or other security reasonably satisfactory to
Agent to secure payment of these costs and expenses.
          (h) Borrowers shall defend and indemnify Agent and Lenders and hold
Agent, Lenders and their respective employees, agents, directors and officers
harmless from and against all loss, liability (INCLUDING, WITHOUT LIMITATION,
ANY STRICT LIABILITY), damage and expense, claims, costs, fines and penalties,
including attorney’s fees, suffered or incurred by Agent or Lenders under or on
account of any Environmental Laws, including the assertion of any Lien
thereunder, with respect to any Hazardous Discharge, the presence of any
Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
and INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY ACT OR INACTION ARISING
FROM AGENT’S OR ANY LENDER’S NEGLIGENCE OR STRICT LIABILITY BUT NOT AGENT’S OR
ANY LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. Borrowers’ obligations
under this Section 4.18 shall arise upon the discovery of the presence of any
Hazardous Substances at the Real Property, whether or not any federal, state, or
local environmental agency has taken or threatened any action in connection with
the presence of any Hazardous Substances. Borrowers’ obligation and the
indemnifications hereunder shall survive the termination of this Agreement.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          (i) For purposes of Section 4.18 and 5.7, all references to Real
Property shall be deemed to include all of each Borrower’s right, title and
interest in and to its owned and leased premises.
     4.19. Financing Statements. Except as to the financing statements filed by
Agent and the financing statements described on Schedule 1.2, no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.
     4.20. Location of Equipment. Borrowers shall maintain Equipment within the
United States or Canada having a net book value (as determined in accordance
with GAAP) of no less than (i) thirty percent (30%) of the total net book value
of all Equipment owned by Borrowers irrespective of its location and (ii)
$25,000,000.
V REPRESENTATIONS AND WARRANTIES.
     Each Borrower represents and warrants as follows:
     5.1. Authority. Each Borrower has full power, authority and legal right to
enter into this Agreement, the CIT Intercreditor Agreement, the RBC
Intercreditor Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder. This Agreement and the Other
Documents have been duly executed and delivered by each Borrower, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of such Borrower enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents (a) are
within such Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, are not in contravention of law or the terms of such
Borrower’s by-laws, certificate of incorporation or other applicable documents
relating to such Borrower’s formation or to the conduct of such Borrower’s
business or of any material agreement or undertaking to which such Borrower is a
party or by which such Borrower is bound, (b) will not conflict with or violate
any law or regulation, or any judgment, order or decree of any Governmental
Body, (c) will not require the Consent of any Governmental Body or any other
Person, except those Consents set forth on Schedule 5.1 hereto, all of which
will have been duly obtained, made or compiled prior to the Restated Closing
Date and which are in full force and effect and (d) will not conflict with, nor
result in any breach in any of the provisions of or constitute a default under
or result in the creation of any Lien except Permitted Encumbrances upon any
asset of such Borrower under the provisions of any agreement, charter document,
instrument, by-law or other instrument to which such Borrower is a party or by
which it or its property is a party or by which it may be bound, including under
the provisions of the Acquisition Agreement.
     5.2. Formation and Qualification.
          (a) Each Borrower is duly organized and in good standing under the
laws of the state or province listed on Schedule 5.2(a) and is qualified to do
business and is in good standing in the states listed on Schedule 5.2(a) which
constitute all states in which qualification and good standing are necessary for
such Borrower to conduct its business and own its property
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



and where the failure to so qualify could reasonably be expected to have a
Material Adverse Effect on such Borrower. Each Borrower has delivered to Agent
true and complete copies of its certificate of incorporation and by-laws or
analogous documents and will promptly notify Agent of any amendment or changes
thereto.
          (b) The only Subsidiaries of each Borrower are listed on
Schedule 5.2(b). With the exception of Geokinetics, all equity interests of each
Subsidiary listed on Schedule 5.2(b) are owned by Geokinetics Holdings. All
equity interests of Geokinetics Holdings are owned by Geokinetics.
     5.3. Survival of Representations and Warranties. All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
shall be true at the time of such Borrower’s execution of this Agreement and the
Other Documents, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto.
     5.4. Tax Returns. Each Borrower’s federal tax identification number is set
forth on Schedule 5.4. Each Borrower has filed all federal, state, provincial
and local tax returns and other reports each is required by law to file and has
paid all taxes, assessments, fees and other governmental charges that are due
and payable. Federal, state and local income tax returns of each Borrower have
been examined and reported upon by the appropriate taxing authority or closed by
applicable statute and satisfied for all fiscal years prior to and including the
fiscal year ending December 31, 2001. The provision for taxes on the books of
each Borrower is adequate for all years not closed by applicable statutes, and
for its current fiscal year, and no Borrower has any knowledge of any deficiency
or additional assessment in connection therewith not provided for on its books.
     5.5. Financial Statements.
          (a) The pro forma balance sheet of Borrowers on a Consolidated Basis
(the “Pro Forma Balance Sheet”) furnished to Agent on the Restated Closing Date
reflects the consummation of the transactions contemplated under this Agreement
(collectively, the “Transactions”) and is accurate, complete and correct and
fairly reflects the financial condition of Borrowers on a Consolidated Basis as
of the Restated Closing Date after giving effect to the Transactions, and has
been prepared in accordance with GAAP, consistently applied. The Pro Forma
Balance Sheet has been certified as accurate, complete and correct in all
material respects by the President and Chief Financial Officer of Borrowing
Agent. All financial statements referred to in this subsection 5.5(a), including
the related schedules and notes thereto, have been prepared, in accordance with
GAAP, except as may be disclosed in such financial statements.
          (b) The twelve-month cash flow projections of Borrowers on a
Consolidated Basis and their projected balance sheets as of the Restated Closing
Date, copies of which are annexed hereto as Exhibit 5.5(b) (the “Projections”)
were prepared by the Chief Financial Officer of Borrowing Agent, are based on
underlying assumptions which provide a reasonable basis for the projections
contained therein and reflect Borrowers’ judgment based on present circumstances
of the most likely set of conditions and course of action for the projected
period.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



The cash flow Projections together with the Pro Forma Balance Sheet, are
referred to as the “Pro Forma Financial Statements”.
          (c) The consolidated and consolidating balance sheets of Borrowers,
their Subsidiaries and such other Persons described therein (including the
accounts of all Subsidiaries for the respective periods during which a
subsidiary relationship existed) as of December 31, 2005, and the related
statements of income, changes in stockholder’s equity, and changes in cash flow
for the period ended on such date, all accompanied by reports thereon containing
opinions without qualification by independent certified public accountants,
copies of which have been delivered to Agent, have been prepared in accordance
with GAAP, consistently applied (except for changes in application in which such
accountants concur and present fairly the financial position of Borrowers and
their Subsidiaries at such date and the results of their operations for such
period. Since December 31, 2005, there has been no change in the condition,
financial or otherwise, of Borrowers or their Subsidiaries as shown on the
consolidated balance sheet as of such date and no change in the aggregate value
of machinery, equipment and Real Property owned by Borrowers and their
respective Subsidiaries, except changes in the Ordinary Course of Business, none
of which individually or in the aggregate has been materially adverse.
     5.6. Entity Names. Other than Geokinetics Exploration, Inc. formerly known
as Trace Energy Services Ltd., no Borrower has been known by any other corporate
name in the past five years and does not sell Inventory under any other name
except as set forth on Schedule 5.6, nor has any Borrower been the surviving
corporation of a merger or consolidation or acquired all or substantially all of
the assets of any Person during the preceding five (5) years.
     5.7. O.S.H.A. and Environmental Compliance.
          (a) Each Borrower has duly complied with, and its facilities,
business, assets, property, leaseholds, Real Property and Equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act, the Environmental Protection Act, RCRA and
all other Environmental Laws, and any Canadian equivalent thereof with respect
to the foregoing statutes; there have been no outstanding citations, notices or
orders of non-compliance issued to any Borrower or relating to its business,
assets, property, leaseholds or Equipment under any such laws, rules or
regulations.
          (b) Each Borrower has been issued all required federal, state and
local licenses, certificates or permits relating to all applicable Environmental
Laws.
          (c) (i) There are no visible signs of releases, spills, discharges,
leaks or disposal (collectively referred to as “Releases”) of Hazardous
Substances at, upon, under or within any Real Property or any premises leased by
any Borrower; (ii) there are no underground storage tanks or polychlorinated
biphenyls on the Real Property or any premises leased by any Borrower; (iii)
neither the Real Property nor any premises leased by any Borrower has ever been
used as a treatment, storage or disposal facility of Hazardous Waste; and
(iv) no Hazardous Substances are present on the Real Property or any premises
leased by any Borrower, excepting such quantities as are handled in accordance
with all applicable manufacturer’s instructions and governmental regulations and
in proper storage containers and as are necessary for the operation of the
commercial business of any Borrower or of its tenants.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     5.8. Solvency; No Litigation, Violation, Indebtedness or Default.
          (a) Before and after giving effect to the Transactions and the funding
of each Advance made pursuant to this Agreement, each Borrower is and will be
solvent, able to pay its debts as they mature, has and will have capital
sufficient to carry on its business and all businesses in which it is about to
engage, and (i) as of the Restated Closing Date, the fair present saleable value
of its assets, calculated on a going concern basis, is in excess of the amount
of its liabilities and (ii) subsequent to the Restated Closing Date, the fair
saleable value of its assets (calculated on a going concern basis) will be in
excess of the amount of its liabilities.
          (b) Except as disclosed in Schedule 5.8(b), no Borrower has (i) any
pending or threatened litigation, arbitration, actions or proceedings which
involve the possibility of having a Material Adverse Effect, and (ii) any
liabilities or indebtedness for borrowed money other than the Obligations.
          (c) No Borrower is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Borrower in violation of any order of
any court, Governmental Body or arbitration board or tribunal.
          (d) No Borrower nor any member of the Controlled Group maintains or
contributes to any Plan other than those listed on Schedule 5.8(d) hereto.
(i) No Plan has incurred any “accumulated funding deficiency,” as defined in
Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or not
waived, and each Borrower and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA in respect of
each Plan; (ii) each Plan which is intended to be a qualified plan under Section
401(a) of the Code as currently in effect has been determined by the Internal
Revenue Service to be qualified under Section 401(a) of the Code and the trust
related thereto is exempt from federal income tax under Section 501(a) of the
Code; (iii) neither any Borrower nor any member of the Controlled Group has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due which are unpaid; (iv) no
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
there is no occurrence which would cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Plan; (v) at this time, the current value of
the assets of each Plan exceeds the present value of the accrued benefits and
other liabilities of such Plan and neither any Borrower nor any member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities;
(vi) neither any Borrower nor any member of the Controlled Group has breached
any of the responsibilities, obligations or duties imposed on it by ERISA with
respect to any Plan; (vii) neither any Borrower nor any member of a Controlled
Group has incurred any liability for any excise tax arising under Section 4972
or 4980B of the Code, and no fact exists which could give rise to any such
liability; (viii) neither any Borrower nor any member of the Controlled Group
nor any fiduciary of, nor any trustee to, any Plan, has engaged in a “prohibited
transaction” described in Section 406 of the ERISA or Section 4975 of the Code
nor taken any action which would constitute or result in a Termination Event
with respect to any such Plan which is subject to ERISA; (ix) each Borrower and
each member of the Controlled Group has made all contributions due and payable
with respect to each Plan; (x) there exists no event
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



described in Section 4043(b) of ERISA, for which the thirty (30) day notice
period has not been waived; (xi) neither any Borrower nor any member of the
Controlled Group has any fiduciary responsibility for investments with respect
to any plan existing for the benefit of persons other than employees or former
employees of any Borrower and any member of the Controlled Group; (xii) neither
any Borrower nor any member of the Controlled Group maintains or contributes to
any Plan which provides health, accident or life insurance benefits to former
employees, their spouses or dependents, other than in accordance with
Section 4980B of the Code; (xiii) neither any Borrower nor any member of the
Controlled Group has withdrawn, completely or partially, from any Multiemployer
Plan so as to incur liability under the Multiemployer Pension Plan Amendments
Act of 1980 and there exists no fact which would reasonably be expected to
result in any such liability; (xiv) no Plan fiduciary (as defined in
Section 3(21) of ERISA) has any liability for breach of fiduciary duty or for
any failure in connection with the administration or investment of the assets of
a Plan and (xv) with respect to any Canadian Plans: (A) all contributions
(including employee contributions made by authorized payroll deductions or other
withholdings) required to be made to the appropriate funding agency in
accordance with all Applicable Law and the terms of each Plan have been made in
accordance with all Applicable Law and the terms of each Plan; (B) all
liabilities under each Plan are funded, on a going concern and solvency basis,
in accordance with the terms of the respective Plans and the most recent
actuarial report filed with respect to the Plan; and (C) to the extent required
by applicable pension benefit laws and applicable regulatory authorities, no
event has occurred and no conditions exist with respect to any Plan that has
resulted or could reasonably be expected to result in any Plan having its
registration revoked or refused for the purposes of any administration of any
relevant pension benefits regulatory authority or being required to pay any
taxes or penalties under any applicable pension benefits or tax laws and there
are no pending, threatened or anticipated claims involving or relating to any of
the Plans or welfare Plans (other than routine claims for benefits).
     5.9. Patents, Trademarks, Copyrights and Licenses. All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, tradenames,
assumed names, trade secrets and licenses owned or utilized by any Borrower are
set forth on Schedule 5.9, are valid and have been duly registered or filed with
all appropriate Governmental Bodies and constitute all of the intellectual
property rights which are necessary for the operation of its business; there is
no objection to or pending challenge to the validity of any such patent,
trademark, copyright, design rights, tradename, trade secret or license and no
Borrower is aware of any grounds for any challenge, except as set forth in
Schedule 5.9 hereto. Each patent, patent application, patent license, trademark,
trademark application, trademark license, service mark, service mark
application, service mark license, design rights, copyright, copyright
application and copyright license owned or held by any Borrower and all trade
secrets used by any Borrower consist of original material or property developed
by such Borrower or was lawfully acquired by such Borrower from the proper and
lawful owner thereof. Each of such items has been maintained so as to preserve
the value thereof from the date of creation or acquisition thereof. With respect
to all software used by any Borrower, such Borrower is in possession of all
source and object codes related to each piece of software or is the beneficiary
of a source code escrow agreement, each such source code escrow agreement being
listed on Schedule 5.9 hereto.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     5.10. Licenses and Permits. Except as set forth in Schedule 5.10, each
Borrower (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and where the failure to procure such licenses or permits could have a Material
Adverse Effect.
     5.11. Default of Indebtedness. No Borrower is in default in the payment of
the principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder.
     5.12. No Default. No Borrower is in default in the payment or performance
of any of its contractual obligations and no Default or Event of Default has
occurred or, after giving effect to the incurrence of any Obligations by
Borrowers or the grant or perfection of Agent’s Liens on the collateral, will
occur.
     5.13. No Burdensome Restrictions. No Borrower is party to any contract or
agreement the performance of which could have a Material Adverse Effect. Each
Borrower has heretofore delivered to Agent true and complete copies of all
material contracts to which it is a party or to which it or any of its
properties is subject. No Borrower has agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Encumbrance.
     5.14. No Labor Disputes. No Borrower is involved in any labor dispute;
there are no strikes or walkouts or union organization of any Borrower’s
employees threatened or in existence and no labor contract is scheduled to
expire during the Term other than as set forth on Schedule 5.14 hereto.
     5.15. Use of Proceeds; Margin Regulations. The proceeds of the Advances are
intended to be and shall be used solely for the purposes set forth in and
permitted by Section 2.23. No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
     5.16. Investment Company Act. No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
     5.17. Disclosure. No representation or warranty made by any Borrower in
this Agreement, the Acquisition Agreement, or in any financial statement,
report, certificate or any other document furnished in connection herewith
contains any untrue statement of fact or omits
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



to state any fact necessary to make the statements herein or therein not
misleading. There is no fact known to any Borrower or which reasonably should be
known to such Borrower which such Borrower has not disclosed to Agent in writing
with respect to the transactions contemplated by this Agreement or the
Acquisition Agreement which could reasonably be expected to have a Material
Adverse Effect.
     5.18. Swaps. No Borrower is a party to, nor will it be a party to, any swap
agreement whereby such Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.
     5.19. Conflicting Agreements. No provision of any mortgage, indenture,
contract, agreement, judgment, decree or order binding on any Borrower or
affecting the Collateral conflicts with, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.
     5.20. Application of Certain Laws and Regulations. Neither any Borrower nor
any Affiliate of any Borrower is subject to any law, statute, rule or regulation
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.
     5.21. Business and Property of Borrowers.
     Upon and after the Restated Closing Date, Borrowers do not propose to
engage in any business other than the acquisition and processing of high
resolution seismic data for the petroleum industry and activities necessary to
conduct the foregoing. On the Restated Closing Date, each Borrower will own all
the property and possess all of the rights and Consents necessary for the
conduct of the business of such Borrower.
     5.22. Section 20 Subsidiaries. Borrowers do not intend to use and shall not
use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a Section 20 Subsidiary.
     5.23. Anti-Terrorism Laws.
          (a) General. Neither any Borrower nor any Affiliate of any Borrower is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
          (b) Executive Order No. 13224. Neither any Borrower nor any Affiliate
of any Borrower or their respective agents acting or benefiting in any capacity
in connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



               (i) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
               (ii) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
               (iii) a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
               (iv) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order No. 13224;
               (v) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or
               (vi) a Person or entity who is affiliated or associated with a
Person or entity listed above.
     Neither any Borrower nor to the knowledge of any Borrower, any of its
agents acting in any capacity in connection with the Advances or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.
     5.24. Trading with the Enemy. No Borrower has engaged, nor does it intend
to engage, in any business or activity prohibited by the Trading with the Enemy
Act.
     5.25. Mechanic’s Liens. No mechanic’s liens, materialmen’s liens, liens
against mineral property or similar liens have been asserted by any party
arising out of or in connection with any labor performed or goods provided by
the claimant while employed by, or under contract with, any Borrower.
     5.26. Restricted Subsidiaries. None of the Restricted Subsidiaries (a) has
assets greater than $125,000 in the aggregate, or (b) has liabilities in excess
of $500,000 in the aggregate or (c) conducts any material business.
     5.27. Delivery of Acquisition Agreement. Agent has received complete copies
of the Acquisition Agreement (including all exhibits, schedules and disclosure
letters referred to therein or delivered pursuant thereto, if any) and all
amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof. None of such documents and agreements
has been amended or supplemented, nor have any of the provisions thereof been
waived, except pursuant to a written agreement or instrument which has
heretofore been delivered to Agent.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     5.28. Internal Controls and Procedures. The Borrowers maintain accurate
Books and Records and internal accounting controls which provide reasonable
assurance that (i) all transactions to which the Borrowers (or any of them) are
a party or by which their properties are bound are executed with management’s
authorization; (ii) the reported accountability of the Borrowers’ assets are
compared with existing assets at regular intervals; (iii) access to the
Borrowers’ assets is permitted only in accordance with management’s
authorization; and (iv) all transactions to which the Borrowers (or any of them)
are a party or by which their properties are bound are recorded as necessary to
permit preparation of the financial statements of the Borrowers in accordance
with GAAP.
VI AFFIRMATIVE COVENANTS.
     Each Borrower shall, until payment in full of the Obligations and
termination of this Agreement:
     6.1. Payment of Fees. Pay to Agent on demand all usual and customary fees
and expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h). Agent may, without
making demand, charge Borrowers’ Account for all such fees and expenses.
     6.2. Conduct of Business and Maintenance of Existence and Assets.
          (a) Conduct continuously and operate actively its business according
to good business practices and maintain all of its properties and Equipment
useful or necessary in its business in good working order and condition
(reasonable wear and tear excepted and except as such properties may be disposed
of in accordance with the terms of this Agreement), including all licenses,
patents, copyrights, design rights, tradenames, trade secrets and trademarks and
take all actions necessary to enforce and protect the validity of any
intellectual property right or other right included in the Collateral; (b) keep
in full force and effect its existence and comply in all material respects with
the laws and regulations governing the conduct of its business where the failure
to do so could reasonably be expected to have a Material Adverse Effect; and
(c) make all such reports and pay all such franchise and other taxes and license
fees and do all such other acts and things as may be lawfully required to
maintain its rights, licenses, leases, powers and franchises under the laws of
the United States or any political subdivision thereof and the laws of Canada or
any political subdivision thereof.
     6.3. Violations. Promptly notify Agent in writing of any violation of any
law, statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to any Borrower which could reasonably be expected to have a
Material Adverse Effect.
     6.4. Government Receivables.
          (a) Take all steps necessary to protect Agent’s interest in the
Collateral under the Federal Assignment of Claims Act, the Uniform Commercial
Code and the Financial Administration Act (Canada); and all other applicable
state or local statutes or ordinances and deliver to Agent appropriately
endorsed, any instrument or chattel paper connected with any
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Receivable arising out of contracts between any Borrower and the United States,
any state or any department, agency or instrumentality of any of them.
     6.5. Financial Covenants.
     (a) Net Worth. Maintain at all times a Net Worth in an amount not less than
$75,000,000.00.
     (b) Fixed Charge Coverage Ratio. Cause to be maintained as of the end of
each Test Period, a Fixed Charge Coverage Ratio of not less than 1.10 to 1.0.
     (c) Leverage Ratio. Maintain as at the last day of each Test Period a
Leverage Ratio of not more than 3.25:1.00.
     6.6. Execution of Supplemental Instruments. Execute and deliver to Agent
from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Agent may request, in order that the
full intent of this Agreement may be carried into effect.
     6.7. Payment of Indebtedness. Pay, discharge or otherwise satisfy at or
before maturity (subject, where applicable, to specified grace periods and, in
the case of the trade payables, to normal payment practices) all its obligations
and liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and each Borrower shall have provided for such reserves as Agent may
reasonably deem proper and necessary, subject at all times to any applicable
subordination arrangement in favor of Lenders.
     6.8. Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, 9.13, and 9.14 as to
which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
concurred in by such reporting accountants or officer, as the case may be, and
disclosed therein).
     6.9. Federal Securities Laws. Promptly notify Agent in writing if any
Borrower or any of its Subsidiaries (i) is required to file periodic reports
under the Exchange Act, (ii) registers any securities under the Exchange Act or
(iii) files a registration statement under the Securities Act.
     6.10. Mechanic’s Liens. Promptly notify Agent of any mechanic’s liens,
materialmen’s liens, liens against mineral property or similar liens being
asserted by any party arising out of or in connection with any labor performed
or goods provided by the claimant while employed by any Borrower.
     6.11. Restricted Subsidiaries. Take all steps reasonably necessary to cause
all of the Restricted Subsidiaries to dissolve or otherwise terminate their
existence in accordance with the laws of their respective jurisdictions promptly
following the Restated Closing Date and, at all
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



times prior thereto, cause such Restricted Subsidiaries to conduct no material
business activities, to incur no obligations and to acquire no assets at any
time after the Restated Closing Date.
     6.12. Exercise of Rights. Enforce all of its rights under the Acquisition
Agreement and any documents executed in connection therewith including, but not
limited to, all indemnification rights and pursue all remedies available to it
with diligence and in good faith in connection with the enforcement of any such
rights, unless the failure to so exercise such rights or pursue such remedies
could not reasonably be expected to have a Material Adverse Effect.
     6.13. Maintenance of Material Contracts. Maintain all material contracts to
which any Borrower is a party as of the Restated Closing Date.
VII NEGATIVE COVENANTS.
     No Borrower shall, until satisfaction in full of the Obligations and
termination of this Agreement:
     7.1. Merger, Consolidation, Acquisition and Sale of Assets.
          (a) Except for the Grant Acquisition, enter into any merger,
consolidation or other reorganization with or into any other Person or acquire
all or a substantial portion of the assets or Equity Interests of any Person or
permit any other Person to consolidate with or merge with it.
          (b) Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except (i) dispositions of Inventory and Equipment to the
extent expressly permitted by Section 4.3 and (ii) any other sales or
dispositions expressly permitted by this Agreement.”
     7.2. Creation of Liens. Create or suffer to exist any Lien or transfer upon
or against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.
     7.3. Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3 and (b) the endorsement of
checks in the Ordinary Course of Business.
     7.4. Investments. Purchase or acquire obligations or Equity Interests of,
or any other interest in, any Person, except (a) obligations issued or
guaranteed by the United States of America or any agency thereof, (b) commercial
paper with maturities of not more than 270 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating), (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency, and (d) U.S. money market
funds that invest solely in obligations issued or guaranteed by the United
States of America or an agency thereof. Also excepted from this Section 7.4 are
any deemed purchases of Equity Interests resulting from the cashless exercise of
stock options by the holders thereof and any repurchases of shares resulting
from the cashless exercise of stock options.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     7.5. Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except with respect to (a) the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business (b) loans to its employees in the Ordinary
Course of Business not to exceed the aggregate amount of $100,000 at any time
outstanding and (c) loans to other Borrowers provided that (1) such loans shall
be evidenced by a demand note (collectively, the “Intercompany Notes”), which
Intercompany Notes shall be in form and substance reasonably satisfactory to
Agent and shall be pledged and delivered to Agent pursuant to the applicable
Pledge Agreement as additional collateral security for the Obligations;
(2) Borrowers shall record all intercompany transactions on their Books and
Records in a manner reasonably satisfactory to Agent; (3) the obligations of any
Borrower under any such Intercompany Notes shall be subordinated to the
Obligations of Borrowers hereunder in a manner reasonably satisfactory to Agent;
(4) at the time any such intercompany loan or advance is made by a Borrower to
any other Borrower and after giving effect thereto, such Borrowers shall be
solvent and (5) no Default or Event of Default would occur and be continuing
after giving effect to any such proposed intercompany loan.
     7.6. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by Geokinetics and its Subsidiaries in any fiscal year set
forth below to exceed the amount set forth below for such fiscal year:

          Fiscal Year   Amount
2006
  $ 25,000,000  
 
       
2007
  $ 36,500,000  
 
       
2008
       
and each fiscal year thereafter
  $ 25,000,000  

     7.7. Dividends. Declare, pay or make any dividend or distribution on any
shares of the common stock or preferred stock of any Borrower (other than
(i) dividends and distributions by Subsidiaries of Borrower paid to Borrower and
dividends or distributions payable in its stock, or split-ups or
reclassifications of its stock and (ii) cash dividends paid in connection with
the Preferred Equity, provided that (a) there is no Default or Event of Default
existing at the time of the dividend payment and no Default or Event of Default
shall occur as a result of such dividend payment, (b) Undrawn Availability shall
be at least $6,000,000.00 after giving effect to such dividend payment and
(c) Borrowers are in compliance with the Fixed Charge Coverage Ratio, on a pro
forma basis, after giving effect to such dividend payments) or apply any of its
funds, property or assets to the purchase, redemption or other retirement of any
common or preferred stock, or of any options to purchase or acquire any such
shares of common or preferred stock of any Borrower. Also excepted from this
Section 7.7 are any deemed dividends or distributions resulting from the
cashless exercise of stock options by the holders thereof and any repurchases of
shares resulting from the cashless exercise of stock options.
     7.8. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of (i) Indebtedness to
Lenders; (ii) Indebtedness incurred for the
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Permitted Capital Lease Facility and Capital Expenditures permitted under
Section 7.6 hereof; (iii) Indebtedness listed on Schedule 7.8 hereto; and
(iv) the Investor Notes (the foregoing being referred to herein as “Permitted
Indebtedness”).
     7.9. Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.
     7.10. Transactions with Affiliates. Unless expressly permitted under this
Agreement, directly or indirectly, purchase, acquire or lease any property from,
or sell, transfer or lease any property to, or otherwise enter into any
transaction or deal with, any Affiliate, except transactions disclosed to the
Agent, which are in the Ordinary Course of Business, on an arm’s-length basis on
terms and conditions no less favorable than terms and conditions which would
have been obtainable from a Person other than an Affiliate.
     7.11. [Reserved].
     7.12. Subsidiaries.
          (a) Form any Subsidiary unless (i) such Subsidiary expressly joins in
this Agreement as a borrower and becomes jointly and severally liable for the
obligations of Borrowers hereunder, under the Notes, and under any other
agreement between any Borrower and Lenders and (ii) Agent shall have received
all documents, including legal opinions, it may reasonably require to establish
compliance with each of the foregoing conditions.
          (b) Enter into any partnership, joint venture or similar arrangement.
     7.13. Fiscal Year and Accounting Changes. Change its fiscal year from
December 31 or make any change (i) in accounting treatment and reporting
practices except as required by GAAP or (ii) in tax reporting treatment except
as required by law.
     7.14. Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases or for any purpose whatsoever or use any portion of any
Advance in or for any business other than such Borrower’s business as conducted
on the date of this Agreement.
     7.15. Amendment of Articles of Incorporation or By-Laws. Amend, modify or
waive any material term or material provision of its Articles of Incorporation
or By-Laws unless required by law.
     7.16. Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in section 406 of ERISA and
Section 4975 of the Code, (iii) incur, or permit any member of the Controlled
Group to incur, any “accumulated funding deficiency”, as that term is defined in
Section 302 of ERISA
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



or Section 412 of the Code, (iv) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Borrower or any member of the Controlled Group or the
imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan, (ix) fail to meet, or permit any member
of the Controlled Group to fail to meet, all minimum funding requirements under
ERISA or the Code or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Plan and
(x) with respect to Canadian Plans, fail to make contributions (including
employee contributions made by authorized payroll deductions or other
withholdings) required to be made to the appropriate funding agency in
accordance with all Applicable Law and the terms of each Plan, in accordance
with all Applicable Law and the terms of each Plan or permit any liabilities
under each Plan to be fully funded, on a going concern and solvency basis, in
accordance with the terms of the respective Plans, and the most recent actuarial
report filed with respect to the Plan, and to the extent required by applicable
pension benefit laws and applicable regulatory authorities, or permit any Plan
to have its registration revoked or refused for the purposes of any
administration of any relevant pension benefits regulatory authority or have to
pay any taxes or penalties under any applicable pension benefits or tax laws.
     7.17. Prepayment of Indebtedness. At any time, (i) other than the
conversion of the Subordinated Debt to Equity Interests, directly or indirectly,
prepay, repurchase, redeem, retire or otherwise acquire any subordinated
Indebtedness, (ii) use the proceeds of any Indebtedness to prepay, repurchase,
redeem, retire or otherwise acquire any other Indebtedness (including
subordinated Indebtedness), (iii) make or receive any payments whatsoever with
respect to any Intercompany Note without the prior written consent of Agent,
except, that, a Borrower may make or receive payments in satisfaction of such
Intercompany Note in the form of the Equity Interests of the debtor with respect
to such Intercompany Note, (iv) prepay, repurchase, redeem, retire or otherwise
acquire any Indebtedness of any Borrower, but (a) if (1) no Default or Event of
Default has occurred and is continuing and no Default or Event of Default would
result from such payment or transaction and (2) Undrawn Availability is at least
$6,000,000 after giving effect to such prepayment or transaction, then Borrowers
may prepay, repurchase, redeem, retire or otherwise acquire any Indebtedness
(other than the Investor Notes) of any Borrower, or (b) if (1) no Default or
Event of Default has occurred and is continuing and no Default or Event of
Default would result from such payment or transaction, (2) Undrawn Availability
is at least $6,000,000 after giving effect to such prepayment or transaction and
(3) the funds used to make such prepayment, repurchase, redemption retirement or
acquisition are the proceeds of new equity issued by Geokinetics, then Borrowers
may prepay, repurchase, redeem, retire or otherwise acquire the Investor Notes
or prepay the Permitted Capital Lease Facility, and (c) if (1) no Default or
Event of Default has occurred and is continuing and no Default or Event of
Default would result from such payment or transaction, (2) the funds used to
make such prepayment, repurchase, redemption retirement or acquisition are the
proceeds of new equity issued by Geokinetics and (3) the redemption of the
Investor Notes will be made within six months after
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



the Restated Closing Date pursuant to and in compliance with Section 3.07(a) of
the Indenture, then Borrowers may redeem the Investor Notes pursuant to such
Section 3.07(a).
     7.18. Anti-Terrorism Laws. No Borrower shall, until satisfaction in full of
the Obligations and termination of this Agreement, nor shall it permit any
Affiliate or agent to:
          (a) Conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
          (b) Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order
No. 13224.
          (c) Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law. Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.
     7.19. Membership/Partnership Interests. Elect to treat or permit any of its
Subsidiaries to (x) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code or (y) certificate its limited liability company
membership interests or partnership interests, as the case may be.
     7.20. Trading with the Enemy Act. Engage in any business or activity in
violation of the Trading with the Enemy Act.
     7.21. Other Agreements. Enter into any material amendment, waiver or
modification of the Acquisition Agreement or any related agreements.
     7.22. Change of Control. Permit any Change of Control or Change of
Ownership to occur.
     7.23. Note Documents. Without the prior written consent of Agent, amend,
modify or supplement, nor permit or consent to any amendment, modification or
supplement of the Note Documents in any manner that would (i) result in a
default under this Agreement, (ii) increase the obligations of any Borrower
under the Indenture or the Note Documents, (iii) confer additional material
rights on the Indenture Trustee or the holders of the Investor Notes in a manner
adverse in any material respect to any Borrower, Agent or the Lenders, nor
permit any other Person to do any of the foregoing.
VIII CONDITIONS PRECEDENT.
     8.1. Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Restated Closing Date is subject to
the satisfaction, or waiver by Agent, immediately prior to or concurrently with
the making of such Advances, of the following conditions precedent:
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          (a) Notes. Agent shall have received the Notes duly executed and
delivered by an authorized officer of each Borrower;
          (b) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;
          (c) Company Proceedings of Borrowers. Agent shall have received a copy
of the resolutions in form and substance reasonably satisfactory to Agent, of
the board of directors, management committee, or managing member, as applicable,
of each Borrower authorizing (i) the execution, delivery and performance of this
Agreement, the Notes, the Permitted Capital Lease Facility, and any related
agreements, (collectively the “Documents”) and (ii) the granting by each
Borrower of the security interests in and liens upon the Collateral in each case
certified by the Secretary or an Assistant Secretary of each Borrower as of the
Restated Closing Date; and, such certificate shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded as of
the date of such certificate;
          (d) Incumbency Certificates of Borrowers. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Restated Closing Date, as to the incumbency and signature of the officers of
each Borrower executing this Agreement, the Other Documents, any certificate or
other documents to be delivered by it pursuant hereto, together with evidence of
the incumbency of such Secretary or Assistant Secretary;
          (e) Certificates. Agent shall have received a copy of the Articles or
Certificate of Incorporation or analogous document of each Borrower and all
amendments thereto, certified by the Secretary of State or other appropriate
official of its jurisdiction of incorporation or organization together with
copies of the By-Laws or analogous document of each Borrower and all agreements
of each Borrower’s shareholders or members, as applicable, certified as accurate
and complete by the Secretary of each Borrower;
          (f) Good Standing Certificates. Agent shall have received good
standing certificates or similar document for each Borrower dated not more than
ten (10) days prior to the Restated Closing Date, issued by the Secretary of
State or other appropriate official of each Borrower’s jurisdiction of
incorporation or organization and each jurisdiction where the conduct of each
Borrower’s business activities or the ownership of its properties necessitates
qualification;
          (g) Legal Opinion. Agent shall have received the executed legal
opinion (upon which the Lenders shall be permitted to rely) of Borrowers’
counsel in form and substance satisfactory to Agent which shall cover such
matters incident to the transactions contemplated by
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



this Agreement, the Notes, the Other Documents and related agreements as Agent
may reasonably require and each Borrower hereby authorizes and directs such
counsel to deliver such opinions to Agent and Lenders;
          (h) No Litigation. (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against any Borrower or against the officers or directors of any
Borrower (A) in connection with this Agreement, the Other Documents or any of
the transactions contemplated thereby and which, in the reasonable opinion of
Agent, is deemed material or (B) which could, in the reasonable opinion of
Agent, have a Material Adverse Effect; and (ii) no injunction, writ, restraining
order or other order of any nature materially adverse to any Borrower or the
conduct of its business or inconsistent with the due consummation of the
Transactions shall have been issued by any Governmental Body;
          (i) Financial Condition Certificates. Agent shall have received an
executed Financial Condition Certificate in the form of Exhibit 8.1(k).
          (j) Collateral Examination. Agent shall have completed Collateral
examinations, audits and received appraisals, the results of which shall be
satisfactory in form and substance to Lenders, of the Receivables, Inventory,
General Intangibles, Real Property, Leasehold Interest and Equipment of each
Borrower and all Books and Records in connection therewith;
          (k) Fees. Agent shall have received all fees payable to Agent and
Lenders on or prior to the Restated Closing Date hereunder, including pursuant
to Article III hereof and received payment of all expenses reimbursable to Agent
pursuant to this Agreement;
          (l) Pro Forma Financial Statements. Agent shall have received a copy
of the Pro Forma Financial Statements, including projections covering the Term,
such projections evidencing Borrowers’ ability to repay all Advances and
Obligations hereunder, which Pro Forma Financial Statements and projections
shall be satisfactory in all respects to Lenders;
          (m) Insurance. Agent shall have received in form and substance
satisfactory to Agent, certified copies of Borrowers’ casualty insurance
policies, together with loss payable endorsements on Agent’s standard form of
loss payee endorsement naming Agent as loss payee, and certified copies of
Borrowers’ liability insurance policies, together with endorsements naming Agent
as a co-insured;
          (n) Payment Instructions. Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;
          (o) Blocked Accounts. Agent shall have received duly executed
agreements establishing the Blocked Accounts or Depository Accounts with
financial institutions acceptable to Agent for the collection or servicing of
the Receivables and proceeds of the Collateral;
          (p) Consents. Agent shall have received any and all Consents necessary
to permit the effectuation of the transactions contemplated by this Agreement
and the Other
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Documents; and, Agent shall have received such Consents and waivers of such
third parties as might assert claims with respect to the Collateral, as Agent
and its counsel shall deem necessary;
          (q) No Adverse Material Change. (i) since December 31, 2005, there
shall not have occurred any material change or any event, condition or state of
facts which could reasonably be expected to have a Material Adverse Effect and
(ii) no representations made or information supplied to Agent or Lenders shall
have been proven to be inaccurate or misleading in any material respect;
          (r) Leasehold Agreements. Agent shall have received all required
landlord, mortgagee or warehouseman agreements satisfactory to Agent with
respect to any premises leased by Borrowers at which Collateral and Books and
Records are located;
          (s) Financial Statements. Agent shall have received the Borrowers’
financial statements (i) described in Section 9.7 hereof for the Borrowers’
fiscal year ending in 2005, (ii) described in Section 9.8 hereof for the
Borrowers’ fiscal quarter ending September 30, 2006 and (iii) described in
Section 9.9 hereof for the month ending October 31, 2006;
          (t) Document Review. Agent shall have reviewed (i) all material
contracts of Borrowers including purchase and sale agreements (including related
documentation specifying representations and warranties), leases, union
contracts, labor contracts, vendor supply contracts, customer agreements,
license agreements and distributorship agreements and such contracts and
agreements shall be satisfactory in all respects to Agent, (ii) the books and
records of Borrowers and such books and records shall be satisfactory in all
respects to Agent and (iii) trade references satisfactory in all respects to
Agent;
          (u) Closing Certificate. Agent shall have received a closing
certificate signed by the Chief Financial Officer of each Borrower dated as of
the date hereof, stating that (i) all representations and warranties set forth
in this Agreement and the Other Documents are true and correct on and as of such
date, (ii) Borrowers are on such date in compliance with all the terms and
provisions set forth in this Agreement and the Other Documents and (iii) on such
date no Default or Event of Default has occurred or is continuing;
          (v) Borrowing Base. Agent shall have received an executed Borrowing
Base Certificate dated as of the Restated Closing Date in form and substance
satisfactory to Agent;
          (w) Undrawn Availability. After giving effect to the initial Advances
hereunder, Borrowers shall have Undrawn Availability of at least $20,000,000.00.
Cash Balance in Blocked Accounts or funds in accounts with Agent shall be
included for the purposes of testing Undrawn Availability on the Restated
Closing Date;
          (x) Compliance with Laws. Agent shall be reasonably satisfied that
each Borrower is in compliance with all pertinent federal, state, local,
provincial, foreign or territorial regulations, including those with respect to
the Federal Occupational Safety and Health Act, the Environmental Protection
Act, ERISA and the Trading with the Enemy Act and any Canadian equivalent
thereof.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          (y) Reasonable Assurances. Agent shall have received and be satisfied
with an analysis by Agent’s counsel of the applicability of mechanic’s liens
and/or liens against mineral property in the Borrowers’ industry as they relate
to subcontractors, accounts payable risks and reservations from borrowing base.
          (z) Field Examination. Agent shall have received a satisfactory
asset-based field examination to be completed by examiners selected by Agent.
          (aa) Existing Financing. (i) All loans and obligations of the
Borrowers with respect to the Senior Bridge Debt shall be repaid with the
Investor Notes and the Subordinated Debt shall be repaid through conversion to
preferred equity, such transactions to be acceptable to Agent in its sole
discretion, and (ii) each of the Credit Agreement, dated as of September 8,
2006, by and among Royal Bank of Canada, as agent, and certain other lenders and
Geokinetics Holdings and the Senior Subordinated Loan Agreement, dated as of
September 8, 2006, shall be terminated and all liens and security interests in
favor of the agent and lenders party thereto shall be terminated and/or
released.
          (bb) Other Documents. Agent shall have received (i) the executed
Pledge Agreements, and (ii) the executed Other Documents, all in form and
substance satisfactory to Agent.
          (cc) Payoff of Debt and Release of Liens. Borrowers shall have paid in
full all existing debts and obligations, except those listed on Schedule 7.8,
and Agent shall have received evidence of these payoffs in form and substance
satisfactory to Agent. All liens against Borrowers shall have been released,
except those listed on Schedule 1.2.
          (dd) RBC Intercreditor Agreement. Indenture Trustee, Borrowers and
Agent shall have entered into the RBC Intercreditor Agreement, in form and
substance satisfactory to Agent in its sole discretion.
          (ee) Other. All corporate and other proceedings, all background and
reference checks, examinations and other investigations, and all documents,
instruments and other legal matters in connection with this Agreement and the
Other Documents (including, but not limited to, those relating to the corporate
and capital structures of Borrowers) shall be satisfactory in form and substance
to Agent and its counsel.
     8.2. Conditions to Each Advance. The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:
          (a) Representations and Warranties. Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date;
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          (b) No Default. No Event of Default or Default shall have occurred and
be continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and
          (c) Maximum Advances. In the case of any type of Advance requested to
be made, after giving effect thereto, the aggregate amount of such type of
Advance shall not exceed the maximum amount of such type of Advance permitted
under this Agreement.
     Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
     8.3. Conditions to Each CapEx Loan. The agreement of Lenders to make any
CapEx Loan is subject to satisfaction of the following conditions precedent:
(a) receipt by Agent of (i) a copy of the invoice relating to the Equipment
being purchased, (ii) evidence that such Equipment has been shipped to the
applicable Borrower, (iii) evidence that the requested CapEx Loan does not
exceed ninety percent (90%) of the net invoice cost of such Equipment purchased
by such Borrower (which shall be exclusive of shipping, delivery, handling,
taxes, overhead, installation and all other “soft” costs), and (iv) such other
documentation and evidence that Agent may request; and (b) after giving effect
thereto, the aggregate outstanding principal amount of CapEx Loans shall not
exceed the Maximum CapEx Loan Amount.
IX INFORMATION AS TO BORROWERS.
     Each Borrower shall, or (except with respect to Section 9.12) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:
     9.1. Disclosure of Material Matters. Immediately upon learning thereof,
report to Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.
     9.2. Schedules. Deliver to Agent on or before the fifteenth (15th) day of
each month as and for the prior month (a) accounts receivable ageings and
reconciliations to the general ledger, (b) accounts payable schedules inclusive
of reconciliations to the general ledger, inclusive of all subcontractor
balances and (c) Inventory reports. In addition, each Borrower will deliver to
Agent at such intervals as Agent may require: (i) confirmatory assignment
schedules, (ii) copies of Customer’s invoices, (iii) evidence of shipment or
delivery, if applicable, and (iv) such further schedules, documents and/or
information regarding the Collateral as Agent may require including trial
balances and test verifications. Agent shall have the right to confirm and
verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder. The items to be provided under this Section are to be in
form satisfactory to Agent and executed by each
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Borrower and delivered to Agent from time to time solely for Agent’s convenience
in maintaining records of the Collateral, and any Borrower’s failure to deliver
any of such items to Agent shall not affect, terminate, modify or otherwise
limit Agent’s Lien with respect to the Collateral.
     9.3. Environmental Reports. Furnish Agent, concurrently with the delivery
of the financial statements referred to in Sections 9.7 and 9.8, with a
certification in the Compliance Certificate, stating, to the best of his
knowledge, that each Borrower is in compliance in all material respects with all
federal, state and local Environmental Laws. To the extent any Borrower is not
in compliance with the foregoing laws, the certificate shall set forth with
specificity all areas of non-compliance and the proposed action such Borrower
will implement in order to achieve full compliance.
     9.4. Litigation. Promptly notify Agent in writing of any claim, litigation,
suit or administrative proceeding affecting any Borrower or any Guarantor,
whether or not the claim is covered by insurance, and of any litigation, suit or
administrative proceeding, which in any such case affects the Collateral or
which could reasonably be expected to have a Material Adverse Effect.
     9.5. Material Occurrences. Promptly notify Agent in writing upon the
occurrence of (a) any Event of Default or Default; (b) any event which with the
giving of notice or lapse of time, or both, would constitute an Event of
Default; (c) any event, development or circumstance whereby any financial
statements or other reports furnished to Agent fail in any material respect to
present fairly, in accordance with GAAP consistently applied, the financial
condition or operating results of any Borrower as of the date of such
statements; (d) any accumulated retirement plan funding deficiency which, if
such deficiency continued for two plan years and was not corrected as provided
in Section 4971 of the Code, could subject any Borrower to a tax imposed by
Section 4971 of the Code or any accumulated retirement plan funding deficiency
which could subject any Borrower to a tax imposed by Applicable Law with respect
to a Canadian Plan; (e) each and every default by any Borrower which might
result in the acceleration of the maturity of any Indebtedness, including the
names and addresses of the holders of such Indebtedness with respect to which
there is a default existing or with respect to which the maturity has been or
could be accelerated, and the amount of such Indebtedness; and (f) any other
development in the business or affairs of any Borrower or any Guarantor which
could reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action Borrowers propose to take with
respect thereto.
     9.6. Government Receivables. Notify Agent promptly, but in any event within
five (5) Business Days, if any of its Receivables arise out of contracts between
any Borrower and the United States, any state, or any department, agency or
instrumentality of any of them.
     9.7. Annual Financial Statements. Furnish Agent within one hundred twenty
(120) days after the end of each fiscal year of Borrowers, financial statements
of Borrowers on a consolidating and consolidated basis including, but not
limited to, audited statements of income and stockholders’ equity, retained
earnings and cash flow from the beginning of the current fiscal year to the end
of such fiscal year and the audited balance sheet as at the end of such fiscal
year, all prepared in accordance with GAAP applied on a basis consistent with
prior practices, and in
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



reasonable detail and reported upon without qualification by an independent
certified public accounting firm selected by Borrowers and satisfactory to Agent
(the “Accountants”). The report of the Accountants shall be accompanied by a
statement of the Accountants certifying that (i) they have caused this Agreement
to be reviewed, (ii) in making the examination upon which such report was based
either no information came to their attention which to their knowledge
constituted an Event of Default or a Default under this Agreement or any related
agreement or, if such information came to their attention, specifying any such
Default or Event of Default, its nature, when it occurred and whether it is
continuing, and such report shall contain or have appended thereto calculations
which set forth Borrowers’ compliance with the requirements or restrictions
imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8 and 7.11 hereof. In addition,
the reports shall be accompanied by (x) copies of any management letters of the
Accountants addressed to any Borrower and (y) a Compliance Certificate,
including calculations of all financial covenants required by this Agreement,
prepared and executed by the Borrowers’ auditor and the Chief Executive Officer,
President or Chief Financial Officer of the Borrowing Agent.
     9.8. Quarterly Financial Statements. Furnish Agent within forty-five
(45) days after the end of each fiscal quarter (or within fifty (50) days after
the end of such fiscal quarter if, and only if, Borrowers have been granted an
extension by the SEC for Borrowers’ 10Q report for such fiscal quarter), an
unaudited balance sheet of Borrowers on a consolidated and consolidating basis
and unaudited statements of income and stockholders’ equity and cash flow of
Borrowers on a consolidated and consolidating basis reflecting results of
operations from the beginning of the fiscal year to the end of such quarter and
for such quarter, prepared on a basis consistent with prior practices and
complete and correct in all material respects, subject to normal and recurring
year end adjustments that individually and in the aggregate are not material to
Borrowers’ business. The reports shall be accompanied by a Compliance
Certificate.
     9.9. Monthly Financial Statements. Furnish Agent within (i) forty-five
(45) days after the end of each month for the months of December, March, June
and September (or within fifty (50) days after the end of such fiscal quarter
if, and only if, Borrowers have been granted an extension by the SEC for
Borrowers’ 10Q report for such fiscal quarter) and (ii) thirty (30) days after
the end of each month for each other month, an unaudited balance sheet of
Borrowers on a consolidated and consolidating basis and unaudited statements of
income and stockholders’ equity, retained earnings and cash flow of Borrowers on
a consolidated and consolidating basis reflecting results of operations from the
beginning of the fiscal year to the end of such month and for such month,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year end adjustments that
individually and in the aggregate are not material to Borrowers’ business. The
reports shall be accompanied by a Compliance Certificate and shall contain a
backlog report that includes projects per Customer and a summary of all material
variances from budgets submitted by Borrowers pursuant to Section 9.13 and, at
Agent’s request, a discussion and analysis by management with respect to such
variances.
     9.10. Borrowing Base Certificate. Deliver to Agent on or before the last
Business Day of (i) each month, if Undrawn Availability is at least $6,000,000
at such time or (ii) each week, if Undrawn Availability is below $6,000,000 at
such time, as and for the prior month or week, as applicable, a Borrowing Base
Certificate in form and substance satisfactory to Agent (which
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



shall be calculated as of the last day of the prior month or prior week, as
applicable and which shall not be binding upon Agent or restrictive of Agent’s
rights under this Agreement), including reporting of sales, collections and
credits.
     9.11. Other Reports. Furnish Agent as soon as available, but in any event
within ten (10) days after the issuance thereof, with copies of such financial
statements, reports and returns as each Borrower shall send to its stockholders.
     9.12. Additional Information. Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement and the Notes have been complied with by Borrowers including, without
the necessity of any request by Agent, (a) copies of all environmental audits
and reviews, (b) at least thirty (30) days prior thereto, notice of any
Borrower’s opening of any new office or place of business or any Borrower’s
closing of any existing office or place of business, and (c) promptly upon any
Borrower’s learning thereof, notice of any labor dispute to which any Borrower
may become a party, any strikes or walkouts relating to any of its plants or
other facilities, and the expiration of any labor contract to which any Borrower
is a party or by which any Borrower is bound.
     9.13. Projected Operating Budget. Furnish Agent, within thirty (30) days
after the end of each fiscal year of Borrowers, commencing with fiscal year
2006, a month by month projected operating budget and cash flow of Borrowers on
a consolidated and consolidating basis, approved by the board of directors of
Borrowers, for the following fiscal year (including (i) an income statement for
each month, (ii) a balance sheet as at the end of each month, (iii) cash flow
statements for each month and (iv) key assumptions, including capital spending
plans), such projections to be accompanied by a certificate signed by the
President or Chief Financial Officer of each Borrower to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared.
     9.14. [Reserved].
     9.15. Notice of Suits, Adverse Events. Furnish Agent with prompt written
notice of (i) any lapse or other termination of any Consent issued to any
Borrower by any Governmental Body or any other Person that is material to the
operation of any Borrower’s business, (ii) any refusal by any Governmental Body
or any other Person to renew or extend any such Consent; and (iii) copies of any
periodic or special reports filed by any Borrower or any Guarantor with any
Governmental Body or Person, if such reports indicate any material change in the
business, operations, affairs or condition of any Borrower or any Guarantor, or
if copies thereof are requested by Lender, and (iv) copies of any material
notices and other communications from any Governmental Body or Person which
specifically relate to any Borrower or any Guarantor.
     9.16. ERISA Notices and Requests. Furnish Agent with immediate written
notice in the event that (i) any Borrower or any member of the Controlled Group
knows or has reason to know that a Termination Event has occurred, together with
a written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Group has taken, is taking, or proposes to take with respect thereto and, when
known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (ii) any Borrower or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Borrower or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Plan together with all communications
received by any Borrower or any member of the Controlled Group with respect to
such request, (iv) any increase in the benefits of any existing Plan or the
establishment of any new Plan or the commencement of contributions to any Plan
to which any Borrower or any member of the Controlled Group was not previously
contributing shall occur, (v) any Borrower or any member of the Controlled Group
shall receive from the PBGC a notice of intention to terminate a Plan or to have
a trustee appointed to administer a Plan, together with copies of each such
notice, (vi) any Borrower or any member of the Controlled Group shall receive
any favorable or unfavorable determination letter from the Internal Revenue
Service regarding the qualification of a Plan under Section 401(a) of the Code,
together with copies of each such letter; (vii) any Borrower or any member of
the Controlled Group shall receive a notice regarding the imposition of
withdrawal liability, together with copies of each such notice; (viii) any
Borrower or any member of the Controlled Group shall fail to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; (ix) any Borrower or any
member of the Controlled Group knows that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan.
     9.17. Additional Documents. Execute and deliver to Agent, upon request,
such documents and agreements as Agent may, from time to time, reasonably
request to carry out the purposes, terms or conditions of this Agreement.
     9.18. SEC Information. Promptly upon their becoming available, copies of:
(i) all financial statements, reports, notices and proxy statements made
publicly available by any Borrower to its security holders; (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by any Borrower with any securities exchange or with the SEC or any governmental
or private regulatory authority; and (iii) all press releases and other
statements made available by any Borrower to the public concerning material
changes or developments in the business of any such Person.
     9.19. Appraisals. Permit Agent or Agent’s representatives to perform
appraisals as Agent deems appropriate in Agent’s sole discretion; provided,
however, that only one appraisal per year shall be at Borrowers’ cost and
expense, so long as no Default has occurred and is continuing (all appraisals
during the continuance of a Default shall be at Borrowers’ sole cost and
expense).
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



X EVENTS OF DEFAULT.
     The occurrence of any one or more of the following events shall constitute
an “Event of Default”:
     10.1. Nonpayment. Failure by any Borrower to pay any principal or interest
on the Obligations when due, whether at maturity or by reason of acceleration
pursuant to the terms of this Agreement or by notice of intention to prepay, or
by required prepayment or failure to pay any other liabilities or make any other
payment, fee or charge provided for herein (including the failure to make any
Gross-Up Payment) when due or in any Other Document;
     10.2. Breach of Representation. Any representation or warranty made or
deemed made by any Borrower or any Guarantor in this Agreement, any Other
Document or any related agreement or in any certificate, document or financial
or other statement furnished at any time in connection herewith or therewith
shall prove to have been misleading in any material respect on the date when
made or deemed to have been made;
     10.3. Financial Information. Failure by any Borrower to (i) furnish
financial information when due or when requested or (ii) permit the inspection
of its books or records;
     10.4. Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables or
against a material portion of any Borrower’s other property;
     10.5. Noncompliance. Except as otherwise provided for in Sections 10.1,
10.3 and 10.5(ii), (i) failure or neglect of any Borrower or any Guarantor to
perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Borrower or any
Guarantor, and Agent or any Lender, or (ii) failure or neglect of any Borrower
to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.6, 4.7, 4.9, 4.14, 6.1, 6.3, 6.4, 9.4 or 9.6 hereof
which is not cured within ten (10) days from the occurrence of such failure or
neglect;
     10.6. Judgments. Any judgment or judgments are rendered against any
Borrower or any Guarantor for an aggregate amount in excess of $250,000 or
against all Borrowers or Guarantors for an aggregate amount in excess of
$500,000 and (i) enforcement proceedings shall have been commenced by a creditor
upon such judgment, (ii) there shall be any period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, shall not be in effect, or (iii) any such judgment results
in the creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);
     10.7. Bankruptcy. Any Borrower or any Guarantor shall (i) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of creditors, (iii) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a
bankrupt or insolvent, (v) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vi) acquiesce to, or fail to
have dismissed, within sixty (60) days, any petition filed against it in
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



any involuntary case under such bankruptcy laws, or (vii) take any action for
the purpose of effecting any of the foregoing;
     10.8. Inability to Pay. Any Borrower or any Guarantor shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;
     10.9. Affiliate Bankruptcy. Any Affiliate or any Subsidiary of any
Borrower, or any Guarantor, shall (i) apply for, consent to or suffer the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or similar fiduciary of itself or of all or a substantial part of its
property, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, within sixty (60) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(viii) take any action for the purpose of effecting any of the foregoing;
     10.10. Material Adverse Effect. Any change in any Borrower’s or any
Guarantor’s results of operations or condition (financial or otherwise) which in
Agent’s opinion has a Material Adverse Effect;
     10.11. Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest;
     10.12. Permitted Capital Lease Facility Default. An event of default has
occurred under the Permitted Capital Lease Facility or the CIT Intercreditor
Agreement, which default shall not have been cured or waived within any
applicable grace period;
     10.13. Cross Default. A default of the obligations of any Borrower under
any other agreement to which it is a party shall occur which materially
adversely affects its condition, affairs or prospects (financial or otherwise)
which default is not cured within any applicable grace period;
     10.14. Breach of Guaranty. Termination or breach of any Guaranty or
Guaranty Security Agreement or similar agreement executed and delivered to Agent
in connection with the Obligations of any Borrower, or if any Guarantor attempts
to terminate, challenges the validity of, or its liability under, any such
Guaranty or Guaranty Security Agreement or similar agreement;
10.15. Change of Ownership. Any Change of Ownership or Change of Control shall
occur;
     10.16. Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on Borrower or any
Guarantor, or any Borrower or any Guarantor shall so claim in writing to Agent
or any Lender;
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     10.17. Licenses. (i) Any Governmental Body shall (A) revoke, terminate,
suspend or adversely modify any license, permit, patent trademark or tradename
of any Borrower or any Guarantor, or (B) commence proceedings to suspend,
revoke, terminate or adversely modify any such license, permit, trademark,
tradename or patent and such proceedings shall not be dismissed or discharged
within sixty (60) days, or (C) schedule or conduct a hearing on the renewal of
any license, permit, trademark, tradename or patent necessary for the
continuation of any Borrower’s or any Guarantor’s business and the staff of such
Governmental Body issues a report recommending the termination, revocation,
suspension or material, adverse modification of such license, permit, trademark,
tradename or patent; (ii) any agreement which is necessary or material to the
operation of any Borrower’s or any Guarantor’s business shall be revoked or
terminated and not replaced by a substitute acceptable to Agent within thirty
(30) days after the date of such revocation or termination, and such revocation
or termination and non-replacement would reasonably be expected to have a
Material Adverse Effect;
     10.18. Seizures. Any portion of the Collateral shall be seized or taken by
a Governmental Body, or any Borrower or any Guarantor or the title and rights of
any Borrower, any Guarantor or any owner which is the owner of any material
portion of the Collateral shall have become the subject matter of claim,
litigation, suit or other proceeding which might, in the opinion of Agent, upon
final determination, result in impairment or loss of the security provided by
this Agreement or the Other Documents;
     10.19. Operations. The business operations of any Borrower or any Guarantor
are interrupted at any time for more than five (5) consecutive days, unless such
Borrower shall (i) be entitled to receive for such period of interruption,
proceeds of any business interruption insurance sufficient to assure that its
per diem cash needs during such period is at least equal to its average per diem
cash needs for the consecutive three month period immediately preceding the
initial date of interruption and (ii) receive any such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clauses (i) and (ii) of this section, an Event of Default
shall be deemed to have occurred if such Borrower shall be receiving the
proceeds of any business interruption insurance for a period of thirty
(30) consecutive days;
     10.20. Pension Plans. An event or condition specified in Sections 7.16 or
9.16 hereof shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan (including any
Canadian Plan) or the PBGC (or both) which, in the reasonable judgment of Agent,
would have a Material Adverse Effect; or
     10.21. Permitted Investor Notes Facility Default. An event of default has
occurred under the Notes Documents or the RBC Intercreditor Agreement, which
default shall not have been cured or waived within any applicable grace period.
XI            LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
     11.1. Rights and Remedies.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          (a) Upon the occurrence of (i) an Event of Default pursuant to
Section 10.7 all Obligations shall be immediately due and payable and this
Agreement and the obligation of Lenders to make Advances shall be deemed
terminated; and, (ii) any of the other Events of Default and at any time
thereafter (such default not having previously been cured), at the option of
Required Lenders all Obligations shall be immediately due and payable and
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances and (iii) a filing of a petition against
any Borrower in any involuntary case under any state or federal bankruptcy laws,
all Obligations shall be immediately due and payable and the obligation of
Lenders to make Advances hereunder shall be terminated other than as may be
required by an appropriate order of the bankruptcy court having jurisdiction
over such Borrower. Upon the occurrence of any Event of Default, Agent shall
have the right to exercise any and all rights and remedies provided for herein,
under the Other Documents, under the Uniform Commercial Code and at law or
equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process. Agent may enter any of any Borrower’s premises
or other premises without legal process and without incurring liability to any
Borrower therefor, and Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Agent may deem advisable and Agent may require Borrowers to make
the Collateral available to Agent at a convenient place. With or without having
the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect. Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give Borrowers
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification. At any public sale Agent or any
Lender may bid for and become the purchaser, and Agent, any Lender or any other
purchaser at any such sale thereafter shall hold the Collateral sold absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption and all such claims, rights and equities are hereby expressly waived
and released by each Borrower. In connection with the exercise of the foregoing
remedies, including the sale of Inventory, Agent is granted a perpetual
nonrevocable, royalty free, nonexclusive license and Agent is granted permission
to use all of each Borrower’s (a) trademarks, trade styles, trade names,
patents, patent applications, copyrights, service marks, licenses, franchises
and other proprietary rights which are used or useful in connection with
Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) Equipment for the purpose of
completing any unfinished job, contract, project or assignment as deemed
necessary by Agent. The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof. Noncash proceeds will only be applied to the Obligations as they are
converted into cash. If any deficiency shall arise, Borrowers shall remain
liable to Agent and Lenders therefor.
          (b) To the extent that Applicable Law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for the Agent
(i) to fail to incur expenses reasonably deemed significant by the Agent to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition,
(ii) to
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Customers or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Each Borrower acknowledges
that the purpose of this Section 11.1(b) is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b).
Without limitation upon the foregoing, nothing contained in this Section 11.1(b)
shall be construed to grant any rights to any Borrower or to impose any duties
on Agent that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 11.1(b).
          (c) With respect to Exploration and any Collateral held or owned by
it, upon the occurrence of and during the continuance of any Event of Default,
Agent may appoint or reappoint by instrument in writing, any Person or Persons,
whether an officer or officers or an employee or employees of Agent or not, to
be an interim receiver, receiver or receivers (hereinafter called a “Receiver”,
which term when used herein shall include a receiver and manager) of Collateral
(including any interest, income or profits therefrom) and may remove any
Receiver so appointed and appoint another in his/her/its stead. Any such
Receiver shall, so far as concerns responsibility for his/her/its acts, be
deemed the agent of Exploration and not Agent and Agent shall not be in any way
responsible for any misconduct, negligence or non-feasance on the part of any
such Receiver or his/her/its servants, agents or employees. Subject to the
provisions of the instrument appointing him/her/it, any such Receiver shall have
power to take possession of Collateral, to preserve Collateral or its value, to
carry on or concur in carrying on all or any part of the business of Exploration
and to sell, lease, license or otherwise dispose of or concur in selling,
leasing, licensing or otherwise disposing of Collateral. To facilitate the
foregoing powers, any such Receiver may, to the exclusion of all others,
including Agent, enter upon, use and occupy all premises owned or occupied by
Agent wherein Collateral may be situate, maintain Collateral upon such premises,
borrow money on a secured or unsecured basis and use Collateral directly in
carrying on the business of Exploration or as security for loans or
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



advances to enable the Receiver to carry on the business or Exploration or
otherwise, as such Receiver shall, in its discretion, determine. Except as may
be otherwise directed by Agent, all money received from time to time by such
Receiver in carrying out his/her/its appointment shall be received in trust for
and be paid over to Agent. Every such Receiver may, in the discretion of Agent,
be vested with all or any of the rights and powers of Agent.
     11.2. Agent’s Discretion. Agent shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify or to take any other action
with respect thereto and such determination will not in any way modify or affect
any of Agent’s or Lenders’ rights hereunder.
     11.3. Setoff. Subject to Section 14.12, in addition to any other rights
which Agent or any Lender may have under Applicable Law, upon the occurrence of
an Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender to reduce the Obligations.
     11.4. Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
     11.5. Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent on account of the Obligations or any other amounts outstanding
under any of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Document;
     SECOND, to payment of any fees owed to the Agent;
     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders in connection with
enforcing its rights under this Agreement and the Other Documents or otherwise
with respect to the Obligations owing to such Lender;
     FOURTH, to the payment of all of the Obligations consisting of accrued fees
and interest;
     FIFTH, to the payment of the outstanding principal amount of the
Obligations (including the payment or cash collateralization of any outstanding
Letters of Credit);
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     SIXTH, to all other Obligations and other obligations which shall have
become due and payable under the Other Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and
     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
     In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.
     XII WAIVERS AND JUDICIAL PROCEEDINGS.
12.1. Waiver of Notice. Each Borrower hereby waives notice of intent to
accelerate, notice of acceleration, notice of non-payment of any of the
Receivables, demand, presentment, protest and notice thereof with respect to any
and all instruments, notice of acceptance hereof, notice of intent to
accelerate, notice of acceleration, notice of loans or advances made, credit
extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein.
     12.2. Delay. No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
     12.3. Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     12.4. Waiver of Rights Under Texas Deceptive Trade Practices Act. BORROWERS
HEREBY WAIVE THEIR RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES—CONSUMER
PROTECTION ACT, SECTION 17.41 ET SEQ., TEXAS BUSINESS & COMMERCE CODE, A LAW
THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN
ATTORNEY OF BORROWERS’ OWN SELECTION, BORROWERS VOLUNTARILY CONSENT TO THIS
WAIVER. BORROWERS EXPRESSLY WARRANT AND REPRESENT THAT BORROWERS (A) RE NOT IN A
SIGNIFICANTLY DISPARATE BARGAINING POSITION RELATIVE TO AGENT AND/OR ANY LENDER,
AND (B) HAVE BEEN REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
XIII EFFECTIVE DATE AND TERMINATION.
     13.1. Term. This Agreement, which shall inure to the benefit of and shall
be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until December 15, 2011 (the “Term”)
unless sooner terminated as herein provided. Borrowers may terminate this
Agreement at any time upon ninety (90) days’ prior written notice upon payment
in full of the Obligations. In the event the Obligations are prepaid in full and
all commitments to lend hereunder are terminated prior to the last day of the
Term (the date of such prepayment hereinafter referred to as the “Early
Termination Date”), Borrowers shall pay to Agent for the benefit of Lenders an
early termination fee in an amount equal to (x) $600,000.00 if the Early
Termination Date occurs on or after the Restated Closing Date to and including
the date immediately preceding the first anniversary of the Restated Closing
Date, (y) $450,000.00 if the Early Termination Date occurs on or after the first
anniversary of the Restated Closing Date to and including the date immediately
preceding the second anniversary of the Restated Closing Date or (z) $150,000.00
if the Early Termination Date occurs on or after the second anniversary of the
Restated Closing Date, but before the date that is thirty (30) days prior to the
end of the Term; provided, however that such early termination fees shall not
apply to new financing arranged by Agent.
     13.2. Termination. The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated. The security interests,
Liens and rights granted to Agent and Lenders hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been indefeasibly paid and
performed in full after the termination of this Agreement or each Borrower has
furnished Agent and Lenders with an indemnification satisfactory to Agent and
Lenders with respect thereto. Accordingly, each Borrower waives any rights which
it may have under the Uniform Commercial Code to demand
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



the filing of termination statements with respect to the Collateral, and Agent
shall not be required to send such termination statements to each Borrower, or
to file them with any filing office, unless and until this Agreement shall have
been terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds. All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.
XIV            REGARDING AGENT.
     14.1. Appointment. Each Lender hereby designates PNC to act as Agent for
such Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in
Sections 3.3(a) and 3.4), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders. Agent may perform any of its duties hereunder by or through its agents
or employees. As to any matters not expressly provided for by this Agreement
(including collection of the Note) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.
     14.2. Nature of Duties. Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Other Documents.
Neither Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Advances to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     14.3. Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower and any Guarantor in connection with the making and the
continuance of the Advances hereunder and the taking or not taking of any action
in connection herewith, and (ii) its own appraisal of the creditworthiness of
each Borrower and any Guarantor. Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before making of the Advances or at any time or times thereafter except as shall
be provided by any Borrower pursuant to the terms hereof. Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Borrower
or any Guarantor, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, the Note, the Other Documents or the financial condition of any
Borrower, or the existence of any Event of Default or any Default.
     Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.
     Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this
Article XIV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.
     14.4. Certain Rights of Agent. If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.
     14.5. Reliance. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the Other Documents and
its duties hereunder, upon advice of counsel selected by it. Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     14.6. Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “NOTICE OF
DEFAULT”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
     14.7. Indemnification. To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the Advances (or, if no Advances are
outstanding, according to its Commitment Percentage), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against Agent in performing its
duties hereunder, or in any way relating to or arising out of this Agreement or
any Other Document (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY OTHERWISE
INDEMNIFIED MATTER ARISING FROM AGENT’S NEGLIGENCE OR STRICT LIABILITY BUT NOT
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT); provided that, Lenders shall
not be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s gross (not mere) negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final non-appealable judgment).
     14.8. Agent in its Individual Capacity. With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
     14.9. Delivery of Documents. To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.13 and 9.14 or Borrowing
Base Certificates from any Borrower pursuant to the terms of this Agreement
which any Borrower is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.
     14.10. Borrowers’ Undertaking to Agent. Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     14.11. No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
     14.12. Other Agreements. Each of the Lenders agrees that it shall not,
without the express consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender. Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
XV BORROWING AGENCY.
     15.1. Borrowing Agency Provisions.
          (a) Each Borrower hereby irrevocably designates Borrowing Agent to be
its attorney and agent and in such capacity to borrow, sign and endorse notes,
and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.
          (b) The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          (c) All Obligations shall be joint and several, and each Borrower
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation and liability on the part of each Borrower shall
in no way be affected by any extensions, renewals and forbearance granted to
Agent or any Lender to any Borrower, failure of Agent or any Lender to give any
Borrower notice of borrowing or any other notice, any failure of Agent or any
Lender to pursue or preserve its rights against any Borrower, the release by
Agent or any Lender of any Collateral now or thereafter acquired from any
Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof. Each Borrower waives all suretyship defenses.
     15.2. Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against the other
Borrowers or other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to the other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations.
XVI MISCELLANEOUS.
     16.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applied to contracts to be
performed wholly within the State of Texas. Any judicial proceeding brought by
or against any Borrower with respect to any of the Obligations, this Agreement,
the Other Documents or any related agreement may be brought in any court of
competent jurisdiction in the State of Texas, United States of America, and, by
execution and delivery of this Agreement, each Borrower accepts for itself and
in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement. Each
Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section 16.6 and service so made shall be deemed completed five (5) days after
the same shall have been so deposited in the mails of the United States of
America, or, at the Agent’s option, by service upon Borrowing Agent which each
Borrower irrevocably appoints as such Borrower’s Agent for the purpose of
accepting service within the State of Texas. Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Borrower in the courts
of any other jurisdiction. Each Borrower waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
Borrower waives the right to remove any judicial proceeding brought against such
Borrower in any state court to any federal court. Any judicial proceeding by any
Borrower against Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of Dallas, State of Texas.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     16.2. Entire Understanding.
          (a) THIS AGREEMENT AND THE DOCUMENTS EXECUTED CONCURRENTLY HEREWITH
CONTAIN THE ENTIRE UNDERSTANDING AMONG BORROWER, AGENT AND EACH LENDER AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER HEREOF. THERE ARE NO
UNWRITTEN AGREEMENTS AMONG THE PARTIES. Any promises, representations,
warranties or guarantees not herein contained and hereinafter made shall have no
force and effect unless in writing, signed by each Borrower’s, Agent’s and each
Lender’s respective officers. Neither this Agreement nor any portion or
provisions hereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged. Each Borrower acknowledges that it has been advised by counsel in
connection with the execution of this Agreement and Other Documents and is not
relying upon oral representations or statements inconsistent with the terms and
provisions of this Agreement.
          (b) The Required Lenders, Agent with the consent in writing of the
Required Lenders, and Borrowers may, subject to the provisions of this
Section 16.2 (b), from time to time enter into written supplemental agreements
to this Agreement or the Other Documents executed by Borrowers, for the purpose
of adding or deleting any provisions or otherwise changing, varying or waiving
in any manner the rights of Lenders, Agent or Borrowers thereunder or the
conditions, provisions or terms thereof of waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:
               (i) increase the Commitment Percentage, the maximum dollar
commitment of any Lender or the Maximum Loan Amount.
               (ii) extend the maturity of any Note or the due date for any
amount payable hereunder, or decrease the rate of interest or reduce any fee
payable by Borrowers to Lenders pursuant to this Agreement.
               (iii) alter the definition of the term Required Lenders or alter,
amend or modify this Section 16.2(b).
               (iv) release any Collateral during any calendar year (other than
in accordance with the provisions of this Agreement) having an aggregate value
in excess of $1,000,000.
               (v) change the rights and duties of Agent.
               (vi) permit any Revolving Advance to be made if after giving
effect thereto the total of Revolving Advances outstanding hereunder would
exceed the Formula Amount for more than sixty (30) consecutive Business Days or
exceed one hundred and five percent (105%) of the Formula Amount.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



               (vii) increase the Advance Rates above the Advance Rates in
effect on the Restated Closing Date.
               (viii) release any Guarantor.
     Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
     In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such Lender shall not respond or reply to Agent in writing
within five (5) days of delivery of such request, such Lender shall be deemed to
have consented to the matter that was the subject of the request. In the event
that Agent requests the consent of a Lender pursuant to this Section 16.2 and
such consent is denied, then PNC may, at its option, require such Lender to
assign its interest in the Advances to PNC or to another Lender or to any other
Person designated by the Agent (the “Designated Lender”), for a price equal to
(i) the then outstanding principal amount thereof plus (ii) accrued and unpaid
interest and fees (but not including any fees payable with respect to the
termination of this Agreement before the expiration of the Term) then due such
Lender, which interest and fees shall be paid when collected from Borrowers. In
the event PNC elects to require any Lender to assign its interest to PNC or to
the Designated Lender, PNC will so notify such Lender in writing within forty
five (45) days following such Lender’s denial, and such Lender will assign its
interest to PNC or the Designated Lender no later than five (5) days following
receipt of such notice pursuant to a Commitment Transfer Supplement executed by
such Lender, PNC or the Designated Lender, as appropriate, and Agent.
     Notwithstanding (a) the existence of a Default or an Event of Default,
(b) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or (c) any other provision of this
Agreement, Agent may at its discretion and without the consent of the Required
Lenders, voluntarily permit the outstanding Revolving Advances at any time to
exceed an amount equal to the Formula Amount by up to ten percent (10%) for up
to thirty (30) consecutive Business Days (the “Out-of-Formula Loans”). If Agent
is willing in its sole and absolute discretion to make such Out-of-Formula
Loans, such Out-of-Formula Loans shall be payable on demand and shall bear
interest at the Default Rate; provided that, if Lenders do make Out-of-Formula
Loans, neither Agent nor Lenders shall be deemed thereby to have changed the
limits of Section 2.1(a). For purposes of this paragraph, the discretion granted
to Agent hereunder shall not preclude involuntary overadvances that may result
from time to time due to the fact that the Formula Amount was unintentionally
exceeded for any reason, including, but not limited to, Collateral previously
deemed to be “Eligible Receivables,” becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral. In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than ten percent (10%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



not inconsistent with the reason for such excess. Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.
     In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion,
(A) after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and ten percent (110%) of the Formula Amount.
     16.3. Successors and Assigns; Participations; New Lenders.
          (a) This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.
          (b) Each Borrower acknowledges that in the regular course of
commercial banking business one or more Lenders may at any time and from time to
time sell participating interests in the Advances to other financial
institutions (each such transferee or purchaser of a participating interest, a
“Participant”). Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that Borrowers shall not be required to pay to
any Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Participant had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder and in no event shall
Borrowers be required to pay any such amount arising from the same circumstances
and with respect to the same Advances or other Obligations payable hereunder to
both such Lender and such Participant. Each Borrower hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property actually or constructively held by such Participant as security for the
Participant’s interest in the Advances.
          (c) Any Lender may, with the consent of Agent and the Borrowing Agent,
on behalf of the Borrowers, which consent shall not be unreasonably withheld or
delayed, sell, assign or transfer all or any part of its rights under this
Agreement and the Other Documents to one or more additional banks or financial
institutions and one or more additional banks or financial institutions may
commit to make Advances hereunder (each a “Purchasing Lender”), in minimum
amounts of not less than $5,000,000, pursuant to a Commitment Transfer
Supplement, executed by a Purchasing Lender, the transferor Lender, and Agent
and delivered to Agent for
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



recording; provided, however, that if any Event of Default has occurred and is
continuing, no consent by Borrowing Agent or Borrowers shall be required for
such sale, assignment or transfer. Upon such execution, delivery, acceptance and
recording, from and after the transfer effective date determined pursuant to
such Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Commitment
Percentage as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose. Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Commitment Percentages arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Each Borrower
hereby consents to the addition of such Purchasing Lender and the resulting
adjustment of the Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.
          (d) Any Lender, with the consent of Agent and of Borrowing Agent, on
behalf of the Borrowers, which consent shall not be unreasonably withheld or
delayed, may directly or indirectly sell, assign or transfer all or any portion
of its rights and obligations under or relating to Revolving Advances and/or
CapEx Loans under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
in minimum amounts of $5,000,000, pursuant to a Commitment Transfer Supplement
modified as appropriate to reflect the interest being assigned (“Modified
Commitment Transfer Supplement”), executed by any intermediate purchaser, the
Purchasing CLO, the transferor Lender, and Agent as appropriate and delivered to
Agent for recording; provided, however, that if any Event of Default has
occurred and is continuing, no consent by Borrowing Agent or Borrowers shall be
required for such sale, assignment or transfer. Upon such execution and
delivery, from and after the transfer effective date determined pursuant to such
Modified Commitment Transfer Supplement, (i) Purchasing CLO thereunder shall be
a party hereto and, to the extent provided in such Modified Commitment Transfer
Supplement, have the rights and obligations of a Lender thereunder and (ii) the
transferor Lender thereunder shall, to the extent provided in such Modified
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Modified Commitment Transfer Supplement creating a novation for
that purpose. Such Modified Commitment Transfer Supplement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing CLO. Each Borrower hereby consents to the
addition of such Purchasing CLO. Borrowers shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          (e) Agent shall maintain at its address a copy of each Commitment
Transfer Supplement and Modified Commitment Transfer Supplement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of each Lender and the outstanding principal, accrued and unpaid interest and
other fees due hereunder. The entries in the Register shall be conclusive, in
the absence of manifest error, and each Borrower, Agent and Lenders may treat
each Person whose name is recorded in the Register as the owner of the Advance
recorded therein for the purposes of this Agreement. The Register shall be
available for inspection by Borrowers or any Lender at any reasonable time and
from time to time upon reasonable prior notice. Agent shall receive a fee in the
amount of $5,000 payable by the applicable Purchasing Lender and/or Purchasing
CLO upon the effective date of each transfer or assignment (other than to an
intermediate purchaser) to such Purchasing Lender and/or Purchasing CLO.
          (f) Each Borrower authorizes each Lender to disclose to any Transferee
and any prospective Transferee any and all financial information in such
Lender’s possession concerning such Borrower which has been delivered to such
Lender by or on behalf of such Borrower pursuant to this Agreement or in
connection with such Lender’s credit evaluation of such Borrower.
     16.4. Application of Payments. Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations. To the extent that any
Borrower makes a payment or Agent or any Lender receives any payment or proceeds
of the Collateral for any Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.
     16.5. Indemnity. Each Borrower shall indemnify and defend Agent, each
Lender and each of their respective officers, directors, Affiliates, attorneys,
employees and agents from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including fees and disbursements
of counsel) which may be imposed on, incurred by, or asserted against Agent or
any Lender in any claim, litigation, proceeding or investigation instituted or
conducted by any Governmental Body or instrumentality or any other Person with
respect to any aspect of, or any transaction contemplated by, or referred to in,
or any matter related to, this Agreement or the Other Documents, whether or not
Agent or any Lender is a party thereto, except to the extent that any of the
foregoing arises out of the willful misconduct of the party being indemnified
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment). WITHOUT LIMITING THE FOREGOING, (i) IT IS THE
INTENTION OF BORROWERS, AND BORROWERS AGREE, THAT THE INDEMNITY PROVISIONS AND
EXCULPATORY PROVISIONS CONTAINED IN THIS AGREEMENT SHALL APPLY WITH RESPECT TO
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SETTLEMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND WHATSOEVER
(INCLUDING, WITHOUT LIMITATION, FEES AND DISBURSEMENTS OF COUNSEL), WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF ANY
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



PARTY TO BE INDEMNIFIED, AND (ii) this indemnity shall extend to any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including
fees and disbursements of counsel) asserted against or incurred by any of the
indemnitees described above in this Section 16.5 by any Person under any
Environmental Laws or similar laws by reason of any Borrower’s or any other
Person’s failure to comply with laws applicable to solid or hazardous waste
materials, including Hazardous Substances and Hazardous Waste, or other Toxic
Substances. Additionally, if any taxes (excluding taxes imposed upon or measured
solely by the net income of Agent and Lenders, but including any intangibles
taxes, stamp tax, recording tax or franchise tax) shall be payable by Agent,
Lenders or Borrowers on account of the execution or delivery of this Agreement,
or the execution, delivery, issuance or recording of any of the Other Documents,
or the creation or repayment of any of the Obligations hereunder, by reason of
any Applicable Law now or hereafter in effect, Borrowers will pay (or will
promptly reimburse Agent and Lenders for payment of) all such taxes, including
interest and penalties thereon, and will indemnify and hold the indemnitees
described above in this Section 16.5 harmless from and against all liability in
connection therewith.
     16.6. Notice. Any notice or request hereunder may be given to Borrowing
Agent or any Borrower or to Agent or any Lender at their respective addresses
set forth below or at such other address as may hereafter be specified in a
notice designated as a notice of change of address under this Section. Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.6) in accordance with this Section 16.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6. Any Notice shall be effective:
          (a) In the case of hand-delivery, when delivered;
          (b) If given by mail, four days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;
          (c) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
          (d) In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;
          (e) In the case of electronic transmission, when actually received;
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          (f) In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such site) by
another means set forth in this Section 16.6; and
          (g) If given by any other means (including by overnight courier), when
actually received.
     Any Lender giving a Notice to Borrowing Agent or any Borrower shall
concurrently send a copy thereof to the Agent, and the Agent shall promptly
notify the other Lenders of its receipt of such Notice.

  (A)   If to Agent or PNC at:

PNC Bank, National Association
2100 Ross Avenue, Suite 1850
Dallas, TX 75201
Attention: Relationship Manager (Geokinetics)
Telephone: (214) 871-1218
Facsimile: (214) 871-2015
with a copy to
PNC Bank, National Association
Two Tower Center Boulevard
East Brunswick, New Jersey 08816
Attention: Josephine Griffin
Telephone: (732) 220-4388
Facsimile: (732) 220-4394
with an additional copy to:
Patton Boggs LLP
2001 Ross Avenue, Suite 3000
Dallas, Texas 75201
Attention: Michelle W. Suarez
Telephone: (214) 758-1500
Facsimile: (214) 758-1550

  (B)   If to a Lender other than Agent, as specified on the signature pages
hereof

Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



  (C)   If to Borrowing Agent or any Borrower:

Geokinetics Inc.
One Riverway, Suite 2100
Houston, Texas 77056
Attention:Thomas J. Concannon
Telephone:(713) 840-3313
Facsimile:(713) 850-7330
with a copy to:
Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street, 14th Floor
Houston, Texas 77002
Attention: James J. Spring, III
Telephone: (713) 658-1818
Facsimile: (713) 658-2553
     16.7. Survival. The obligations of Borrowers under Sections 2.2(f), 3.7,
3.8, 3.9, 4.18(h), and 16.5 and the obligations of Lenders under Section 14.7,
shall survive termination of this Agreement and the Other Documents and payment
in full of the Obligations.
     16.8. Severability. If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.
     16.9. Expenses. All costs and expenses including, without limitation, all
search, accounting, audit, appraisal, recording, professional and filing fees
and expenses and reasonable attorneys’ fees (including the allocated costs of
in-house counsel) and all other expenses and disbursements incurred by Agent on
its behalf or on behalf of Lenders and Lenders (a) in all efforts made to
enforce payment of any Obligation or effect collection of any Collateral, or
(b) in connection with the entering into, documenting, negotiating, structuring,
reviewing and closing this Agreement and the modification, amendment,
administration, monitoring, and enforcement of this Agreement or any consents or
waivers hereunder and all related agreements, documents and instruments, or
(c) in instituting, monitoring, maintaining, preserving, enforcing and
foreclosing on Agent’s security interest in or Lien on any of the Collateral, or
monitoring, maintaining, preserving or enforcing any of Agent’s or any Lender’s
rights hereunder and under all related agreements, documents and instruments,
whether through judicial proceedings or otherwise, or (d) in defending or
prosecuting any actions or proceedings arising out of or relating to Agent’s or
any Lender’s transactions with any Borrower, or (e) in connection with any
advice given to Agent or any Lender with respect to its rights and obligations
under this Agreement and all related agreements, documents and instruments, may
be charged to Borrowers’ Account and shall be part of the Obligations.
     16.10. Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



threatens to fail to perform, observe or discharge such obligations or
liabilities, any remedy at law may prove to be inadequate relief to Lenders;
therefore, Agent, if Agent so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
that actual damages are not an adequate remedy.
     16.11. Consequential Damages. Neither Agent nor any Lender, nor any agent
or attorney for any of them, shall be liable to any Borrower or any Guarantor
(or any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.
     16.12. Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
     16.13. Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of and by different parties hereto on separate counterparts, all
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.
     16.14. Construction. The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
     16.15. Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law or court order, Agent, each Lender and each
Transferee shall use its reasonable best efforts prior to disclosure thereof, to
notify the applicable Borrower of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated. Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Lender to share any information delivered to such Lender by such Borrower and
its Subsidiaries pursuant to this Agreement, or in connection with the decision
of such Lender to enter into this Agreement, to any such Subsidiary or Affiliate
of such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the other Obligations and the termination of this Agreement.
     16.16. Publicity. Each Borrower and each Lender hereby authorizes Agent to
make appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.
     16.17. Non-Applicability of Chapter 346. Borrowers, Agent and each Lender
hereby agree that, except for the opt-out provisions of Section 346.004 thereof,
the provisions of Chapter 346 of the Texas Finance Code (regulating certain
revolving credit loans and revolving tri-party accounts) shall not apply to this
Agreement or any of the Other Documents.
     16.18. Certifications From Banks and Participants; US PATRIOT Act. Each
Lender or assignee or participant of a Lender that is not incorporated under the
Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA PATRIOT
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Restated Closing Date, and
(2) as such other times as are required under the USA PATRIOT Act.
     16.19. Amendment and Restatement. This Agreement and the Notes are given in
amendment, consolidation, restatement, renewal and extension (but not in
novation, extinguishment or satisfaction) of the Original Agreement and the
promissory notes issued in connection therewith. All Liens and security
interests securing payment of the obligations under the Original Agreement and
such promissory notes are hereby collectively renewed, extended, rearranged,
ratified and brought forward as security for the payment and performance of the
Obligations. With respect to matters relating to the period prior to the date
hereof, all of the provisions of the Original Agreement (as amended hereby), and
the security agreements and other documents, instruments or agreements executed
in connection therewith, are each hereby ratified and confirmed and shall remain
in force and effect. This Agreement shall not constitute a waiver by Agent and
Lenders of any Default or Event of Default (each such term as defined in the
Original Agreement) under the Original Agreement and the Loan Documents (as
defined therein) that existed on or prior to the Restated Closing Date (and not
otherwise expressly waived in writing by the Lenders (as defined in the Original
Agreement)) immediately prior to the effectiveness hereof.
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW.]
Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Each of the parties has signed this Agreement as of the day and year first
above written.

          ATTEST:   GEOKINETICS INC.,
as Borrowing Agent and as a Borrower
 
       
/s/ Chin Yu 
  By:   /s/ Scott A. McCurdy 
 
            Name: Scott A. McCurdy
Title: Vice President
 
        ATTEST:   GEOPHYSICAL DEVELOPMENT CORPORATION,
as a Borrower
 
       
/s/ Chin Yu 
  By:   /s/ Scott A. McCurdy 
 
            Name: Scott A. McCurdy
Title: Vice President
 
        ATTEST:   QUANTUM GEOPHYSICAL, INC.,
as a Borrower
 
       
/s/ Chin Yu
  By:   /s/ Scott A. McCurdy 
 
            Name: Scott A. McCurdy
Title: Vice President
 
        ATTEST:   GEOKINETICS EXPLORATION INC.
(f/k/a Trace Energy Services Ltd.),
as a Borrower
 
       
/s/ Chin Yu
  By:   /s/ Scott A. McCurdy 
 
            Name: Scott A. McCurdy
Title: Vice President

Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          ATTEST:   TRACE ENERGY SERVICES, INC.,
as a Borrower
 
       
/s/ Chin Yu 
  By:   /s/ Scott A. McCurdy 
 
            Name: Scott A. McCurdy
Title: Vice President
 
        ATTEST:   GEOKINETICS HOLDINGS, INC.,
as a Borrower
 
       
/s/ Chin Yu 
  By:   /s/ Scott A. McCurdy 
 
            Name: Scott A. McCurdy
Title: Vice President
 
        ATTEST:   GRANT GEOPHYSICAL, INC.,
as a Borrower
 
       
/s/ Chin Yu 
  By:   /s/ Scott A. McCurdy 
 
            Name: Scott A. McCurdy
Title: Vice President
 
        ATTEST:   GRANT GEOPHYSICAL (INT’L), INC.,
as a Borrower
 
       
/s/ Chin Yu 
  By:   /s/ Scott A. McCurdy 
 
            Name: Scott A. McCurdy
Title: Vice President
 
        ATTEST:   GRANT GEOPHYSICAL CORP.,
as a Borrower
 
       
/s/ Chin Yu 
  By:   /s/ Scott A. McCurdy 
 
            Name: Scott A. McCurdy
Title: Vice President
 
       

Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          ATTEST:   ADVANCED SEISMIC TECHNOLOGY, INC.,
as a Borrower
 
       
/s/ Chin Yu 
  By:   /s/ Scott A. McCurdy 
 
            Name: Scott A. McCurdy
Title: Vice President

Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
 
       
 
  By:    
 
            Terrance O. McKinney
Vice President
 
            Commitment Percentage: 100%

Amended & Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

     
Exhibits
   
 
   
Exhibit 1.2
  Borrowing Base Certificate
Exhibit 2.1(a)
  Revolving Credit Note
Exhibit 2.4(a)
  CapEx Note
Exhibit 5.5(b)
  Financial Projections
Exhibit 8.1(k)
  Financial Condition Certificate
Exhibit 16.3
  Commitment Transfer Supplement
 
   
Schedules
   
 
   
Schedule 1.2
  Permitted Encumbrances
Schedule 4.5
  Equipment and Inventory Locations
Schedule 4.15(c)
  Chief Executive Office Locations
Schedule 4.15(h)
  Deposit and Investment Accounts
Schedule 4.19
  Real Property
Schedule 5.1
  Consents
Schedule 5.2(a)
  States of Qualification and Good Standing
Schedule 5.2(b)
  Subsidiaries
Schedule 5.4
  Federal Tax Identification Number
Schedule 5.6
  Prior Names
Schedule 5.7
  Environmental
Schedule 5.8(b)
Schedule 5.8(d)
  Litigation
Plans
Schedule 5.9
  Intellectual Property, Source Code Escrow Agreements
Schedule 5.10
  Licenses and Permits
Schedule 5.14
  Labor Disputes
Schedule 7.3
  Guarantees
Schedule 7.8
  Permitted Indebtedness

Amended & Restated Credit Agreement

 